CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY [***], HAS BEEN OMITTED BECAUSE MIRATI THERAPEUTICS, INC.
HAS DETERMINED THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
XENCOR, INC. IF PUBLICLY DISCLOSED.

 

CONFIDENTIALEXECUTION COPY

Exhibit 10.1

COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN,  

on the one hand,

XENCOR, INC.,

 

AND,

on the other hand,

GENENTECH, INC.

AND

F. Hoffmann-La Roche Ltd,

 

AS OF FEBRUARY 4,  2019

 

 



 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

TABLE OF CONTENTS

 

 

ARTICLE 1
DEFINITIONS.............................................................................................................2

ARTICLE 2
GOVERNANCE.........................................................................................................26

ARTICLE 3
RESEARCH.............................................................................................................32

ARTICLE 4
DEVELOPMENT.......................................................................................................34

ARTICLE 5
REGULATORY.........................................................................................................42

ARTICLE 6 COMMERCIALIZATION AND MEDICAL
AFFAIRS.......................................................45

ARTICLE 7 MANUFACTURING; MATERIAL
TRANSFER...............................................................49

ARTICLE 8 FINANCIAL
TERMS...................................................................................................53

ARTICLE 9
LICENSES...............................................................................................................61

ARTICLE 10 INTELLECTUAL PROPERTY;
OWNERSHIP...............................................................66

ARTICLE 11
CONFIDENTIALITY.................................................................................................74

ARTICLE 12 PUBLICITY; PUBLICATIONS; USE OF
NAME.............................................................76

ARTICLE 13
REPRESENTATIONS...............................................................................................78

ARTICLE 14 INDEMNIFICATION; LIABILITY;
INSURANCE...........................................................81

ARTICLE 15 TERM;
TERMINATION.............................................................................................84

ARTICLE 16 DISPUTE
RESOLUTION.........................................................................................92

ARTICLE 17
MISCELLANEOUS...................................................................................................95

Exhibit
 A...............................................................................................................................102

Exhibit
 B...............................................................................................................................104

Exhibit
 C...............................................................................................................................106

Exhibit
 D...............................................................................................................................109

Exhibit
 E...............................................................................................................................110

Exhibit
 F.................................................................................................................................113

Exhibit
 G...............................................................................................................................115

Exhibit
 H...............................................................................................................................116

Exhibit
 I...................................................................................................................................117

Exhibit
 J.................................................................................................................................119

Exhibit
 K.................................................................................................................................120

Exhibit
 L.................................................................................................................................123

Exhibit
 M...............................................................................................................................124

Exhibit
 N...............................................................................................................................132

 



 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (“Agreement”) is made as of February 4,
 2019 (“Execution Date”), by and between, on the one hand, Xencor, Inc.,  a
Delaware corporation, having its principal place of business at 111 West Lemon
Avenue, Monrovia, California, 91016 (“Xencor”), and, on the other hand,
Genentech, Inc., a Delaware corporation, having its principal place of business
at 1 DNA Way, South San Francisco, California 94080 (“GNE”), and F. Hoffmann-La
Roche Ltd, a corporation organized and existing under the laws of Switzerland,
having its principal place of business at Grenzacherstrasse 124, CH 4070 Basel,
Switzerland (“Roche”) (GNE and Roche, collectively, “Genentech”). Xencor and
Genentech are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” 

Background

WHEREAS, Xencor is a biotechnology company that is engaged in research and
development of pharmaceutical products.

WHEREAS, Genentech is a biopharmaceutical company that is engaged in the
research, development, manufacture and sale of pharmaceutical products.

WHEREAS, Genentech and Xencor wish to conduct research and development
activities on the terms set forth herein to enable the commercialization of
Collaboration Products and, in accordance with the terms herein, wish to share
the profits and losses associated therewith as set forth herein.

WHEREAS, Genentech desires to obtain an exclusive license and other rights from
Xencor to research Collaboration Constructs and develop and commercialize
Collaboration Products, and Xencor agrees to grant Genentech such an exclusive
license and other rights in accordance with the terms and conditions set forth
below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Genentech and Xencor hereby agree as follows:

ARTICLE 1
DEFINITIONS

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein.

1.1 “Accounting Standard” means, with respect to a given Party, its Affiliate,
or its sublicensee, either the (a) International Financial Reporting Standards
(IFRS) or (b) United States generally accepted accounting principles (GAAP), in
either case, as currently used at the applicable time by, and as consistently
applied by, such applicable Party or its Affiliate or sublicensee.



2

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.2 “Act” is defined in Section ‎7.5.

1.3 “Affiliate” means any person that directly or indirectly (through one or
more intermediaries) controls, is controlled by, or is under common control
with, a Party.  For purposes of this Section ‎1.3, “control” means (i) the
direct or indirect ownership of more than fifty percent (50%) of the voting
stock or other voting interests or interest in the profits of the Party or (ii)
the ability to otherwise control or direct the decisions of the board of
directors or equivalent governing body thereof.  Notwithstanding the foregoing,
for purposes of this Agreement, each of Chugai Pharmaceutical Co., Ltd
(“Chugai”), Foundation Medicine, Inc., a Delaware corporation (“FMI”), and
Flatiron Health Inc., a Delaware corporation (“Flatiron”), and all business
entities directly or indirectly controlled by Chugai or FMI or Flatiron, shall
not be considered Affiliates of Genentech, unless and until Genentech elects to
include one or more of such business entities as an Affiliate of Genentech, by
providing written notice to Xencor of such election.

1.4 “Alliance Manager”  is defined in Section ‎2.1.

1.5 “Allowable Expenses” means, with respect to a Collaboration Product, subject
to this Agreement (including Sections 8.4.1, 8.4.2, and 8.6), the following FTE
Costs incurred, and any direct out-of-pocket costs or expenses paid or accrued
in accordance with the applicable Accounting Standard(s), by or on behalf of a
Party or any of its Affiliates during the Term that are specifically
identifiable or reasonably allocable to the Commercialization of such
Collaboration Product,  or the Manufacture of such Collaboration Product in
support of such Commercialization:  

(i)Fixed SG&A;

(ii)Cost of Manufacture (except for Costs of Manufacture of Collaboration
Products subject to subclauses (i)- (iv), inclusive, in Section ‎1.167(b));  

(iii)costs or expenses for Medical Affairs Activities incurred or accrued after
the First Commercial Sale of such Collaboration Product in the Territory;

(iv) Patent costs following the First Commercial Sale of such Collaboration
Product in the Territory (to the extent not otherwise reimbursed, including
through recoveries obtained in connection with any litigation, as contemplated
under Sections  ‎10.4 and ‎10.9);  

(v)costs or expenses incurred or accrued for Product Trademarks of such
Collaboration Product following the First Commercial Sale of such Collaboration
Product in the Territory;

(vi)Third Party IP Payments;

(vii)costs or expenses associated with recall or withdrawal of such
Collaboration Product, other than those as to which a Party has an obligation of
indemnification under ‎ARTICLE 14; 

(viii)Losses specifically identifiable or reasonably allocable to the
Commercialization of such Collaboration Product, or the Manufacture of such
Collaboration Product in support of such Commercialization, other than those as
to which a Party has an obligation of indemnification under ‎ARTICLE 14;



3

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(ix)any other costs or expenses of Genentech, its Affiliates, and its
sublicensees specifically identifiable or reasonably allocable to the
Commercialization of such Collaboration Product as consistently applied across
its portfolio.

Allowable Expenses do not include any Development Costs or Launch Costs.

1.6 “Applicable Law” means applicable laws, rules, and regulations, including
any rules, regulations, guidelines, or other requirements of the Regulatory
Authorities, that may be in effect from time to time, including any updates and
amendments thereto.

1.7 “Arbitrator” is defined in Section ‎8.11.

1.8 “Authorized CDMO” is defined in Section ‎15.4.

1.9 “Business Day” means a day, other than a Saturday, Sunday or day on which
commercial banks located in California, United States are authorized or required
by Applicable Law to close.

1.10 “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of January 1, April 1, July 1
or October 1 after the Effective Date, and the last Calendar Quarter shall end
on the last day of the Term.

1.11 “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.12 “Cessation Notice” is defined in Section ‎15.2.4(a).

1.13 “CGL” is defined in Section ‎14.7.1(a).

1.14 “Change in Control” means, with respect to a Party,  (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent greater than fifty percent (50%) of the combined voting
power of the surviving entity or the parent of the surviving entity immediately
after such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of such Party,  or (c) the sale or other transfer to
a Third Party of all or substantially all of such Party’s business. 

1.15 “Change in Control Notice” is defined in Section ‎17.15.

1.16 “Claims” is defined in Section ‎14.1.

1.17 “Class of Agents” means (i) all pharmaceutical products that intentionally
and specifically bind the same Target, or all of the same Targets if such
product intentionally and specifically binds

4

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

multiple Targets, as a (a) Targeted Collaboration Construct that is Researched
or Developed under a Research Plan or the GDP or (b) Combination Agent, and (ii)
[***] (collectively and as a class unto themselves) as a Combination
Agent. [***]. 

1.18 “Clinical Data” means, with respect to any Collaboration Product and any
other drug included in the applicable Clinical Study, all information that is
made, collected or otherwise generated pursuant to a Clinical Study under this
Agreement, including real world data (claims data); baseline biomarker data;
demographic, medical and histology data; immune monitoring data; and outcomes
data (including safety, pharmacodynamics, activity and efficacy) with respect
thereto.    

1.19 “Clinical Study” means any and all tests and studies in human subjects that
are required by Applicable Law, or otherwise requested or recommended by the
Regulatory Authorities, to obtain, maintain or expand Regulatory Approvals for a
Collaboration Product for an Indication, including Post-Approval Commitments,
safety / efficacy studies, and pharmacoeconomic studies or Marketing Studies.

1.20 “CMC” means Chemistry, Manufacturing, and Controls information required by
Applicable Law to be included or referenced in, or that otherwise support, an
IND or Marketing Approval Application. 

1.21 “Code” means the Internal Revenue Code of 1986, as amended.

1.22 “Collaboration” means the collaboration of the Parties with respect to the
Research, Development, or Commercialization of Collaboration Constructs and
Collaboration Products pursuant to the Research Program or GDP, as and to the
extent set forth in this Agreement. 

1.23 “Collaboration Allocation” means the ratio of shared costs and expenses
that each Party is responsible for, and the ratio of Net Profits or Net Losses
each Party is entitled to receive or bear, respectively.  As of the Effective
Date, and subject to adjustment as expressly set forth in this Agreement
(including Sections 8.3.4 and 8.4), the Collaboration Allocation is fifty-five
percent (55%) Genentech / forty-five percent (45%) Xencor.

1.24 “Collaboration Construct”  [***].    

1.25 “Collaboration In-License” is defined in Section ‎9.8.

1.26 “Collaboration Product” means any product containing or comprising a
Collaboration Construct.  For clarity, a Collaboration Product does not include
a Combination Agent.  

1.27 “Combination Agent” means a chemical, biologic or other agent [***] that is
being developed or commercialized for use in combination with a Collaboration
Product, whether or not co-formulated or being developed or commercialized with
one or more products other than a Collaboration Product.  [***]    



5

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.28 “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of, or sale of a Collaboration
Product, including activities related to marketing, promoting, distributing, and
importing such Collaboration Product.  When used as a verb, “to Commercialize”
and “Commercializing” means to engage in Commercialization, and “Commercialized”
has a corresponding meaning. 

1.29 “Commercialization Plan” is defined in Section ‎6.1.1. 

1.30 “Commercially Reasonable Efforts”  [***]    

1.31 “Committee” means the Joint Research Committee, Joint Development
Committee, or Joint Commercialization Committee, as applicable.

1.32 “Competitive Change in Control” is defined in Section ‎6.5.5.

1.33 “Compulsory Sublicense” means a sublicense granted to a Third Party,
through the order, decree or grant of a governmental authority having competent
jurisdiction, authorizing such Third Party to manufacture, use, sell, offer for
sale, import or export a Collaboration Product in any country in the world for
free or for a reduced cost.

1.34 “Compulsory Sublicensee” means a Third Party that was granted a Compulsory
Sublicense.

1.35 “Co-Promotion” or “Co-Promote” is defined in Section ‎6.5.4.  

1.36 “Co-Promotion Agreement” is defined in Section ‎6.5.3.

1.37 “Co-Promotion Option” is defined in Section ‎6.5.1.

1.38 “Co-Promotion Candidate Product”  means a Collaboration Product for which,
as of the date on which Xencor exercises its Co-Promotion Option, there are no
co-promotion or other co-commercialization rights granted by Genentech [***].  

1.39 “Co-Promotion Exercise Period”  means, with respect to a Co-Promotion
Candidate Product in the Co-Promotion Territory, the period beginning on the
Effective Date and ending on the date that is no later than [***] after
Genentech provides Xencor with the Genentech Estimate pursuant to Section
‎6.5.2(a); provided, however, that within such period, (a) Xencor may submit
written questions to Genentech about such Co-Promotion Candidate Product within
[***]

6

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***] of the receipt of such Genentech Estimate, and (b) Genentech will promptly
respond to such questions no later than [***] from receipt of Xencor’s
questions. 

1.40 “Co-Promotion IP Rights”  means any intellectual property rights, other
than the Excluded Patents, or rights in confidential or proprietary information
necessary for Xencor to exercise its rights or perform its obligations under the
Co-Promotion Agreement or Commercialization Plan, to the extent Controlled by
Genentech.

1.41 “Co-Promotion Product” is defined in Section 6.5.2(a).

1.42 “Co-Promotion Territory” means the United States and its territories and
possessions.

1.43 “Conduct” means, with respect to any Clinical Study, to (a) sponsor or
conduct, directly or indirectly through an Affiliate or Third Party, such
Clinical Study; or (b) provide to an Affiliate or Third Party funding for, or
clinical supplies for use in, such Clinical Study.    

1.44 “Confidential Information” means proprietary Know-How (of whatever kind and
in whatever form or medium, including copies thereof), tangible materials or
other deliverables (a) disclosed by or on behalf of a Party in connection with
this Agreement, whether prior to or during the Term and whether disclosed
orally, electronically, by observation or in writing, or (b) created by, or on
behalf of, either Party and provided to the other Party, or created jointly by
the Parties, in the course of performing under this Agreement.  For the
avoidance of doubt, “Confidential Information” includes (i) Know-How regarding
such Party’s research, development plans, clinical trial designs, preclinical
and clinical data (including Clinical Data), technology, products, business
information or objectives and other information of the type that is customarily
considered to be confidential information by entities engaged in activities that
are substantially similar to the activities being engaged in by the Parties
pursuant to this Agreement, (ii) information relating to any Collaboration
Construct or Collaboration Product (including clinical trial data, Regulatory
Materials, Regulatory Data and commercialization information); and (iii) Xencor
Know-How, Genentech Know-How and Program Know-How. For clarity, Confidential
Information includes Program Confidential Information.

1.45 “Contract Manufacturing Organization” or “CMO” means any Third Party
contract manufacturer with which Genentech or any of their Affiliates or Xencor
or its Affiliates contracts for the Manufacture of any Collaboration Construct
or Collaboration Product.

1.46 “Control” or “Controlled by” means the rightful possession by a Party, as
of the Effective Date or throughout the Term, of the ability to grant a license,
sublicense or other right to exploit, as provided herein, without violating the
terms of any agreement with any Third Party.

1.47 “Cost of Manufacture”  means: 

1.47.1 When a  Party Manufactures directly, the sum of: (a) the cost (as defined
in each Party's Accounting Standards consistently applied) to Manufacture a
Collaboration Product to the extent included pursuant to ‎ARTICLE 7 of the
Agreement, including items such as cost of materials, yield and waste levels,
direct labor, etc.; (b) any additional applicable overhead, including items such
as costs that relate to that Party's supervisory, occupancy, facility and
equipment, etc., as calculated according to and consistent with each

7

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Party's internal policies; (c) other such costs burdened to the product due to
Manufacturing (including inventory write-offs and excess capacity charges); and
(d) the actual costs associated with the technology transfer to a Third Party
manufacturer to enable Manufacturing of that product, including without
limitation any upfront and milestone based payments and startup costs associated
therewith.  All Cost of Manufacture shall be consistently applied to the product
for ongoing clinical trials and commercialization.  Cost of Manufacture shall
exclude any intercompany profit or mark-up of costs by an Affiliate to the
Parties. 

1.47.2 When a Party uses a Third Party Manufacturer, the amount actually paid to
(and not reimbursed by) each such Third Party Manufacturer,  including FTE costs
associated with overseeing any Third Party Manufacturer. 

1.48 “Covered by” or “Covers,” or the like, means, with respect to a given
Collaboration Product or Collaboration Construct, that the manufacture, use,
sale, offer for sale, import or other Exploitation of such Collaboration Product
or Collaboration Construct, but for ownership of, or a license granted in this
Agreement under, a relevant Patent would infringe a Valid Claim of such Patent
in the relevant country on the relevant date.  The Parties acknowledge and agree
that the defined term “Covers” is solely used in Section 10.9.3 and undefined
use of “cover” throughout is intentional.

1.49 “Create Act” is defined in Section ‎10.6.

1.50 “Data Package” is defined in Section ‎15.3.7(a).

1.51 “Detailing” means an interaction between a sales representative and a
prescriber for the purposes of informing such prescriber of the characteristics
of the Collaboration Products and providing Product-related information or
services.  When used as a verb, the term “Detail” or “Detailing” means to
perform a Detail.

1.52 “Develop” or “Development” means all development activities, other than
Research, for a Collaboration Construct or the associated Collaboration Product
that are directed to obtaining Marketing Approval(s) of such Collaboration
Product, including all non-clinical, preclinical and clinical activities,
testing and studies of such Collaboration Product performed after the date of
the [***] Decision; manufacturing development, process and formulation
development; toxicology, pharmacokinetic, pharmacodynamic, drug-drug
interaction, safety, tolerability and pharmacological studies; distribution of
such Collaboration Product for use in Clinical Studies (including placebos and
comparators); statistical analyses; and the preparation, filing and prosecution
of any MAA or IND for such Collaboration Product; development activities
directed to label expansion (including prescribing information) or obtaining
Marketing Approval for one or more additional Indications following initial
Marketing Approval; development activities conducted after receipt of Marketing
Approval which were a condition for the receipt of such Marketing Approval; and
pharmacoeconomic studies relating to the Indication for which such Collaboration
Product is being developed; in each case above, including investigator- or
institution-sponsored studies for which a Party is providing material or
assistance or otherwise has written obligations to such investigator or
institution; and all regulatory activities related to any of the foregoing.



8

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.53 “Development Activities” means all Development performed after the [***]
Decision for a Collaboration Construct and the associated Collaboration Product
under the GDP,  in each case in accordance with the GDP or other applicable plan
approved (with respect to the GDP) or reviewed by the JDC (other than Research
activities under the Research Plan).  

1.54 “Development Costs” means, with respect to a Collaboration Product, the FTE
Costs incurred, and any direct out-of-pocket costs or expenses paid or accrued
in accordance with the applicable Accounting Standard(s), by or on behalf of a
Party or any of its Affiliates during the Term that are specifically
identifiable or reasonably allocable to Development Activities for such
Collaboration Product, in each case in accordance with the GDP or other
applicable plan or activities approved by the JDC or otherwise by the Parties
(including as set forth in this Agreement).  Subject to the foregoing and by way
of example, Development Costs may include costs in connection with the following
activities: 

(a) pre-clinical and non-clinical activities [***] such as toxicological,
pharmacokinetic, metabolic or clinical activities (including toxicology and
formulation development, test method development, stability testing, quality
assurance, quality control development and statistical analysis) conducted
internally or by individual investigators, consultants, or Third Parties
necessary for the purpose of obtaining or maintaining Regulatory Approval and
activities for preparing, submitting, reviewing or developing data or
information for the purpose of a regulatory filing;

(b) Clinical Studies (including Marketing Studies and Post-Approval Commitments)
for such Collaboration Product, including (i) the preparation for and Conduct of
clinical trials; (ii) data collection, management, and analysis and report
writing; (iii) clinical laboratory work; (iv) regulatory activities in direct
connection with such studies, including adverse event recordation and reporting,
but not including regulatory activities relating generally to such Collaboration
Product and not directly related to such studies, such as regulatory activities
relating to Marketing Approval Applications; (v) post-launch Clinical Studies,
(vi) advisory meetings in connection with such Collaboration Product; and (vii)
Regulatory Expenses in direct connection with Clinical Studies (including
Marketing Studies and Post-Approval Commitments); 

(c) CMC-related Development Activities, including activities relating to the
development and establishment of the clinical and commercial manufacturing
process for such Collaboration Product and establishment of the supply chain
needed to support the GDP;

(d) Cost of Manufacture  (except for Costs of Manufacture of Collaboration
Products subject to subclauses (i)- (iv), inclusive, in Section ‎1.167(b))  for
such Collaboration Product or other drug or product or other materials used in
the activities under the GDP for such Collaboration Product, including
Combination Agents (other than a Combination Agent, [***] to which a Party has
the right to manufacture and sell such Combination Agent or otherwise receive
economic consideration from the commercial sale of such Combination Agent, which
costs shall be solely borne by such Party)  and comparators (calculated in a
manner analogous to Cost of Manufacture); 

(e) FTE Costs incurred, and any direct out‑of‑pocket costs paid or incurred by
either Party or any of its Affiliates in accordance with Accounting Standards
after the Effective

9

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Date that are specifically identifiable or reasonably allocable to activities
classified as Development Activities (or costs or expenses classified as
Development Costs) for such Collaboration Product;

(f) costs or expenses for Product Trademarks of such Collaboration Product prior
to the First Commercial Sale of such Collaboration Product in the Territory;
and 

(g) Losses specifically identifiable or reasonably allocable to the performance
of Development Activities for such Collaboration Product in accordance with the
GDP to the extent treated as a Development Cost. 

Development Costs do not include any Allowable Expenses or Launch Costs. 

 

1.55 “Disclosure” is defined in Section ‎12.1.1.

1.56 “Dispute(s)” is defined in Section ‎16.1.

1.57 “DOJ” is defined in Section ‎17.19.

1.58 “Dollar” or  “$” means U.S. dollars.

1.59 “[***] for such Collaboration Construct or Collaboration Product. 

1.60 “Effective Date” is defined in ‎17.19.

1.61 “[***] Combination Agent”  means any [***]. 

1.62 “Excluded Patents” means (i) the U.S. patents listed on Exhibit G
hereto;  (ii) any U.S. patent issuing at any time from a patent application to
which any patent listed on Exhibit G claims priority;  (iii) any U.S. patent
issuing at any time from a divisional, continuation, or continuation-in-part of
a patent application to which any patent listed on Exhibit G claims
priority;  (iv) all reissues, reexaminations, and extensions of any of the
foregoing (i), (ii), and (iii);  and (v)  all non-U.S. patents and non-U.S.
patent applications, and all extensions thereof (for example, any Supplementary
Protection Certificate). 

1.63 “Ex-U.S. Territory Activities” is defined in Section ‎8.7.7.

1.64 “Execution Date”  is defined in the preamble hereto.

1.65 “Exploitation” means the act of exploiting a molecule, construct, product,
agent, or process.

1.66 “EU” or “European Union” means the member states of the EU, or any
successor entity thereto performing similar functions.



10

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.67 “Fc Domain”  [***]. 

1.68 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

1.69 “Field” means all uses in all fields without limitation.

1.70 “First Commercial Sale” means, with respect to a Collaboration Product and
a Territory, the first invoiced sale for monetary value for use or consumption
by the end user of such Collaboration Product in such Territory after Regulatory
Approval for such Collaboration Product has been obtained in such
Territory.  Sales prior to receipt of Regulatory Approval for such Collaboration
Product, such as so-called “treatment IND sales,” “named patient sales,” and
“compassionate use sales,” shall not be construed as a First Commercial Sale.

1.71 “First Eligible Co-Promotion Indication” is defined in Section 6.5.2(c).

1.72 “Fixed SG&A” means the amount calculated by multiplying the Fixed SG&A
Percentage by the Net Sales amount.    

1.73 “Fixed SG&A Percentage” means, on a Collaboration Product-by-Collaboration
Product basis, [***]

1.74 “FTC” is defined in Section ‎17.19.

1.75 “FTE” means, with respect to a person, the equivalent of the work of one
(1) employee full time for one (1) year (consisting of 1,880 hours per Calendar
Year (excluding vacations and holidays)), or such other period as may be
prescribed by Applicable Law,  on a country-by-country basis.  Overtime, work on
weekends, holidays and the like will not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution.

1.76 “FTE Costs” means, with respect to a Party for any period, the FTE rate
assessed consistent with internal Accounting Standards multiplied by the
applicable number of FTEs of

11

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

such Party performing the applicable activities during such period multiplied by
the applicable percentage of time such FTEs have performed the applicable
activities during such period. 

1.77 “Fv Domain” means an antigen binding region of an antibody comprising one
or more complementarity-determining regions (CDRs) that bind one or more
Targets. 

1.78 “GDP Budget” means the non-binding, forecasted annual budget for the
Development Activities under the GDP, on a Collaboration
Product-by-Collaboration Product basis.

1.79 “Genentech” is defined in the preamble hereto.

1.80 “Genentech Core Inventions” means those Patents as of the Effective Date or
during the Term and all Know-How first developed, conceived, or reduced to
practice under or in connection with this Agreement, whether by on behalf of
employee(s), agent(s) or consultant(s) [***] first (as between the Parties)
developed, conceived or otherwise Controlled by Genentech.    

1.81 “Genentech Estimate” is defined in Section ‎6.5.2.

1.82 “Genentech Indemnitee” is defined in Section ‎14.1.

1.83 “Genentech IP” means, individually and collectively, Genentech Know-How,
 Genentech Patents, and Patents within Genentech Core Inventions.

1.84 “Genentech Know-How”  means the Know-How Controlled by GNE as of the
Effective Date or during the Term that is reasonably necessary to Research,
Develop, Manufacture or Commercialize any Collaboration Construct or
Collaboration Product.  Genentech Know-How includes all Know-How within the
Program IP Controlled by GNE ([***]). 

1.85 “Genentech Patents”  means those Patents Controlled by GNE or its
Affiliates as of the Effective Date or during the Term that are reasonably
necessary to Research, Develop, Commercialize or Manufacture any Collaboration
Construct or Collaboration Product.  Genentech Patents excludes (a) jointly
owned Program Patents and (b) Patents within Genentech Core Inventions.

1.86 “Genentech Product Patent” means a Patent within the Genentech Patents that
was filed prior to the Effective Date that solely claims a Collaboration
Construct or solely claims a Collaboration Product.

1.87 “Global Development Plan” or “GDP”  means a Development plan setting forth
in reasonable detail specific Clinical Studies and other Development Activities
to be performed with respect to Collaboration Product(s), which plan shall
allocate responsibility for such Clinical Studies and Development Activities
between the Parties on a Collaboration Product-by-Collaboration Product basis.

1.88 “Global Function” means the functional groups within Genentech and its
Affiliates and Chugai that are responsible for research, development and
commercialization of product

12

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

candidates that originate from research, preclinical development and early
clinical development programs conducted by Roche’s Pharma Research and Early
Development Organization (“pRED”) or GNE’s Research and Early Development
Organization (“gRED”). [***] 

1.89 “GNE” is defined in the preamble hereto.

1.90 “HSR Act” is defined in Section ‎17.19.

1.91 “ICH Guidelines” means guidelines set by International Council for
Harmonisation of Technical Requirements for Pharmaceuticals for Human Use.

1.92 “IL-15” means the human IL-15 protein as identified by UniProt# P40933, and
any natural and non-natural amino acid sequence variants and fragments thereof. 

1.93 “IL-15 Sushi Domain” means the human IL-15 receptor alpha sushi domain as
identified by UniProt# Q13261, and any natural and non-natural amino acid
sequence variants and fragments thereof.

1.94 “IND” means an investigational new drug application filed with the FDA
pursuant to 21 CFR Part 312 before the commencement of clinical trials of a
product, or any comparable filing with any relevant regulatory authority in any
other jurisdiction.

1.95 “Indemnified Party” is defined in Section ‎14.3.

1.96 “Indemnifying Party” is defined in Section ‎14.3.

1.97 “Initial GDP”  is defined in Section ‎4.2.1, and provided in Exhibit F.

1.98 “Initial Research Plan” is defined in Section ‎3.3. The Initial Research
Plans are provided in Exhibit A and Exhibit B.

1.99 “Initial Targeted Collaboration Construct”  [***].

1.100 “Initial Targeted Collaboration Product” means any product containing or
comprising an Initial Targeted Collaboration Construct.  For clarity, an Initial
Targeted Collaboration Product does not include a Combination Agent.



13

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.101 “Initiation” or “Initiate” means, with respect to a Clinical Study, the
first dosing of the first human subject in such Clinical Study.

1.102 “Indication” means any separately defined, well-categorized class of human
disease, syndrome or medical condition for which a separate MAA may be filed
with a Regulatory Authority.  Each different tumor type or a different
hematological malignancy as classified by cell lineage (e.g., acute
lymphoblastic leukemia is a different Indication from chronic myelogenous
leukemia) shall be a separate Indication; however  each different line of
therapy or subpopulation of patients for a particular tumor type or
hematological malignancy will not be considered a separate Indication (e.g.,
second line (2L) non-small cell lung carcinoma shall be considered the same
Indication as first line (1L) non-small cell lung carcinoma). 

1.103 “Inventorship” is defined in Section ‎10.5.

1.104 “Joint Commercialization Committee” or “JCC” is defined in Section ‎2.4.

1.105 “Joint Development Committee” or “JDC” is defined in Section ‎2.3.

1.106 “Joint Project Team” or “JPT” is defined in Section ‎2.5.

1.107  “Joint Research Committee” or “JRC” is defined in Section ‎2.2.

1.108 “JPT Co-Leader” is defined in Section ‎2.5.

1.109 “Know-How” means all information, inventions (whether or not patentable),
improvements, practices, formula, trade secrets, techniques, methods,
procedures, knowledge, results, test data (including pharmacological,
toxicological, pharmacokinetic and pre-clinical and clinical information and
test data, related reports, structure-activity relationship data and statistical
analysis), analytical and quality control data, protocols, processes, models,
designs, and other information regarding discovery, development, marketing,
pricing, distribution, cost, sales and manufacturing.  Know-How shall not
include any Patents.

1.110 “Launch Costs” means the cost of launching a Collaboration Product, to the
extent incurred prior to First Commercial Sale, including the costs associated
with:

(i)Agency and promotional materials (e.g., positioning, message development,
core sales aid, annotated package insert, campaign, and patient materials /
patient advocacy);

(ii)E-marketing (e.g., website development and other online promotion
marketing);

(iii)Access solutions preparation and support materials (e.g. patient co-pay
information and other assistance programs such as free drug);

(iv)Sales training meeting and materials development (including online or in
person training);

(v)Nurse and pharmacist materials;



14

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(vi)Launch meeting and materials (e.g., motivational patient videos);

(vii)Contracting and other national accounts activities;

(viii)Promotional advisory boards (various audiences);

(ix)Promotional speaker bureaus (including medical doctors and nurses);

(x)Booth materials and visuals (e.g., videos and mechanism of action
animations); 

(xi)Non-promotional scientific materials and brochures;

(xii)Therapeutic area expert identification and advisory boards;

(xiii)Scientific/clinical story and message development and associated
publications agency support including reprints;

(xiv)Market research, including primary and secondary market research, including
payor research, and market analytics and forecasting;

(xv) Costs for Medical Affairs Activities (not including Clinical Studies, which
are Development Costs) prior to the First Commercial Sale in the Territory; and

(xvi)Any other costs and expense of Genentech, its Affiliates, and its
sublicensees specifically identifiable or reasonably allocable to the launch of
a Collaboration Product prior to First Commercial Sale as consistently applied
across its portfolio.

1.111 “Losses” is defined in Section ‎14.1.

1.112 “Major European Countries” means France, Germany, Italy, Spain, and the
United Kingdom.

1.113 “Manufacture” or “Manufacturing” means all operations in the manufacture,
receipt, incoming inspections, storage and handling of materials, manufacture,
processing, formulation, filling, packaging, labeling, warehousing, quality
control testing (including in-process release and stability testing), shipping
and release of Collaboration Constructs and Collaboration Products.

1.114 “Manufacturing Know-How” is defined in Section ‎7.2.1.

1.115  “Manufacturing Technology Transfer Plan” is defined in Section ‎7.2.1.

1.116 “Marketing Approval Application” or “MAA” means BLA, sBLA, NDA, sNDA and
any equivalent thereof in the United States or any other country or jurisdiction
in the world.  As used herein: “BLA” means a Biologics License Application and
amendments thereto filed pursuant to the requirements of the FDA, as defined in
21 C.F.R. § 600 et seq., for FDA approval of a Collaboration Product and “sBLA”
means a supplemental BLA; and “NDA” means a New Drug Application and amendments
thereto filed pursuant to the requirements of the FDA, as defined in 21 C.F.R. §
314 et seq., for FDA approval of a Collaboration Product and “sNDA” means a
supplemental NDA.



15

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.117 “Marketing Authorization” means final Regulatory Approval (excluding
pricing approval) required to sell one or more Collaboration Products for a
disease or condition in accordance with the Applicable Laws of a given country.
In the United States, its territories and possessions, Marketing Authorization
means approval of a New Drug Application, Biologics License Application or an
equivalent by the FDA. In Japan, Marketing Authorization means marketing
approval (seizo hanbai shonin) by the Ministry of Health, Labour, and
Welfare.  In the European Union, Marketing Authorization means marketing
authorization granted by the European Commission pursuant to the centralized
approval procedure or by a national competent authority in the European Union
pursuant to the mutual recognition or other national approval procedure.

1.118 “Marketing Study” means a human clinical study of a Collaboration Product
conducted following Initiation of a Pivotal Study for such Collaboration Product
that is not required for receipt of Marketing Authorization (whether such human
clinical study is conducted prior to or after receipt of such Marketing
Authorization) and is not a Post-Approval Commitment, but that may be useful in
support of the post-Marketing Authorization Exploitation of such Collaboration
Product.

1.119 “Medical Affairs Activities” means, with respect to any country in the
Territory, the coordination of medical information requests and field based
medical scientific liaisons with respect to Collaboration Products, including
activities of medical scientific liaisons, activities involving key opinion
leaders, and the provision of medical information services with respect to a
Collaboration Product. 

1.120 “Net Profits” and, with correlative meaning, “Net Losses”, means, with
respect to a Collaboration Product in a given Calendar Quarter, (a) Net Sales of
such Collaboration Product, plus (b) any amounts received from a Third Party
(sub)licensee (other than Chugai) in connection with granting rights to such
Collaboration Product (e.g., upfront and milestone payments), less (c) Allowable
Expenses (including Fixed SG&A).   An example of such calculation is set forth
on Exhibit D to the Agreement.  

1.121 “Net Sales” means,  with respect to a Collaboration Product in a
particular period, the amount calculated by subtracting from the Sales of such
Collaboration Product for such period: (a)  a lump sum deduction of [***] in
lieu of those deductions that are not accounted for on a Collaboration
Product-by-Collaboration Product basis (e.g., freight, postage charges,
transportation insurance, packing materials for dispatch of goods, custom
duties); (b)  uncollectible amounts accrued during such period based on a
proportional allocation of the total bad debts accrued during such period and
not already taken as a gross-to-net deduction in accordance with the Accounting
Standard in the calculation of Sales of such Collaboration Product for such
period; (c) credit card charges (including processing fees) accrued during such
period on such Sales and not already taken as a gross-to-net deduction in
accordance with the Accounting Standard in the calculation of Sales of such
Collaboration Product for such period; and (d) government mandated fees and
taxes and other government charges accrued during such period not already taken
as a gross-to-net deduction in accordance with the Accounting Standard in the
calculation of Sales of such Collaboration Product for such period, including,
for example, any fees, taxes or other charges that become due in connection with
any healthcare reform, change in

16

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

government pricing or discounting schemes, or other action of a government or
regulatory body.  Notwithstanding the foregoing, solely for the purpose of
calculating Net Sales under this Agreement, any discount on Collaboration
Product sold to a Third Party shall be no greater, on a weighted-average
percentage basis based on the gross selling price prior to discount, than the
weighted-average percentage discount applied on any Combination Agent sold for
use in combination with Collaboration Product to a Third Party for the
applicable accounting period. 

With respect to any sale of any Collaboration Product in a given country for any
substantive consideration other than monetary consideration on arm’s length
terms (which has the effect of reducing the invoiced amount below what it would
have been in the absence of such non-monetary consideration), for purposes of
calculating the Net Sales, such Collaboration Product shall be deemed to be sold
exclusively for cash at the average Net Sales price charged to Third Parties for
cash sales of such Collaboration Product in such country during the applicable
reporting period (or if there were only de minimis cash sales in such country,
at the fair market value as determined in good faith based on pricing in
comparable markets).  Notwithstanding the foregoing, Net Sales shall not include
amounts at or less than Genentech’s Cost of Manufacture (whether actually
existing or deemed to exist for purposes of calculation) for Collaboration
Products distributed for use in Clinical Studies as consistently applied across
Genentech’s portfolio.  For clarity, the supply of Collaboration Product by
Genentech to Xencor for a Xencor Study at a transfer price equal to the Cost of
Manufacture plus [***] percent ([***]%) shall not be considered a Net Sale.

1.122 “Non-targeted Collaboration Construct”  [***]. 

1.123 “Non-targeted Collaboration Product” means a product containing or
comprising a Non-targeted Collaboration Construct.

1.124  “Party” or “Parties” is defined in the preamble hereto.

1.125 “Patent(s)” means any and all patents and patent applications and any
patents issuing therefrom or claiming priority to, worldwide, together with any
extensions (including patent term extensions and supplementary protection
certificates) and renewals thereof, reissues, reexaminations, substitutions,
confirmation patents, registration patents, invention certificates, patents of
addition, renewals, divisionals, continuations, and continuations-in-part of any
of the foregoing.

1.126 “Patent Costs” is defined in Section ‎10.4.2(b).

1.127 “Patent Infringement” is defined in Section ‎10.9.1.

1.128 [***] 

1.129 “Pharmacovigilance Agreement” has the meaning set forth in Section ‎5.4.



17

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.130 “Phase I Clinical Trial” means a human clinical trial, the principal
purpose of which is preliminary determination of safety of a Collaboration
Product in healthy individuals or patients as described in 21 C.F.R. §312.21(a),
or similar clinical study in a country other than the United States.

1.131 “Phase II Clinical Trial” means a human clinical trial, for which the
primary endpoints include a determination of dose ranges or a preliminary
determination of efficacy of a Collaboration Product in patients being studied
as described in 21 C.F.R. §312.21(b), or similar clinical study in a country
other than the United States.

1.132 “Phase III Clinical Trial” means a human clinical trial, the principal
purpose of which is to demonstrate, or that actually winds-up demonstrating,
clinically and statistically the efficacy and safety of a Collaboration Product
for one or more Indications in order to obtain Marketing Approval of such
Collaboration Product for such Indication(s), as further defined in 21 C.F.R.
§312.21(c) or a similar clinical study in a country other than the United
States.  The term “Phase III Clinical Trial” also includes any human clinical
trial that is intended to serve as a Pivotal Study for the Marketing Approval of
the applicable Collaboration Product, even if officially designated as a Phase
II Clinical Trial.

1.133 “Pivotal Study” means a Clinical Study of a Collaboration Product that is
designed to demonstrate, along with previously conducted studies, substantial
evidence of its effectiveness and provide sufficient information to determine
whether it is safe for use under conditions prescribed, recommended, or
suggested in proposed labeling, including all tests and studies that are
required by the FDA from time to time, pursuant to Applicable Law or otherwise.

1.134 “Post-Approval Commitments” means a human clinical study for a
Collaboration Product Conducted after Marketing Authorization of such
Collaboration Product has been obtained from an appropriate Regulatory Authority
due to a request or requirement of such Regulatory Authority.

1.135 “Post Research Term Construct” is defined in Section ‎8.4.3(c).

1.136 “Potential In-License” is defined in Section ‎9.8.

1.137 “[***]

1.138 “Product Labeling” or “Product Label” means, with respect to a
Collaboration Product in a country in the Territory, (a) the Regulatory
Authority‑approved prescribing information for such Collaboration Product for
such country, including any required patient information, and (b) all labels and
other written, printed, or graphic matter upon a container, wrapper, or any
package insert utilized with or for such Collaboration Product in such country.

1.139 “Product Trademark” means the Trademark(s) to be used for the
Commercialization of Collaboration Products in the Territory and any
registrations thereof or any pending applications relating thereto in the
Territory (excluding, in any event, the corporate names and any trademarks,

18

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

service marks, names or logos that include any corporate name or logo of the
Parties or their Affiliates).

1.140 “Program Confidential Information” means any and all proprietary
information or material, whether oral, visual, in writing or in any other form,
created jointly by the Parties during the course of performing Development
Activities (including all JDC activities) or in connection with
Commercialization of Collaboration Products hereunder (including all JCC and
Co-Promotion activities), but excluding any such information or material that
solely relates to one more or more (i) Xencor Core Inventions, which shall
constitute the Confidential Information of Xencor (regardless of the Party
initially disclosing the same), or (ii) Genentech Core Inventions, which shall
constitute the Confidential Information of Genentech (regardless of the Party
initially disclosing the same). 

1.141 “Program IP”  means, individually and collectively, Program Know-How and
Program Patents.

1.142 “Program Know-How”  means, any Know-How that is developed, conceived, or
reduced to practice by or on behalf of, Genentech or Xencor:   (i) solely or
jointly in the course of conducting activities during the Research Term pursuant
to a Research Plan, or (ii) solely or jointly in the course of conducting
activities during the Term pursuant to the GDP, in each case of (i) and (ii),
 that relates solely to a Collaboration Construct or Collaboration Product,  or
(iii) [***].    

1.143 “Program Materials and Technology” means all Know-How (except for
Manufacturing Know-How) and Materials that are Controlled by the applicable
Party and necessary to Research, Develop or Commercialize Collaboration
Constructs and Collaboration Products. Program Materials and Technology includes
the initial items listed on Exhibit I that Xencor will provide.  

1.144 “Program Patents”  means Patents that cover any Program Know-How.

1.145 “Promotion-[***] Indication” means an Indication for which Marketing
Approval for a Collaboration Product is obtained that includes a Combination
Agent with respect to which Genentech has granted to a Third Party (and such
Third Party has exercised) co-promotion or other co-commercialization rights.

1.146 “Proposed Study(ies)” has the meaning set forth in Section ‎4.6.1.  

1.147 “Prosecution and Maintenance”  means, with respect to a particular Patent,
means all activities associated with the preparation, filing, prosecution and
maintenance of such Patent, as well as supplemental examinations,
re-examinations, reissues, applications for patent term adjustments and the like
with respect to that Patent, together with the conduct of interferences,
derivation proceedings, inter partes review, post-grant review, the defense of
oppositions and other similar proceedings with respect to that Patent. 



19

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.148 “Publication” means, with regard to public, external, or Third Party
disclosure that pertains to a Collaboration Construct or Collaboration Product
or the use of a Collaboration Construct or Collaboration Product, any (a)
publication in a journal or periodical, (b) abstract to be presented to any
audience, (c) presentation at any conference, including slides and texts of oral
or other public presentations, or (d) other oral, written or electronic
disclosure.

1.149 “Quarterly IP Meeting” is defined in Section ‎10.7.

1.150 “Regulatory Approval” means the technical, medical and scientific
licenses, registrations, authorizations and approvals required for marketing or
use of a Collaboration Product (including, without limitation, approvals of,
BLAs, investigational new drug applications, pre- and post- approvals, and
labeling approvals and any supplements and amendments to any of such approvals)
of any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the development, manufacture, distribution, marketing, promotion, offer for
sale, use, import, export or sale of Collaboration Products in a regulatory
jurisdiction.  In the United States, its territories and possessions, Regulatory
Approval means approval of any Marketing Approval Application or equivalent by
the FDA. 

1.151 “Regulatory Authorities” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
Collaboration Products in the Territory.

1.152 “Regulatory Data” means collectively all non-clinical data and Clinical
Data, CMC data and other information, results, and analyses with respect to any
Party’s Development activities.

1.153 “Regulatory Expenses” means those FTE Costs and any direct out‑of‑pocket
costs (including filing, user, maintenance and other fees paid to Regulatory
Authorities) paid or incurred as an expense in accordance with Accounting
Standards by or on behalf of a Party or any of its Affiliates after the
Effective Date, during the Term of and pursuant to this Agreement, that are
specifically identifiable or reasonably allocable to the preparation of
regulatory submissions for, and the obtaining and maintenance of Regulatory
Approval, including compliance with Regulatory Approvals and requirements of
such Regulatory Authorities, adverse event recordation and reporting and
regulatory affairs activities. 

1.154 “Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in order to
Research a Collaboration Construct or Collaboration Product or Develop, or
Commercialize a Collaboration Construct or Collaboration Product in the Field in
a particular country or jurisdiction.  “Regulatory Materials” includes any IND,
MAA and Marketing Approval.

1.155 “Research”  or “Researched”  means all research activities to discover,
identify, characterize or optimize the Collaboration Constructs and all
preclinical research on Collaboration Constructs or Collaboration Products,
 conducted prior to the date of the [***] Decision.  

1.156 “Research Plan” is defined in Section ‎3.1.



20

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.157 “Research Program”  means the activities conducted by the Parties pursuant
to any and all Research Plans.

1.158 “Research Target” is defined in Section ‎3.3.

1.159 “Research Term”  is defined in Section ‎3.2.

1.160 “Reversion Technology”  means,  [***]    

1.161 [***]     

1.162 “Royalty Conversion” is defined in Section 8.4.3(b).

1.163 “Royalty Conversion Notice” is defined in Section ‎8.4.3(b).

1.164 “Royalty Product” means a Collaboration Product that has been the subject
of a Royalty Conversion pursuant to Section 8.3.4 or Section 8.4.3.

1.165 “Rules” is defined in Section ‎16.2.1. 

1.166 “Sale Transaction” is defined in Section ‎17.2.

1.167 “Sales” means, with respect to a Collaboration Product in a particular
period, the sum of clauses (a) and (b) below:

(a) the amount stated in the “Sales” line for such Collaboration Product in the
externally published audited financial statements of F. Hoffmann-La Roche Ltd
(Genentech’s ultimate parent company) for such period, or if no separate “Sales”
line for such Collaboration Product exists in such externally published audited
financial statements, then sales of such Collaboration Product that are
reflected therein as part of any other line; and

(b) with respect to such Collaboration Product for such period by Genentech’s
Third Party sublicensees and Genentech Affiliates’ Third Party sublicensees, as
such amounts are reported to Genentech and its Affiliates in accordance with
each sublicensee’s contractual terms, and its then-currently used Accounting
Standard [***]

21

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***]

For clarity, the amount referenced in clause (a) above does not include any
sales or other dispositions of the Collaboration Product between or among any of
Genentech, its Affiliates, or its or their sublicensees (except to the extent
such entity is the ultimate end user of the Collaboration Product).  In
addition, the amount referenced in clause (a) above does not includes any sales
or other dispositions of the Collaboration Product by Genentech, its Affiliates
or its or their sublicensees (i) as samples, (ii) for use in non-clinical or
clinical studies, (iii) for use in any tests or studies reasonably necessary to
comply with any applicable Law, or (iv) for another reasonable and customary use
in the industry, in each case of (i) – (iv), inclusive, as long as such sale or
disposition was made at or below the cost of supplying the Collaboration
Product.    

(c) In addition, the amount in clause (a) above reflects the gross invoice price
at which the Collaboration Product was sold or otherwise disposed of by
Genentech and its Affiliates to Third Parties (excluding the sales and
dispositions noted above) in the applicable period reduced by gross-to-net
deductions if not previously deducted from the amount invoiced, taken in
accordance with the then-currently used Accounting Standard.     By way of
example, the gross-to-net deductions taken in accordance with the Accounting
Standard as of the Effective Date include the following:

(i) credits, reserves or allowances granted for (1) damaged, outdated, returned,
rejected, withdrawn or recalled Collaboration Product, wastage replacement, and
short-shipments; (2) billing errors; and (3) indigent patient and similar
programs (e.g., price capitation);

(ii) governmental price reductions and government mandated rebates;

(iii) chargebacks, including those granted to wholesalers, buying groups and
retailers;

(iv) customer rebates including cash sales incentives for prompt payment, cash
and volume discounts; and

(v) taxes, duties and any other governmental charges or levies imposed upon or
measured by the import, export, use, manufacture or sale of a Collaboration
Product (excluding income and franchise taxes). 

Except as may otherwise be set forth herein, Sales shall be calculated on an
accrual basis in accordance with the then-currently used Accounting Standard. 

In the event a Collaboration Product is sold for a single price in combination
with one or more Combination Agents under this Agreement (as used in this
definition of Sales, a “Combination”), then for each particular period and on a
country-by-country basis, the gross amount invoiced for that Collaboration
Product shall be calculated by multiplying the gross amount invoiced for such
Combination by the fraction A/(A+B), where “A” is the gross amount invoiced for
the Collaboration Product sold separately and “B” is the gross amount invoiced
for the Combination Agent(s) sold separately.  In the event that the Combination
Agent(s) is not sold separately, then

22

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

the gross amount invoiced for that Collaboration Product shall be calculated by
multiplying the gross amount invoiced for the Combination by the fraction A/C,
where “A” is the gross invoice amount for the Collaboration Product, if sold
separately, and “C” is the gross invoice amount for the Combination.  In the
event that a particular Combination is not addressed by the foregoing, “Sales”
of the Collaboration Product sold in a Combination shall be determined by the
Parties in good faith for the purposes of calculating the Net Profit / Net Loss
split, or if a Royalty Conversion has occurred, calculating royalties, in either
case, that reflects a reasonable allocation to the portion of the Combination
that is the Collaboration Product.

1.168 “SEC” is defined in Section ‎12.1.2.

1.169 “Study Proposal” has the meaning set forth in Section ‎4.6.1.

1.170 “Subsequent Targeted Collaboration Construct”  [***].

1.171 “Subsequent Targeted Collaboration Product” means any product containing
or comprising a Subsequent Targeted Collaboration Construct.  For clarity,
Subsequent Targeted Collaboration Product does not include a Combination Agent.

1.172 “Supply Agreement” is defined in Section ‎7.1.1.  

1.173 “Target” means any protein, other than IL-15 or the IL-15 Sushi Domain, in
each case as identified by one or more UniProt Identification #, including all
splice variants, mutants, natural variants, and isoforms thereof reasonably
associated with a UniProt Identification #.  

1.174 “Targeted Collaboration Construct”  means an Initial Targeted
Collaboration Construct or a Subsequent Targeted Collaboration Construct.  

1.175 “Targeted Collaboration Product” means any product containing or
comprising a Targeted Collaboration Construct.  For clarity, Targeted
Collaboration Product does not include a Combination Agent.

1.176 “Tax” or  “Taxes” is defined in Section 8.7.4.

1.177 “Tax Representative” means, for U.S. federal income tax purposes, the
“partnership representative”, as such term is defined in Section 6223 of the
Code (as amended by the amendments to the Code that were enacted as section 1101
of the Bipartisan Budget Act of 2015, P.L. 114-74).

1.178 “Technology Transfer Plan” is defined in Section ‎4.4.

1.179 “Term” is defined in Section  ‎15.1.



23

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

1.180 “Termination Product” means, with respect to a termination of this
Agreement with respect to a Collaboration Product, any such Collaboration
Product [***] occurred prior to the effective date of such termination.

1.181 “Termination Subject Matter” is defined in Section ‎15.3.1.

1.182 “Territory” means worldwide.

1.183 “Third Party” means any entity other than Xencor,  GNE, and Roche or an
Affiliate of any of the foregoing.

1.184 “Third Party Fc License” is defined in Section ‎10.8.

1.185 “Third Party Fc Royalty Payments” is defined in Section ‎10.8.

1.186 “Third Party Infringement Claim”  is defined in Section ‎10.10.1.

1.187 “Third Party IP Payments”  means any and all upfront payments, milestone
payments, royalties, and other amounts paid to a Third Party under a
Collaboration In-License to the extent solely attributable to Collaboration
Products; provided, that Third Party IP Payments do not include any Third Party
Fc Royalty Payments. 

1.188 “Title 11” is defined in Section ‎15.2.3.

1.189 “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.

1.190 “Transfer Agreement” is defined in Section 15.3.7(b).

1.191 “U.S.” means the United States of America and its territories and
possessions.

1.192 “U.S. Territory Partnership” has meaning set forth in Section ‎8.7.6.

1.193 “Valid Claim” means, with respect to a particular country, a claim of an
issued and unexpired Patent in such country that has not been disclaimed,
revoked, held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and that has not been finally abandoned,
admitted to be invalid or unenforceable through re-examination, re-issue,
disclaimer or otherwise, or lost in an interference proceeding.  

1.194 “VAT” means, in the EU, value added tax calculated in accordance with
Council Directive 2006/112/EC and, in a jurisdiction outside the EU, any
equivalent tax.

1.195 “Xencor” is defined in the preamble hereto.

1.196 “Xencor Approved CMOs” are:



24

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(1)



[***]

(2)



[***]

(3)



[***] 

(4)



[***] 

4.1 “Xencor Core Inventions” means those Patents as of the Effective Date or
during the Term and all Know-How first developed, conceived, or reduced to
practice under or in connection with this Agreement, whether by on behalf of
employee(s), agent(s) or consultant(s) [***] first (as between the Parties)
developed, conceived or otherwise Controlled by Xencor.     

4.2 “Xencor Fc Patent Infringement” is defined in Section ‎10.9.1. 

4.3 “Xencor Fc Patents” means any and all Patents Controlled by Xencor as of the
Effective Date or during the Term that cover an Fc Domain.  For clarity, Xencor
Fc Patents do not claim IL-15. 

4.4 “Xencor Fc Technology” means Xencor’s proprietary Fc Domain engineering
platform covered by Xencor Fc Patents and Know-How Controlled by Xencor.  

4.5 “Xencor IND” is defined in Section ‎5.1.3.

4.6 “Xencor IP”  means, individually and collectively, the Xencor Know-How,
Xencor Patents, Patents within Xencor Core Inventions, and Xencor Fc Patents.

4.7 “Xencor Indemnitee” is defined in Section ‎14.2.

4.8 “Xencor Initial Supply” is defined in Section ‎7.1.1.

4.9 “Xencor Know-How”  means Know-How Controlled by Xencor or its Affiliates as
of the Effective Date or during the Term that is reasonably necessary to
Research, Develop, Manufacture or Commercialize any Collaboration Construct or
Collaboration Product. Xencor Know-How includes all Know-How within the Program
IP Controlled by Xencor [***].

4.10 “Xencor Manufacturing Technology” means the manufacturing-related Know-How
set forth on Exhibit H. 

4.11 “Xencor Patents”  means those Patents Controlled by Xencor or its
Affiliates as of the Effective Date or during the Term that are reasonably
necessary to Research, Develop, Commercialize or Manufacture any Collaboration
Construct or Collaboration Product, including those Patents set forth in Exhibit
K.  Xencor Patents excludes (a) jointly owned Program Patents, (b) Patents
included in Xencor Fc Patents, (c) Patents within Xencor Core Inventions, and
(d)  Patents that cover Fv Domains other than those specific to a Research
Target.



25

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

4.12 “Xencor Platform Product” means a construct containing Xencor Fc
Technology that is not a Collaboration Construct.    

4.13 “Xencor Product Patent” means a Patent within the Xencor Patents that was
filed prior to the Effective Date that solely claims a Collaboration Construct
or solely claims a Collaboration Product. 

4.14 “Xencor Study” is defined in Section ‎4.6.1.

4.15 “XmAb24306”  [***].  

4.16 “XmAb24306 Product” means a product containing or comprising XmAb24306.

ARTICLE 2  
GOVERNANCE

2.1 Alliance Managers.  Promptly following the Effective Date, each Party shall
designate an individual to act as its primary business contact for matters
related to this Agreement (such Party’s “Alliance Manager”).  The Alliance
Managers shall: (a) serve as the primary contact points between the Parties for
the purpose of providing the other Party with information on the progress of
such Party’s activities under this Agreement; (b) be primarily responsible for
facilitating the flow of information and otherwise promoting communication,
coordination and collaboration between the Parties; (c) act as advocates for the
Collaboration as a whole; and (d) facilitate the prompt resolution of any
disputes. An Alliance Manager may also bring any matter to the attention of the
JRC, JDC or JCC, to the extent such matter falls within their respective scopes
of responsibility, if such Alliance Manager reasonably believes that such matter
warrants such attention.  Each Party may replace its Alliance Manager at any
time by notifying the other Party in writing (which may be by email).

2.2 Joint Research Committee.  Within [***] after the Effective Date, the
Parties shall establish a joint research committee (the “Joint Research
Committee” or the “JRC”), composed of [***] representatives of each Party that
have knowledge and expertise in research generally and who will coordinate the
Research of Collaboration Constructs and Collaboration Products under the
Research Program.  The JRC shall establish the Research Program with the goal of
developing constructs that meet the criteria of Collaboration Constructs.  Each
Party shall use Commercially Reasonable Efforts to perform its responsibilities
under the Research Program. 

2.2.1 Responsibilities of the JRC.  The JRC shall be responsible for the
following functions:

(a) approving each Research Plan;

(b) coordinating the activities of the Parties under the Research Plan(s) and
overseeing the implementation of the Research Plan(s);

(c) preparing and approving annual or interim amendments to the Research Plan(s)
during the Research Term;



26

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(d) providing a forum for and facilitating communications between the Parties
[***];  

(e) providing a forum for Genentech to elect up to [***] Research Target(s) in a
Research Plan(s);

(f) establishing joint subteams, as appropriate, to carry out its functions; and

(g) performing such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Research of Collaboration
Constructs, to the extent delegated to the JRC by mutual written agreement of
the Parties after the Effective Date.

2.2.2 Decision Making.   With respect to the decisions of the JRC, each Party
shall have one (1) collective vote in all decisions, and the Parties shall
attempt to make decisions by reaching unanimous agreement; provided, that the
Parties acknowledge and agree that votes shall not be ratified until each Party
has undertaken all necessary internal procedures and governance to provide a
vote that such Party can implement.  If, after reasonable discussion and good
faith consideration of each Party’s view on a particular matter, the JRC cannot
reach agreement within [***] after the date such matter was initially brought to
a vote, then, the matter shall be referred for resolution to a VP/SVP Partnering
at Genentech and the Chief Executive Officer at Xencor who shall promptly
initiate discussions in good faith to resolve the disputed matter. If the
disputed matter is not resolved by such executives within [***], or such longer
period as the Parties may agree in writing (which may be by email), after the
date the executives first meet to consider such disputed matter,
Genentech shall, subject to Section ‎2.6,   have final decision making
authority.     

2.2.3 Meetings; Attendees; Agendas.  Once established, the JRC shall meet at
least once each [***] (unless otherwise agreed by the Parties) during the
Research Term.  No later than [***] prior to any meeting of the JRC (or such
shorter time period as the Parties may agree), the Parties will prepare and
circulate an agenda for such meeting, provided however, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting.  The JRC may meet in person or via teleconference,
video conference, or the like, provided that at least one meeting per [***]
shall be held in person, unless otherwise agreed by the Parties.  Each Party
shall bear the expense of its respective representatives’ participation in the
JRC meetings.  Each Party may invite a reasonable number of employees,
consultants, or scientific advisors to attend the JRC meetings, provided that
such invitees are bound by appropriate confidentiality obligations. 

2.2.4 Meeting Minutes.  Genentech shall be responsible for keeping minutes of
the JRC meetings that record in writing all decisions made, action items
assigned or completed, and other appropriate matters.  Meeting minutes shall be
sent to both Parties promptly after a meeting for review, comment and approval
by each Party.  Any material modifications to a Research Plan approved at a JRC
meeting shall constitute an amendment to such Research Plan upon approval by
both Parties of the meeting minutes related thereto. 



27

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

2.2.5 Term of JRC Operations.  The JRC shall continue to exist until the end of
the Research Term, unless the JRC is earlier disbanded by Genentech pursuant to
Section ‎17.15.  Thereafter, the JRC shall cease operations and perform no
further functions hereunder. 

2.3 Joint Development Committee.  Within [***] after the Effective Date, the
Parties shall establish a joint development team (the “Joint Development
Committee” or the “JDC”), composed of [***] of each Party that have knowledge
and expertise in the development of constructs similar to the Collaboration
Products, with at least one member from each Party having Development
decision-making authority, to monitor the Development of Collaboration Products.
The role of the JDC shall be to oversee, monitor, and discuss the Development of
such products and therapies.  

2.3.1 Responsibilities of the JDC. The JDC shall be responsible for performing
the following functions: 

(a) coordinating the initial transfer of information and materials related to
the Collaboration Constructs existing as of the Effective Date, including
XmAb24306, from Xencor to Genentech in furtherance of the Initial GDP;

(b) overseeing and monitoring the progress of the Development Activities of the
XmAb24306 Product and all other Collaboration Products, including all Clinical
Studies under the GDP;

(c) providing a forum for and facilitating communications between the Parties
with respect to the Development Activities of the XmAb24306 Product and all
other Collaboration Products; 

(d) reviewing and amending the Global Development Plan and GDP Budget;

(e) performing such other functions as specified in this Agreement or agreed to
by the Parties in writing;

(f) reviewing Proposed Studies and deciding (i) whether to approve or reject a
 Proposed Study pursuant to Section ‎4.6.1, and (ii) whether to include a
Proposed Study in the GDP; and

(g) reviewing and deciding whether to approve investigator-sponsored studies. 

2.3.2 Decision Making.  With respect to the decisions of the JDC, each Party
shall have one (1) collective vote in all decisions, and the Parties shall
attempt to make decisions by reaching unanimous agreement; provided, that the
Parties acknowledge and agree that votes shall not be ratified until each Party
has undertaken all necessary internal procedures and governance to provide a
vote that such Party can implement.  If, after reasonable discussion and good
faith consideration of each Party’s view on a particular matter, the JDC cannot
reach agreement within [***] after the date such matter was initially brought to
a vote, then, the matter shall be referred for resolution to a VP/SVP Partnering
at Genentech and the Chief Executive Officer at Xencor (or his or her designee)
who shall promptly initiate discussions in good faith to resolve the disputed
matter. If the

28

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

disputed matter is not resolved by such executives within [***], or such longer
period as the Parties agree, after the date the executives first meet to
consider such disputed matter, Genentech shall, subject to Section ‎2.6.2, have
final decision making authority.

2.3.3 Meetings; Attendees; Agendas.  Once established, the JDC shall meet at
least once each Calendar Quarter (unless otherwise agreed by the Parties) so
long as the Parties are conducting Development Activities with respect to the
XmAb24306 Product or any other Collaboration Product.  No later than [***] prior
to any meeting of the JDC (or such shorter time period as the Parties may
agree), the Parties will prepare and circulate an agenda for such meeting,
provided however, that either Party may propose additional topics to be included
on such agenda, either prior to or in the course of such meeting.  The JDC may
meet in person or via teleconference, video conference, or the like, provided
that at least one meeting per [***] shall be held in person, unless otherwise
agreed by the Parties.  Each Party shall bear the expense of its respective
representatives’ participation in the JDC meetings.  Each Party may invite a
reasonable number of employees, consultants, or scientific advisors to attend
the JDC meetings, provided that such invitees are bound by appropriate
confidentiality obligations.

2.3.4 Meeting Minutes.  Genentech shall be responsible for keeping minutes of
the JDC meetings that record in writing all decisions made, action items
assigned or completed, and other appropriate matters.  Meeting minutes shall be
sent to both Parties promptly after a meeting for review, comment and approval
by each Party.  Any (a) material modifications to the GDP approved at a JDC
meeting shall constitute an amendment to the GDP, and (b) decisions by the JDC
related to any Proposed Studies shall be made, in each case upon approval by
both Parties of the meeting minutes related thereto.   

2.3.5 Term of JDC Operations.  The JDC shall continue to exist until the
completion of all Development Activities, at which time it shall automatically
cease operations, unless earlier disbanded:

(a) by the Parties pursuant to mutual agreement, or

(b) by Xencor; or

(c) by Genentech providing timely written notice to Xencor of its election to
disband the JDC pursuant to Section ‎17.15. 

2.4 Joint Commercialization Committee.  Within [***] after Xencor’s first
exercise of its Co-Promotion Option for Marketing Authorization for the first
Co-Promotion Product, the Parties shall establish a joint commercialization team
(the “Joint Commercialization Committee” or the “JCC”) to oversee the
Commercialization of the Collaboration Products.  The JCC shall consist of [***]
representatives from each Party.  Each Party may replace its appointed JCC
representatives at any time upon reasonable written notice to the other
Party.  Each Party shall designate one (1) of its representatives as the
co-chairpersons of the JCC. 

2.4.1 Responsibilities.  The responsibilities of the JCC shall include: 



29

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(a) review and discuss the Commercialization Plan, including budget, for each
Collaboration Product, including, in each case, any amendments thereto, 

(b) provide an overview of the launch activities for each Collaboration Product;

(c) perform an annual review of the sales force allocation for Co-Promotion
Products in the Commercialization Plan and prepare any updates or amendments
thereto,

(d) oversee implementation of each Commercialization Plan,

(e) to coordinate activities designed to create, provide training for, deploy
and manage a sales force for the Collaboration Products; and

(f) to coordinate regarding sales force responsibilities, and to communicate
adjustments in sizing of those sales forces for each Collaboration Product as
appropriate.

2.4.2 Decision Making.  The JCC shall make decisions unanimously, and each
Party’s representatives shall collectively have one (1) vote; provided, that the
Parties acknowledge and agree that votes shall not be submitted until each Party
has undertaken all necessary internal procedures to provide a vote that such
Party can implement.  In the event the JCC cannot reach an agreement regarding a
decision within the JCC’s authority for a period of [***], Genentech shall,
subject to Section ‎2.6.2, have final decision making authority.  

2.4.3 Meetings; Attendees; Agendas.   Once established, the JCC shall meet at
least once each [***] (unless otherwise agreed by the Parties) so long as the
Parties are conducting Commercialization activities with respect to any
Collaboration Products.  No later than [***] prior to any meeting of the JCC (or
such shorter time period as the Parties may agree), the Parties will prepare and
circulate an agenda for such meeting, provided however, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting.  The JCC may meet in person or via teleconference,
video conference, or the like, provided that at least one meeting per [***]
shall be held in person, unless otherwise agreed by the Parties.  Each Party
shall bear the expense of its respective representatives’ participation in the
JCC meetings.  Each Party may invite a reasonable number of employees,
consultants, or scientific advisors to attend the JCC meetings, provided that
such invitees are bound by appropriate confidentiality obligations.

2.4.4 Meeting Minutes.  Genentech shall be responsible for keeping minutes of
the JCC meetings that record in writing all decisions made, action items
assigned or completed, and other appropriate matters.  Meeting minutes shall be
sent to both Parties promptly after a meeting for review, comment and approval
by each Party.  Any material modifications to the Commercialization Plan
approved at a JCC meeting shall constitute an amendment to the Commercialization
Plan upon approval by both Parties of the meeting minutes related thereto. 

2.4.5 Term of JCC Operations.  The JCC shall exist only during the period in
which Xencor is performing Co-Promotion activities with respect to a
Co-Promotion Product under this Agreement.



30

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

2.5 Joint Project Team.  Each Committee may establish joint project teams (each
a “Joint Project Team” or “JPT”) from time-to-time, with a defined scope and
duration, to carry out the activities of such Committee.  Within [***] after the
creation of the JRC, at least one JPT shall be established to conduct the work
being overseen by the JRC and at least one JPT shall be established to conduct
the work being overseen by the JDC, respectively. Each of the JPTs shall be
composed of representatives designated by each Party and the Parties need not
have the same number of representatives.  The JPTs shall include individuals
with expertise and responsibilities appropriate (in terms of their seniority,
availability, function in their respective organizations, training and
experience) for the tasks then being undertaken and the stage of Development,
Manufacturing or Commercialization of Collaboration Products for which joint
activities will be performed.  Each Party shall designate one of its
representatives as its primary contact for all JPT matters (such Party’s “JPT
Co-Leader”).  A Party may replace any or all of its representatives (and
designated JPT Co-Leader) at any time by informing the other JPT Co-Leader in
advance, in writing (which may be by email). Genentech’s JPT Co-Leader for a
given JPT shall be responsible for keeping minutes of any JPT meetings that
record in writing all decisions made, action items assigned or completed, and
other appropriate matters. Meeting minutes shall be sent to both Parties
promptly after a meeting for review, comment and approval by each Party.   

2.6 Limitations on Committee Authority.    

2.6.1 Authority of Committees.   The JRC, JDC and JCC shall only have the powers
expressly assigned to it in this ‎ARTICLE 2 and elsewhere in this Agreement and
shall not have the authority to: (a) modify or amend the terms and conditions of
this Agreement; (b) waive either Party’s compliance with the terms and
conditions of under this Agreement; or (c) determine any such issue in a manner
that would conflict with the express terms and conditions of this Agreement.

2.6.2 Limits on Decision Making.  Notwithstanding anything herein to the
contrary, no exercise of a Party’s final decision-making authority on any such
matters may, (a) without the other Party’s prior written consent, result in a
material decrease or increase in the other Party’s or its Affiliates’
obligations under this Agreement, any Research Plan, the GDP, or the Joint
Commercialization Plan or require the other Party to perform additional
activities not contemplated by this Agreement, (b) materially conflicts with the
Initial GDP (as attached to this Agreement on the Execution Date) unless
mutually agreed upon otherwise, (c) prohibit Xencor from pursuing any particular
research outside of the Research Plan as set forth under Section 3.4,  provided
that Xencor communicates substantial data arising therefrom in accordance with
Sections 2.2.1(d) and 2.3.1(c), so long as Xencor is performing its obligations
under the Research Plan, (d) terminate, or amend the protocol associated with,
any Xencor Study, once initiated, (e) result in there being more than [***]
Research Targets total in the Research Plan during the entirety of the Research
Phase, or (f) conflict with or amend this Agreement or the Co-Promotion
Agreement without both Parties’ prior written consent. 

2.7 Committee Disbandment; Annual Reports.  Following any automatic cessation or
earlier disbandment of a Committee as described in this Agreement, the Committee
shall have no further obligations under this Agreement and shall perform no
further functions hereunder and Genentech shall, subject to Section 2.6 (applied
mutatis mutandis with references to a Committee

31

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

replaced with references to Genentech), assume all decision making authority
previously vested in such Committee.  Thereafter, the Alliance Managers shall be
the contact persons for the exchange of information under this Agreement and the
Parties shall handle directly between themselves the matters previously
delegated to the disbanded Committee(s), including decision-making authority in
the event of a dispute in accordance with Section ‎2.6.  [***]

ARTICLE 3
Research 

3.1 Research Program.  During the Research Term, GNE and Xencor shall conduct a
research collaboration oriented to developing Non-targeted Collaboration
Constructs and Targeted Collaboration Constructs, pursuant to comprehensive
written research plans, which shall set forth each of Genentech’s and Xencor’s
respective activities under the plans (each a “Research Plan”).  Except as set
forth in this Article 3, neither Party nor their respective Affiliates or
sublicensees shall conduct any Research activities with respect to a Research
Target that is not set forth in a Research Plan or otherwise approved by the
JRC.

3.2 Research Program Term.  The Research Program shall commence on the Effective
Date and, unless earlier terminated by Genentech pursuant to Section ‎15.2,
shall end on the second (2nd) anniversary of the Effective Date (the applicable
“Research Term”), unless the Parties agree (in each Party’s sole discretion) to
extend it for an additional period of [***] by written mutual consent.  

3.3 Research Plans.    Each Research Plan directed toward a Collaboration
Construct, shall allocate Research responsibilities between the Parties, and
shall set forth the objectives, activities and criteria for evaluation for such
Research, as well as timelines related thereto.  In addition to the foregoing,
each Research Plan directed toward a Targeted Collaboration Construct shall also
designate the Target of the Targeted Collaboration Construct (a “Research
Target”) [***]; provided, that the Targets or pairs of Targets listed on Exhibit
L shall not, and cannot, be designated as Research Targets.   Each Party shall,
in performing its obligations under each Research Plan, assign responsibilities
to those portions of its organization that have the appropriate resources,
expertise, and responsibility for such obligations.  As of the Effective Date,
the Parties have agreed upon two initial research plans (each an “Initial
Research Plan”) attached to this Agreement as Exhibit A and Exhibit B, which
will be deemed to have been approved by the JRC.  From time to time during the
Research Term, the JRC shall prepare updates and amendments, as appropriate, to
the then-current Research Plan(s) and may approve new Research Plans as may be
proposed by either Party or the JRC.  The JRC shall have the right to approve
updates and amendments to a Research Plan in accordance with Section
‎2.2.1.  Once approved by the JRC, such revised Research Plan shall replace the
prior Research Plan.  If the terms of a  Research Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern. 



32

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

3.4 Conduct of Research.  Each Party shall use diligent efforts to carry out the
Research activities assigned to it in each Research Plan and shall conduct such
activities in good scientific manner, and in compliance with all Applicable
Laws.  Each Party shall keep the other Party reasonably informed, through
meetings of the JRC, as to its progress in the conduct of each Research Plan as
well as with respect to other Research done involving IL-15 [***] or a  proposed
modification to an existing Research Plan or the GDP.    [***]. 

In the event Genentech desires to conduct Research with respect to Collaboration
Constructs, or the associated Collaboration Products, for use in combination
with an [***] Combination Agent Controlled by Genentech, then at least [***]
prior to the next regularly scheduled JRC meeting, Genentech shall provide the
JRC with a written summary of such Research for its approval for Genentech to
conduct such Research, and any further Research of such combination, outside a
Research Plan, which decision shall be reflected in the minutes of the JRC.  If
the JRC so approves, then, as between the Parties, the following shall apply:

(a) Genentech (or its Affiliate or sublicensee) shall have the sole right, at
its discretion and its own expense, to conduct Research on Collaboration
Constructs and the associated Collaboration Products for use in combination with
such [***] Combination Agent and all other Research activities of such
combination outside a Research Plan and related Research Program, and none of
the terms and conditions of this Agreement specifically addressing (i) Research
Plans or related Research Programs or (ii) activities pursuant to or under a
Research Plan hereunder shall apply to any such activities, including keeping
Xencor reasonably informed of such activities pursuant to this Section 3.4. For
clarity, terms and conditions that do not specifically address a Research Plan
shall remain applicable, including the obligations to maintain records in
accordance with Section 3.5; and

(b) Genentech shall solely own any new  Know-How and Patents developed,
conceived, or reduced to practice in the course of conducting such Research
activities with respect to a Collaboration Construct or Collaboration Product
for use in combination with such [***] Combination Agent or any other Research
activities of such combination, and none of the terms of Article 10 (except
Sections 10.6, 10.10, 10.11, 10.13) shall apply to such Know-How and Patents,
provided that any such new Know-How and Patents would be considered Genentech IP
and Confidential Information of Genentech for purposes of the other terms of the
Agreement, to the extent such terms with respect to Genentech IP and
Confidential Information do not conflict with the rights granted to a Third
Party. 

3.5 Research Records.  Each Party shall maintain complete, current and accurate
records of all Research activities conducted by it hereunder, and all data and
other information resulting from such activities.  Such records shall fully and
properly reflect all work done and results achieved in the performance of the
Research activities in good scientific manner appropriate for regulatory and
patent purposes.  Each Party shall maintain all laboratory notebooks for not
less than the term of

33

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

any Patent issuing therefrom.  All records shall be maintained by the Parties,
as appropriate, during the applicable Research Program and for at least [***]
thereafter.

3.6 Research Plan Costs.  Each Party shall bear its own costs and expenses,
including but not limited to each Party funding its own FTEs and out-of-pocket
costs and expenses, associated with performance under the Research Programs. 
For clarity, such costs and expenses shall not be considered Development Costs.

ARTICLE 4
Development 

4.1 Global Development Plan.    Genentech and Xencor shall pursue the Global
Development Plan (GDP) as set forth herein.  Except as set forth in this
‎ARTICLE 4, neither Party nor their respective Affiliates or sublicensees shall
Conduct any Clinical Studies of a Collaboration Construct or Collaboration
Product that is not set forth in the GDP or otherwise approved by the JDC.

4.2 Development Under the GDP.    

4.2.1 Initial GDP.  All Development Activities under this Agreement shall be
conducted pursuant to the GDP.  The GDP shall also set forth the budget for such
Development Activities in the GDP Budget.  As of the Execution Date, the Parties
have agreed upon the initial GDP attached to this Agreement as Exhibit F (the
“Initial GDP”), which will be deemed to have been approved by the JDC.    

4.2.2 Amendments.  The JDC shall review the GDP from time to time as necessary
for the purpose of considering appropriate amendments thereto.  In addition,
either Party, through its representatives on the JDC, may propose amendments
(including adding new Clinical Studies of a Collaboration Construct or
Collaboration Product alone or for use in combination with one or more
Combination Agents) to the GDP at any time.  As part of the process of amending
the GDP, the Parties shall determine the internal personnel and other resources
and out‑of‑pocket expenditures required for the Development Activities for the
applicable Calendar Year and for each Calendar Quarter within such Calendar
Year, to be reflected in the GDP Budget.    

4.2.3 Conduct of Development Under the GDP.  Except as otherwise agreed by the
Parties in writing, the Parties shall conduct the Development of Collaboration
Products pursuant to the GDP and in accordance with this Agreement.  

In the event Genentech desires to Conduct a Clinical Study of a Collaboration
Construct or Collaboration Product for use in combination with an [***]
Combination Agent Controlled by Genentech,  then at least [***] prior to the
next regularly scheduled JDC meeting, Genentech shall provide the JDC with a
written proposal of such Clinical Study in accordance with the requirements of
Section 4.6.1 (applied mutatis mutandis with references to Xencor replaced with
references to Genentech and Proposed Study deemed to include a Collaboration
Product or Collaboration Construct and an [***] Combination Agent), or if such
requirements of Section 4.6.1 conflict with the rights granted to a Third Party
with respect to such [***] Combination Agent, then a high-level summary of

34

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

such Clinical Study (which high-level summary will at a minimum include the
identity of the [***] Combination Agent and the anticipated safety outcomes),
for its approval for Genentech to Conduct such Clinical Study, and any further
Development of such combination, outside the GDP, which decision shall be
reflected in the minutes of the JDC. 

With respect to an [***] Combination Agent Controlled by Genentech, if the JDC
so approves, then, as between the Parties, the following shall apply: 

(a) Genentech (or its Affiliate or sublicensee) shall have the sole right, at
its discretion and its own expense, to Conduct such Clinical Study of a
Collaboration Construct or Collaboration Product for use in combination with
such [***] Combination Agent and all other Development of such combination
outside the GDP,  and none of the terms and conditions specifically addressing
Development Activities (i.e., activities pursuant to or under the GDP
hereunder), shall apply to any such activities, including sharing of related
records and reports (including Clinical Data) pursuant to Section 4.7 and
sharing of related Development Costs pursuant to Section 8.3.  For clarity,
terms and conditions that do not specifically address Development Activities
(i.e., activities pursuant to or under the GDP hereunder) shall remain
applicable, including the obligations to maintain records in accordance with
Section 4.7.1 (applies mutatis mutandis to such [***] Combination Agent
Development);  

(b) Genentech (or its Affiliate or sublicensee) shall have the sole right and
responsibility to prepare and submit Regulatory Materials and to file for,
obtain, and maintain Regulatory Approvals for such Collaboration Product for use
in combination with such Encumbered Combination Agent, and none of the terms of
Article 5 (other than Section 5.4) shall apply to any such activities.  For
clarity, the foregoing does not limit Genentech’s obligation to allow Xencor to
cross reference INDs owned by Genentech for the relevant Collaboration Product,
as applicable under Section ‎5.1.3;  

(c) Genentech shall solely own any new Know-How and Patents developed,
conceived, or reduced to practice in the course of conducting such Clinical
Study of a Collaboration Construct or Collaboration Product for use in
combination with such [***] Combination Agent or any other Development of such
combination, and none of the terms of Article 10 (except Sections 10.6, 10.10,
10.11, 10.13) shall apply to such Know-How and Patents; provided that any such
new Know-How and Patents would be considered Genentech IP and Confidential
Information of Genentech for purposes of the other terms of the Agreement, to
the extent such terms with respect to Genentech IP and Confidential Information
do not conflict with the rights granted to a Third Party; and 

(d) Genentech (itself or through its Affiliates or sublicensees) shall have the
sole right to Commercialize such [***] Combination Agent (and such Collaboration
Product for use in combination with such Encumbered Combination Agent); provided
that any sales of Collaboration Products sold for use in combination with such
Combination Agent shall be subject to sharing Net Profits and Net Losses of
Collaboration Products, or if a Royalty Conversion has occurred, reasonable
royalty payments, pursuant to Section 8.4;



35

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

provided, however, in the event Genentech obtains (i) some of the rights granted
to Xencor hereunder with respect to such Development of a Collaboration
Construct or Collaboration Product for use in combination with such [***]
Combination Agent as if such Development were included hereunder as Development
Activities under the GDP (which, at a minimum, would include the rights to share
with Xencor the Clinical Data of such Clinical Study and any such further
Clinical Study(ies) as set forth under Section 4.7.2 and the rights and licenses
to use such Clinical Data as set forth under Section 9.3), then the Parties may,
at each Party’s sole discretion,  agree to include such Development and
Commercialization of such combination under this Agreement and amend this
Agreement to reflect any revisions as needed to any terms and conditions with
respect thereto, except that the terms of sharing of Development Costs and
sharing of Net Profits and Net Losses in accordance with the Collaboration
Allocation as set forth under Sections 8.3 and 8.4, respectively, shall govern
such Development and Commercialization; or    

 

(ii) substantially similar rights to all of the rights granted to Xencor
hereunder with respect to such Development of a Collaboration Construct or
Collaboration Product for use in combination with such Encumbered Combination
Agent as if such Development were included hereunder as Development Activities
under the GDP, then Genentech shall provide written notice to Xencor that such
rights have been obtained and upon receipt of such notice, such Development
shall be included as “Development Activities” under this Agreement from the date
of receipt of such notice, and all of the terms and conditions specifically
addressing Development Activities (i.e., activities pursuant to or under the GDP
hereunder), shall apply to any such activities, including terms of sharing of
Development Costs and sharing of Net Profits and Net Losses in accordance with
the Collaboration Allocation as set forth under Sections 8.3 and 8.4. 

 

For clarity, the Pharmacovigilance Agreement shall govern any such Development
by Genentech outside the GDP approved by the JDC in accordance with this Section
4.2.3 as contemplated in Section 5.4.  

 

In the event Genentech conducts any Development of a Collaboration Construct or
Collaboration Product for use in combination with such [***] Combination Agent
outside the GDP as set forth in this Section 4.2.3, then Xencor shall have no
obligations to Genentech under this Agreement with respect to such Development,
except as set forth under this Section 4.2.3 above.

 

If the JDC does not approve such Clinical Study with respect to such [***]
Combination Agent as set forth in this Section 4.2.3 above, then Genentech shall
not conduct any Development for a Collaboration Product for use in combination
with such [***] Combination Agent, unless and until the Parties otherwise agree
in writing.

4.3 Diligence.    

4.3.1 Each Party shall use Commercially Reasonable Efforts to conduct the
Development Activities assigned to it under the GDP. 

4.3.2 Genentech shall be solely responsible for making the [***] Decision with
respect to each Collaboration Product.  Genentech will promptly notify Xencor in
writing

36

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

regarding whether a given Collaboration Product that is put up for an [***]
Decision receives a positive or negative [***] Decision.    

4.4 Technology and Material Transfer.  Commencing within [***] after the date
the Parties finalize a Program Materials and Technology transfer plan
(“Technology Transfer Plan”), which the Parties shall develop and mutually agree
upon no later than [***] after the Effective Date,  Xencor shall use
Commercially Reasonable Efforts to transfer to GNE (or to GNE’s designee), and
GNE shall use Commercially Reasonable Efforts to receive, all Program Materials
and Technology at each Party’s sole expense for costs it incurs in connection
therewith (such expense not to be considered a Development Cost).  Following
completion of activities under the Technology Transfer Plan, on an ongoing basis
throughout the Research Term and for [***] thereafter, and (i) upon Genentech’s
reasonable request from time-to-time,  Xencor shall promptly transfer to
Genentech any Program Materials and Technology that are necessary to perform
Genentech’s obligations and exercise Genentech’s rights under this Agreement
then in existence that have not already been disclosed or provided to Genentech,
and (ii) upon Xencor’s reasonable request from time-to-time, Genentech shall
promptly transfer to the requesting Party any Program Materials and Technology
then in existence that are necessary to perform Xencor’s obligations and
exercise Xencor’s rights under this Agreement and that have not already been
disclosed or provided to Xencor.  For clarity, this Section 4.4 (and the
Technology Transfer Plan) does not cover the transfer of Manufacturing Know-How,
which is subject to transfer under Section ‎7.2.

4.5 Conduct of Genentech Development.

4.5.1 Genentech’s Conduct of Development Activities will be subject to oversight
by the JDC and Genentech shall (i) provide regular updates on the status and
results of its Development Activities to the JDC, including reporting the
achievement of key Clinical Study and development milestones to be determined by
the JDC, and (ii) inform the JDC of any material changes to the Development
Activities.    

4.5.2 Genentech shall Conduct all Development (including Development
Activities and any Development that includes [***] Combination Agents) for which
it is responsible in a timely and effective manner according to ICH Guidelines,
Applicable Law and the requirements of any applicable Regulatory
Authority(ies). 

4.6 Xencor Proposed Studies.

4.6.1 Proposed Additional Clinical Studies.  Xencor may, [***], provide the JDC
with a written proposal meeting the requirements of this Section ‎4.6.1 (“Study
Proposal”) to amend the GDP to include a new Clinical Study under this Agreement
(“Proposed Study”) for the Development of a Collaboration Product (a)  in an
Indication that is not then included in the GDP, or (b) regardless of
Indication, in combination with a Combination Agent that is permissible pursuant
to Sections 4.6.4(e)(i) and (ii) (other than with an [***] Combination Agent,
which would follow the process set forth in Section 4.2.3).  Each such Study
Proposal shall include a feasible clinical development plan from proof of
concept through Regulatory Approval (if feasible, and otherwise through clinical
proof of concept)  for the indication or combination to which such Proposed
Study is directed,

37

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

consisting of [***]    Xencor shall provide to the JDC the Study Proposal, in
sufficient detail to enable the JDC to assess whether to approve or reject such
Proposed Study, at least [***] prior to next regularly scheduled JDC meeting and
present such Study Proposal to the JDC at such meeting.  The JDC shall decide
whether to approve or reject such Proposed Study in accordance with Section
4.6.2, which decision shall be reflected in the minutes of the JDC; provided,
that the Parties may agree that additional information should be provided at the
next JDC meeting prior to the decision being taken.   Provided that the Proposed
Study is approved by the JDC, Genentech shall have [***] from approval of the
Proposed Study by the JDC to notify Xencor in writing whether Genentech desires
to include the Proposed Study in the GDP to allow the Parties time to comply
with internal procedures and governance. If the JDC elects to include the
Proposed Study in the GDP, then the Parties shall amend the GDP through the JDC
to include the Proposed Study as part of the Development Activities for such
Collaboration Product.  If JDC approves the Proposed Study in accordance with
Section 4.6.2, but Genentech then elects (including through the exercise of
Genentech’s decision-making authority) not to include the Proposed Study in the
GDP, then Xencor shall have the right to conduct the Proposed Study in
accordance with the requirements of Section 4.6.4 to the extent permitted
pursuant to Section 4.6.3 (such Proposed Study, a  “Xencor Study”).  

4.6.2 Criteria Applied to JDC Approval or Rejection of Proposed Studies.  The
JDC (with Genentech having final decision-making authority) may approve for any
reason or reject a Proposed Study solely on one or more of the
following criteria:  (i) the Proposed Study will create a [***] (provided, that,
this subclause (iii) shall only be effective until such time as the [***]
patients administered, at [***] the Collaboration Product included in the
Proposed Study),  or (iv) the Proposed Study will adversely or negatively impact
the Commercialization of any Collaboration Product, with such adverse or
negative impact meaning an anticipated reduction of Net Sales by [***] percent
([***]%) or more. If the JDC (with Genentech having final decision-making
authority) rejects the Proposed Study based on reasonably supported
consideration of the foregoing subclauses (i)-(iv), inclusive,  then such
decision shall be reflected in the minutes of the JDC.    



38

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

4.6.3 Xencor’s Right to Conduct a Xencor Study.   Xencor shall have the rights
set forth in this Section ‎4.6.3 to conduct a Proposed Study that the JDC (with
Genentech having final decision-making authority) declines to include in the GDP
in accordance with Section 4.6.1,  solely if (a) Xencor Initiates such Proposed
Study within [***] (or such longer time as the Parties mutually agree in
writing) of the JDC’s decision to not include such Proposed Study in the GDP,
(b) Xencor possesses safety reporting and other applicable infrastructure and
personnel adequate to support such Proposed Study and share safety data with
Genentech in a manner that enables Genentech’s compliance with any Regulatory
Authority reporting requirements as set forth in the Pharmacovigilance
Agreement,  (c)  the JDC has approved such Proposed Study pursuant to Section
4.6.2, (d) a Phase Ib or Phase II Clinical Trial under the GDP for the relevant
Collaboration Product has commenced, (e) the Proposed Study is not a
Collaboration Product monotherapy study, and (f) the Proposed Study is not
conducted in Japan.    For clarity, if the JDC rejects a Proposed Study pursuant
to Section 4.6.2, Xencor shall not have the right to conduct such Proposed
Study. 

4.6.4 Xencor’s Conduct of Xencor Studies.   If Xencor has the rights to conduct
a Xencor Study in accordance with Section 4.6.3 and Xencor elects to conduct
such Xencor Study, then Xencor shall conduct such Xencor Study according to the
following terms and conditions:

(a) Xencor shall conduct such Xencor Study at Xencor’s sole cost and expense,
which costs and expenses shall not be included in Development Costs, unless
otherwise agreed by the Parties (and without limiting Genentech’s obligations
under Section ‎4.8 (as and to the extent applicable)).

(b) Xencor shall conduct such Xencor Study as the entity that takes
responsibility for Initiating such Xencor Study under an IND held by Xencor.    

(c) Such Xencor Study will be subject to oversight by the JDC, and Xencor shall
(i) provide regular updates on the status and results of such Xencor Study to
the JDC, including reporting the achievement of key Clinical Study and
development milestones, and (ii) inform the JDC of any material changes to the
Study Proposal (including study designs and protocols) for such Xencor
Study.  Genentech, through the JDC, shall be permitted to provide Xencor with
comments on the development plans for such Xencor Study and on the conduct of
the Xencor Study, and Xencor shall consider all such comments in good faith.
 Notwithstanding the foregoing, any modifications to the protocol for
such Xencor Study that would (individually or collectively) constitute material
deviations from the protocol in the Study Proposal originally presented to the
JDC shall require the prior approval of the JDC.  Examples of material
deviations include any of the following circumstances:

(i) as a result of the modifications to the protocol, the Xencor Study [***],  

(ii) as a result of the modifications to the protocol, the Xencor Study [***]

39

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***] as applicable,

(iii) as a result of the modifications to the protocol, the Xencor Study will
[***] patients administered, [***], the Collaboration Product included in the
Xencor Study), and

(iv) as a result of the modifications to the protocol, the Xencor Study [***]
percent ([***]%) or more.

(d) Xencor shall conduct such Xencor Study according to ICH Guidelines,
Applicable Law and the requirements of any applicable Regulatory
Authority(ies). 

(e) Unless otherwise agreed to by the Parties, such Xencor Study may only
involve an agent other than the Collaboration Product (as either a Combination
Agent or comparator agent) in one of the following circumstances: 

(i) If Xencor proposes to conduct a Xencor Study in which a Collaboration
Product would be combined with or compared to an agent owned or Controlled by
Xencor, then Xencor may pursue such combination with such agent if (A) the
safety of such agent owned or Controlled by Xencor to proceed at proposed dose
levels and durations has been demonstrated in a [***], and (B) such agent is
either (1)  already a Combination Agent in an ongoing or completed Clinical
Study within the GDP or (2) in a given Class of Agents that is not then in the
GDP as a Combination Agent.    

(ii) If Xencor proposes to conduct a Xencor Study in which a Collaboration
Product would be combined with or compared to one or more agents owned or
Controlled by a Third Party, then Xencor may pursue such combination with such
agent only if all of the following conditions are met: (A) such agent is either
(1)  a Combination Agent that is or was within the GDP or (2) in a given Class
of Agents that is not then in the GDP as a Combination Agent or (3) an
Encumbered Combination Agent that is not under Development by Genentech as
approved by the JDC pursuant to Section 4.2.3, (B) such agent is commercially
available and approved in the relevant Indication, (C) Xencor (and not the Third
Party commercializing or Controlling such agent) conducts the combination
clinical study using quantities of the Third Party's agent acquired by Xencor
through one or more arm's length purchases on the open market, (D)  Xencor does
not share any data arising from such study or any Program Confidential
Information with the Third Party, (E) Xencor does not share with such Third
Party any Genentech Confidential Information or any Confidential Information of
both Parties under this Agreement, (F) Xencor does not share with Genentech any
confidential information of the Third Party owning or Controlling such agent,
and (G) Xencor does not enter into any agreement with the applicable Third Party
regarding either (x) the supply by such Third Party of its agent for such study
or (y) the sharing of data arising from such study. 



40

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

For clarity, Xencor shall not Initiate such Xencor Study as permitted hereunder
until after execution of the Pharmacovigilance Agreement by both Parties
pursuant to Section 5.4.

 

4.7 Records and Reports.    

4.7.1 Each Party shall maintain records in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, and in
compliance with Applicable Law, which shall be complete and accurate and shall
properly reflect all work done and results achieved in the performance of its
designated Development Activities which shall record only such activities and
shall not include or be commingled with records of activities other than such
Development Activities or Research activities hereunder.  Such records shall be
retained by the applicable Party for at least [***] after the termination of
this Agreement, or for such longer period as may be required by Applicable Law. 

4.7.2 Each Party shall use reasonable efforts to keep the other Party informed
of its Development Activities and [***], at mutually agreed meetings of the JDC,
shall provide to the JDC a reasonably detailed written report describing
Development Activities performed and results obtained since the prior written
report, in a form determined by the JDC.  In the event that either Party
requests further information regarding any such report, including a request for
Clinical Data, the Parties shall cooperate to achieve such data exchange in a
thorough, timely and efficient manner.  Neither Party shall be required to
generate additional data or prepare additional reports to comply with the
foregoing obligation.  Notwithstanding the foregoing, the JDC may determine what
reports shall be generated in respect of Development Activities, including the
content and timing thereof, including by authorizing or requiring reports other
than as provided in this Section ‎4.7.2.  The Parties shall promptly share all
such reports with the JDC.

4.8 Use of Xencor Study Data. If Genentech elects to use any efficacy data (as
opposed to safety data) arising out of a Xencor Study in support of the filing
of an MAA, Genentech shall reimburse Xencor as follows: 

4.8.1 if the data was generated from a [***] Clinical Trial, Genentech shall
reimburse Xencor [***] of its costs and expenses incurred by or on behalf of
Xencor to conduct such trial [***]; and

4.8.2 if data was generated from a [***] Clinical Trial, then Genentech shall
reimburse Xencor [***] of its costs and expenses incurred by or on behalf of
Xencor to conduct such trial [***].

4.8.3 Xencor shall submit to Genentech an invoice setting forth in reasonable
detail such costs and expenses to be reimbursed in accordance with the
foregoing, which costs and expenses shall be specifically identifiable or
reasonably allocable to the conduct of such trial as determined in accordance
with the applicable Accounting Standard. Unless disputed, Genentech shall pay
such invoice within [***] after receipt.  In the event of any disagreement with
respect to the calculation of such costs and expenses, any undisputed

41

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

portion of such costs and expenses to be reimbursed will be paid in accordance
with the foregoing timetable and the remaining, disputed portion will be paid
within [***] after the date on which Xencor and Genentech, using good faith
efforts, resolve the dispute.  In addition, each Party will consider in good
faith other reasonable procedures proposed by the other Party for sharing
financial information in order to permit each Party to close its books
periodically in a timely manner. 

4.9 Investigator-Sponsored Studies.  All investigator-sponsored studies shall be
reviewed and approved by the JDC. Neither Party may Conduct, or otherwise
support (including providing funding or clinical supplies of Collaboration
Product) any investigator-sponsored studies of the Collaboration Products
without first obtaining the JDC’s approval.  Any such approved activities with
respect to investigator-sponsored studies of the Collaboration Products shall be
considered Development Activities. 

4.10 Compliance.  Each Party shall perform or cause to be performed, any and all
of the Development Activities for which it is responsible in good scientific
manner and in compliance with all Applicable Laws. 

ARTICLE 5
RegulaTory

5.1 Regulatory Activities.

5.1.1 Except as set forth in Section ‎5.1.3, Genentech (or its Affiliate or
sublicensee) shall have the sole right and responsibility to prepare and submit
Regulatory Materials and to file for, obtain, and maintain Regulatory Approvals
(including the setting of the overall regulatory strategy therefor) for
Collaboration Products.  Xencor shall use Commercially Reasonable Efforts to
support Genentech, as may be reasonably necessary, in obtaining such Regulatory
Approvals for the Collaboration Products, and in the activities in support
thereof, including providing information, documents or other materials required
by Applicable Law for inclusion in or in support of Regulatory Materials, in
each case in accordance with the terms and conditions of this Agreement and the
GDP.  For clarity, each Party’s costs in connection with the foregoing shall be
Development Costs. 

5.1.2 Except as set forth in Section ‎5.1.3, all Regulatory Materials relating
to the Collaboration Products shall be owned by, and shall be the sole property
and held in the name of, Genentech or its designated Affiliate, sublicensee or
designee.  All Regulatory Approvals and Product Labeling relating to the
Collaboration Products shall be owned by, and shall be the sole property and
held in the name of, Genentech or its designated Affiliate, sublicensee or
designee.  Without limiting the foregoing, each Party shall have the right to
(i) reasonably attend regulatory interactions (including face-to-face meetings
and phone calls) with Regulatory Authorities for any Collaboration Product and
(ii) the review and comment rights provided in Section ‎5.1.4. The Parties will
agree upon a reasonable number of representatives from each Party to participate
in any such regulatory interactions, subject to any feedback from applicable
Regulatory Authorities.  



42

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

5.1.3 If Genentech declines to include a Proposed Study in the GDP in accordance
with Section 4.6.1, and Xencor has the right to conduct such Proposed Study
pursuant to Section ‎4.6.3, then Xencor may conduct such Proposed Study as a
Xencor Study in accordance with Section 4.6.4 under an IND owned by Xencor
(“Xencor IND”). Genentech shall allow Xencor to cross reference the IND owned by
Genentech for the relevant Collaboration Product for purposes of such Xencor
IND. Genentech will, upon request, provide a letter to the FDA or the applicable
Regulatory Authority confirming such right of reference. In any communications
and interactions with a Regulatory Authority that are undertaken in connection
with such Xencor Study or Xencor IND, Xencor and its authorized agents shall
take into consideration and in no case intentionally materially harm the overall
relationship with Regulatory Authorities with respect to Collaboration Products
under the GDP.  In the event that Xencor conducts a Xencor Study, Xencor shall
grant Genentech a right of cross reference to safety data, non-clinical data,
CMC data and any special population data contained in the relevant Xencor IND.
 Xencor will provide a letter to the FDA or the applicable Regulatory Authority
confirming such right of reference.  Xencor agrees that in the event it desires
to obtain Regulatory Approval for a Collaboration Product investigated in a
Xencor Study, the Parties will work together so that Genentech, rather than
Xencor, will submit any necessary Marketing Approval Applications.  Genentech
shall use Commercially Reasonable Efforts to submit such Marketing Approval
Applications as soon as practicable.  Xencor shall not file a Marketing Approval
Application for a Collaboration Product (excluding Termination Products) without
Genentech’s prior written consent.

5.1.4 All communications with and material Regulatory Materials submitted to any
Regulatory Authority in connection with any Collaboration Products or Xencor
Study shall be coordinated between the Parties to ensure consistency across the
Parties’ regulatory activities.  In particular, the Parties shall provide each
other with copies of draft and filed INDs, Marketing Approval Applications,
material labeling supplements, Regulatory Authority meeting requests, Regulatory
Authority advice (including scientific advisory packages), core data sheets and
any other material submissions and communications (including written summaries
of oral communications proposed or conducted by or on behalf of such Party) with
any Regulatory Authority pertaining to a Collaboration Product or Xencor Study
sufficiently in advance, where reasonable, for the other Party to comment on any
such Regulatory Materials or communications with any Regulatory Authority.  Each
Party shall give due consideration in good faith to any comments provided by the
other Party in relation to such Regulatory Materials or communications with any
Regulatory Authority. 

5.2 CMC Regulatory Support.

5.2.1 For clinical and commercial manufacture by Xencor or Genentech of
Collaboration Products, Xencor or its CMO shall consult with Genentech, and
provide to Genentech all CMC-related documents and input as required by
Genentech (or its Affiliate) or any applicable Regulatory Authority in
connection with any Regulatory Materials to be submitted to any applicable
Regulatory Authority by Genentech (or its Affiliate) in order to obtain any
required Regulatory Approvals in the Territory.  Xencor shall, and shall cause
its CMOs to, use Commercially Reasonable Efforts to develop any new data or
documents in support of Genentech regulatory activities with respect to
Collaboration Products; provided, however, that any expenses incurred
therewith shall be Development Costs.



43

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

5.2.2 For clinical manufacture by Genentech of Collaboration Products used in
Xencor Studies, Genentech or its subcontractors shall consult with Xencor, and
provide to Xencor all CMC-related documents and input as required by Xencor (or
its Affiliate) or any applicable Regulatory Authority in connection with any
Regulatory Materials to be submitted to any applicable Regulatory Authority by
Xencor (or its Affiliate) in order to obtain any required Regulatory Approvals
in the Territory (for purposes of performing the Xencor Studies). Genentech
shall, and shall cause its subcontractors to, use Commercially Reasonable
Efforts to develop any new data or documents in support of Xencor regulatory
activities in connection with performing the Xencor Studies; provided, however,
that any expenses incurred therewith shall be Development Costs associated with
a Xencor Study and shall be borne pursuant to Section ‎8.3.2.

5.2.3 For Manufacture by Genentech of Collaboration Products, in addition to
Section 5.2.1, Xencor shall (a) consult with and otherwise provide support to
Genentech on CMC-related regulatory matters, as requested by Genentech and (b)
assist Genentech (or its Affiliate) in responding to requests and inquiries from
Regulatory Authorities prior to, during and after regulatory review periods, and
attending meetings with Regulatory Authorities to the extent Genentech requests
Xencor to participate given its unique knowledge or its status as
manufacturer of the Collaboration Product for clinical supply.  Xencor’s costs
in connection therewith shall be Development Costs.

5.3 Regulatory Data; Annual Report.

5.3.1 Xencor shall, within [***] of the Effective Date, provide to Genentech, in
such form and format as such are maintained by Xencor or any of its Affiliates
or contractors, all material correspondence, as of the Effective Date, to or
from any Regulatory Authority that relates to the XmAb24306 Product.     

5.3.2 The Parties shall support one another, as may be reasonably necessary or
appropriate, in obtaining Regulatory Approval for the Collaboration Products,
including providing necessary documents or other materials required by
Applicable Law to obtain Regulatory Approvals, in each case in accordance with
the terms and conditions of this Agreement and the GDP.    

5.3.3 Each Party shall provide the other Party within [***] after the end of
each annual reporting period for each applicable Collaboration Product (as
calculated consistent with appropriate regulations and guidelines) with such
information as would be reasonably helpful in preparing the annual report with
respect to the Manufacturing and control of such Collaboration Product for such
annual reporting period. 

5.4 Pharmacovigilance.   Prior to Initiation of the first Clinical Study, the
Parties shall execute a separate pharmacovigilance agreement setting forth the
Parties’ responsibilities and obligations with respect to the procedures and
timeframes for compliance with Applicable Law pertaining to safety reporting of
the Collaboration Products (“Pharmacovigilance Agreement”).    The Parties
acknowledge and agree that the Pharmacovigilance Agreement shall not conflict
with this Agreement.



44

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

5.5 Xencor Platform Product.  During the Term and to the extent permissible
under relevant agreements concluded with Third Parties, Xencor shall provide a
high level safety summary relating to the Xencor Fc Technology in connection
with the development of Xencor Platform Products in order for Genentech to
determine whether such development could impact the Development of Collaboration
Products and whether a Regulatory Authority may require the reporting of certain
safety data and related Information for such applicable Xencor Platform
Products.  Xencor shall determine, in good faith, the contents and frequency of
such reports as reasonably necessary for Genentech to assess the safety of the
Xencor Fc Technology.  

ARTICLE 6

commercialization and medical affairs

6.1 Generally. 

6.1.1 Except as otherwise provided in this Agreement and subject to Xencor’s
Co-Promotion Option in accordance with Section ‎6.5, Genentech (itself or
through its Affiliates or sublicensees) shall have the sole right to
Commercialize each Collaboration Product in the Territory in accordance with a
commercialization plan and budget (“Commercialization Plan”) that will be
prepared by Genentech and provided to Xencor.  The Commercialization Plan will
include: [***].  Neither Genentech nor its Affiliates (or sublicensees) shall
conduct any Commercialization of a Collaboration Product that is not set forth
in the Commercialization Plan, unless otherwise approved by the Parties
(including through the JCC, as applicable).    The Parties (including through
the JCC, as applicable) shall review the Commercialization Plan from time to
time as necessary for the purpose of considering appropriate amendments thereto;
provided, that (a) such review shall occur no less frequently than once every
[***], and (b) to the extent there is no JCC, Genentech shall make appropriate
representatives available to discuss the Commercialization Plan with Xencor
[***].  In addition, either Party, through its representatives on the JCC (to
the extent applicable), may propose amendments to the Commercialization Plan at
any time. The first Commercialization Plan will be delivered by Genentech to
Xencor in accordance with Section 6.5.2.

6.1.2 Genentech shall use Commercially Reasonable Efforts to Commercialize in
the U.S., Japan, and the Major European Countries for each Collaboration Product
for which Marketing Approval is obtained.  Activities by Genentech’s
sublicensees and Affiliates will be considered as Genentech’s activities under
this Agreement for purposes of determining whether Genentech has complied with
its obligations under this Section ‎6.1. 

6.2 Booking of Sales; Distribution.  Genentech shall have the sole right to (a) 
invoice and book sales, establish all terms of sale (including pricing and
discounts), warehouse, and distribute Collaboration Products in the Territory
and to perform or cause to be performed all related services, (b) handle all
order processing, invoicing, collection, distribution, reimbursement services,
and inventory management with respect to such Collaboration Products in the
Territory, (c) handle all returns, recalls, or withdrawals with respect to any
Collaboration Product in the Territory, (d) handle all payer/distributor account
management with respect to any Collaboration Product in

45

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

the Territory, and (e) manage all aspects of contracting with providers,
distributors, managed care vendors or payers with respect to any Collaboration
Product in the Territory. 

6.3 Product Trademarks.  Genentech shall have the sole right and responsibility
to determine the Product Trademarks to be used with respect to the Exploitation
of the Collaboration Products on a worldwide basis, and to own any such Product
Trademarks.     Neither Party shall, nor shall either Party permit its
Affiliates or sublicensees to (a) use in their respective businesses, any
Trademark that is confusingly similar to, misleading or deceptive with respect
to or that dilutes any (or any part) of the Product Trademarks, or (b) do any
act which endangers, destroys, or similarly affects, in any material respect,
the value of the goodwill pertaining to the Product Trademarks.  Each Party
agrees to conform (x) to the customary industry standards for the protection of
Product Trademarks for pharmaceutical products and such guidelines of Genentech
with respect to manner of use (as provided in writing by Genentech) of the
Product Trademarks, and (y) to maintain the quality standards of Genentech with
respect to the goods sold and services provided in connection with such Product
Trademarks.  Neither Party shall do any act which endangers, destroys, or
similarly affects, in any material respect, the value of the goodwill pertaining
to the Product Trademarks.  Neither Party shall attack, dispute, or contest the
validity of or ownership of such Product Trademark anywhere in the Territory or
any registrations issued or issuing with respect thereto. 

6.4 Product Labeling; Markings and Co-Branding.  Genentech shall own and be
responsible for all Product Labeling for all Collaboration Products.

6.5 Co-Promotion Option.    

6.5.1 Option.  For each Co-Promotion Candidate Product during the applicable
Co-Promotion Exercise Period, subject to the requirements of this Section
‎6.5.1,  Xencor shall have the right to assume between [***] percent ([***]%)
and Xencor’s share of the Collaboration Allocation of the total sales force for
such Co-Promotion Candidate Product measured in terms of FTEs (at a percentage
within such range to be determined by Xencor), in the Co-Promotion Territory
(the “Co-Promotion Option”).    

6.5.2 Notice and Exercise.

(a) Approximately [***] before the anticipated filing of the first MAA for a
given Co-Promotion Candidate Product, Genentech will notify Xencor of
Genentech’s preliminary estimate of number of sales representatives it
anticipates for such Co-Promotion Candidate Product for such launch in the
Co-Promotion Territory (the “Genentech Estimate”) through delivery of a
Commercialization Plan containing such Genentech Estimate.    Xencor may
exercise its option to Co-Promote such Co-Promotion Candidate Product
(thereafter, a “Co-Promotion Product”) in the Co-Promotion Territory by written
notice to Genentech no later than [***] after the receipt of the Genentech
Estimate for such Co-Promotion Candidate Product, stating the percent (%) of the
total sales force (between [***] percent ([***]%) and Xencor’s share of the
Collaboration Allocation)  that Xencor will assume, all in accordance with
Section 6.5.2(b) below. 



46

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(b) As conditions precedent  to exercising a  Co-Promotion Option for a
Co-Promotion Product and maintaining the right to Co-Promote such Co-Promotion
Product,  Xencor must:

(i) establish, by means of a presentation to Genentech as of the time of
exercise, that it has (A) an internal sales management organization and
infrastructure to conduct Xencor’s Co-Promotion activities for such Co-Promotion
Product and (B) a plan to hire, retain, or otherwise build a sales force that
will be in place no later than [***] prior to the anticipated First Commercial
Sale of such Co-Promotion Product consisting of at least the number of sales
representative that Xencor has elected to assume, comprised of direct employees
of Xencor, each of whom has prior experience promoting pharmaceutical products
to prescribing physicians in the Co-Promotion Territory. 

(ii) as of the time of exercise, and for so long as Xencor is Co-Promoting such
Co-Promotion Product hereunder and under the Co-Promotion Agreement, not be
developing or commercializing by itself or in collaboration with a Third Party,
either (A) a Collaboration Construct other than a Collaboration Product pursuant
to this Agreement, or (B) any product that (1) is in the same Class of Agents
with a Combination Agent under the GDP, unless otherwise mutually agreed by the
Parties in writing, or (2) is an [***] Combination Agent Developed by Genentech
as approved by the JDC pursuant to Section 4.2.3.  

(c) If Xencor does not provide the election notice described in Section
‎6.5.2(a) prior to expiration of the applicable Co-Promotion Exercise Period or
if Xencor does not meet the requirements set forth in Section ‎6.5.2(b),  Xencor
shall be deemed to have irrevocably waived its right to Co-Promote such
Co-Promotion Candidate Product.    Any election notice provided by Xencor at a
time when Xencor does not meet the requirements set forth in Section 6.5.2(b)
shall be void and have no effect.  Following Xencor’s exercise of its
Co-Promotion Option with respect to a particular Co-Promotion Product, if that
Co-Promotion Product subsequently obtains Marketing Approval in a
Promotion-[***] Indication, Xencor shall not engage in the Detailing or other
Co-Promotion Activities for the Co-Promotion Product in the Promotion-[***]
Indication, except as provided for in the Co-Promotion Agreement.  If Xencor
does not exercise its co-promotion option (or if it has been deemed to have
waived its right to co-promote pursuant to this Section ‎(c)) for a given
Collaboration Product for the First Eligible Co-Promotion Indication,  Xencor
shall not have the right to exercise its Co-Promotion Option with respect to any
subsequent Marketing Authorization or label expansion granted for such
Collaboration Product.  As used in this Section 6.5.2(c), the “First Eligible
Co-Promotion Indication” for a Collaboration Product is the first Indication for
which Marketing Approval for such Collaboration Product is obtained that is not
a Promotion-[***] Indication.

6.5.3 Co-Promotion Agreement.  Promptly after Xencor’s first exercise of a
 Co-Promotion Option for a Co-Promotion Product,  and subject to
Xencor’s compliance with the requirements of Section ‎6.5.2(b), the Parties
shall commence negotiations in good faith and enter into a separate co-promotion
agreement (the “Co-Promotion Agreement”) setting forth the terms of Xencor’s and
Genentech’s Co-Promotion rights and obligations with regard to such Co-Promotion
Product in accordance with the terms and conditions in this Agreement (including
this ARTICLE 6 (including Sections 6.5.2(b), 6.5.4, and 6.5.5)) and those set
forth in Exhibit C attached hereto. The Parties shall negotiate with such
diligence as is required to

47

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

enter into and execute the Co-Promotion Agreement within [***] following such
exercise, or such other date as the Parties may agree in writing. The Parties
shall promptly amend the Co-Promotion Agreement upon each subsequent exercise by
Xencor of a  Co-Promotion Option with regard to a new Co-Promotion Candidate
Product in accordance with the terms and conditions in this ARTICLE 6 and those
set forth in Exhibit C attached hereto.

6.5.4 General Requirements for Co-Promotion Activities. Xencor shall not engage
in any Detailing until the Co-Promotion Agreement has been executed. Xencor may
not use a contract sales force to fulfill its Co-Promote obligations. Any Xencor
sales representatives involved in a sales call for one or more Co-Promotion
Product(s) shall devote at least [***] percent ([***]%) of such call time to the
Co-Promotion Product(s). Under the Co-Promotion Agreement, Genentech shall have
the sole right to control all decisions with respect to the co-promotion
arrangement, including the call plans and assigned territories of Xencor sales
representatives, the promotional materials to be used, the training and testing
applicable to such sales representatives, and restrictions with respect to the
ability of such sales representatives to Detail other products. “Co-Promote” or
“Co-Promotion” means the Detailing activities assigned to Xencor in the
Co-Promotion Agreement, and shall not include any Medical Affairs Activities,
sale or distribution of such Co-Promotion Product in the Co-Promotion Territory
by Xencor or its Affiliates. Xencor shall have the right to terminate its
Co-Promotion rights and obligations for a Co-Promotion Product with [***] prior
written notice to Genentech, in which case, the Parties shall reasonably
cooperate to transition to Genentech, upon the effective date of such
termination, all of Xencor’s Co-Promotion activities with respect to such
Co-Promotion Product so as to minimize disruption to sales activity, the details
of which shall be further set forth in the Co-Promotion Agreement. 

6.5.5 Effect of Change in Control. If at any time prior to the exercise of a
 Co-Promotion Option for a  Co-Promotion Candidate Product, a Change in Control
of Xencor occurs involving one of the top twenty (20) biotechnology or
pharmaceutical companies by sales revenue in the immediately preceding Calendar
Year as of the effective date such Change in Control (a “Competitive Change in
Control”),  Xencor’s rights under this Section ‎6.5 with regard to such
Co-Promotion Candidate Product, including such Co-Promotion Option, shall
terminate automatically as of the effective date of such Change in Control.  If
a Competitive Change in Control occurs at any time after the exercise of a
Co-Promotion Option for a Co-Promotion Candidate Product, Genentech shall have
the option, at its sole discretion, to terminate Xencor’s Co-Promotion rights
and obligations under this Section 6.5 and the corresponding Co-Promotion
Agreement with regard to such Co-Promotion Candidate Product (or such product as
may be thereafter referenced as a Co-Promotion Product), the details of which
shall be further set forth in the Co-Promotion Agreement. 

6.6 Medical Affairs. Genentech shall have the sole right and responsibility to
conduct and make decisions regarding Medical Affairs Activities with respect to
any Collaboration Product.  For clarity, Genentech shall retain such sole right
and responsibility in the event that Xencor exercises its Co-Promotion Option. 



48

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

ARTICLE 7
Manufacturing; MATERIAL TRANSFER 

7.1 Supply for Clinical Trials.

7.1.1 Xencor Initial Supply.  Xencor shall procure, until Genentech is able to
supply analytically comparable XmAb24306 Product, the XmAb24306 Product for the
first Phase I Clinical Trial of such Collaboration Product under the GDP and for
any additional Clinical Trials mutually agreed upon by Xencor and Genentech from
the Xencor Approved CMOs (“Xencor Initial Supply”).  Xencor shall use
Commercially Reasonable Efforts to: 

(a) work with Genentech promptly following the Effective Date to identify the
actions and assistance required of Xencor by Genentech and related timelines so
as to enable Genentech to utilize the Xencor Initial Supply for the intended
clinical trials of Collaboration Product;

(b) supply the requirements of the XmAb24306 Product for the Xencor Initial
Supply to Genentech in accordance with the terms and conditions under this
Agreement and the Supply Agreement;

(c) facilitate any requested inspections and audits by Genentech of the Xencor
Approved CMOs (subject to the terms and conditions of any applicable agreements
between Xencor and the Xencor Approved CMOs); and

(d) subject to applicable confidentiality obligations, provide Genentech with
copies of all agreements between Xencor and the Xencor Approved CMOs under which
the XmAb24306 Product is manufactured.

The Parties shall execute, no later than [***] after the Effective Date, a
supply agreement and related quality agreement for the Xencor Initial Supply
(“Supply Agreement”), which will include customary and reasonable terms and
conditions for clinical supply agreements in the industry (including a license
grant, if necessary, to Xencor to perform its obligations, reasonable
forecasting and ordering procedures to meet the timelines set forth in the GDP
and consistent with Xencor’s existing agreements with the Xencor Approved CMOs,
and remedies to address supply delays and failures); provided that any
liabilities that would arise under the Supply Agreement shall be allocated
between the Parties as set forth under this Agreement (including ARTICLE 14).
 The Parties acknowledge and agree that the Supply Agreement shall not conflict
with this Agreement.

 

7.1.2 Genentech Clinical Supply. 

(a) Genentech, itself or through a Genentech approved CMO (including any Xencor
Approved CMO), shall be primarily responsible for the Manufacture and supply of
Collaboration Products in all clinical studies under the GDP other than the
Xencor Initial Supply; provided, that, Genentech shall be obligated to
demonstrate analytical comparability with respect to its Manufacturing of the
XmAb24306 Product prior to becoming responsible for the supply of the XmAb24306
Product and, until such time as analytical comparability is demonstrated Xencor
shall continue using Commercially Reasonable Efforts to procure the XmAb24306
Product for

49

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Development Activity purposes.  As provided in Section ‎7.2 below, the Parties
shall cooperate so that the transfer of the Xencor Manufacturing Technology
occurs in a timely manner in order to enable Genentech to Manufacture
Collaboration Products. 

(b) Once Genentech is Manufacturing supply of Collaboration Products, it shall
use Commercially Reasonable Efforts to ensure adequate supply of all
Collaboration Products in accordance with the then-current GDP other than the
Xencor Initial Supply and Xencor’s supply needs with respect to any Xencor Study
(for which Genentech is providing supply under the supply agreement described in
the following sentence).  If Xencor conducts a Xencor Study, the Parties shall
enter into (i) a separate agreement or agreements governing the supply of
Collaboration Product by Genentech to Xencor for such Xencor Study at a transfer
price equal to the Cost of Manufacture plus [***], and (ii) an associated
quality agreement; provided, that, (1) any such supply agreement(s) shall be
consistent with customary and reasonable terms and conditions for clinical
supply agreements in the industry, (2) any liabilities that would arise under
supply agreement(s) shall be allocated between the Parties as set forth under
this Agreement (including ARTICLE 14), (3) the Parties acknowledge and agree
that any such supply agreement(s) shall not conflict with this Agreement and (4)
if at any time Genentech is unable to provide supplies of XmAb24306 Product
necessary for any applicable Xencor Studies, Xencor shall have the right to
Manufacture, or have Manufactured, such supplies through the Xencor Approved
CMOs to the extent that the Manufacturing process for XmAb24306 Product remains
substantially unchanged since the Effective Date.  If Genentech is using one of
the Xencor Approved CMOs at such time to Manufacture Collaboration Product(s),
Xencor may not exercise this right in a way that would impact Genentech’s
ability to utilize such Xencor Approved CMO to Manufacture Collaboration
Products; provided, that Xencor shall not be required to incur any termination
penalties to comply with this final sentence of this Section 7.1.2(b).

(c) Without limiting the forgoing Sections ‎7.1.2(a) and ‎7.1.2(b), the Parties
acknowledge and agree that Xencor shall have the right to serve (including
through the Xencor Approved CMOs within Genentech’s network of contract
manufacturing organizations) as a back-up supplier of XmAb24306 Product for so
long as the Manufacturing process for XmAb24306 Product remains substantially
unchanged since the Effective Date.  In furtherance of the foregoing and for so
long as the Manufacturing process of XmAb24306 remains substantially unchanged
since the Effective Date, Xencor will have the right to Manufacture and supply
for Collaboration purposes, or for purposes of supplying the Xencor Studies,
sufficient quantities of XmAb24306 Product to maintain the necessary Regulatory
Approvals for Xencor and the Xencor Approved CMOs to function as suppliers of
XmAb24306 and to retain its contractual relationships with the Xencor Approved
CMOs.  The Parties will rely on the terms of the Supply Agreement to the extent
appropriate for the supply by Xencor to Genentech of quantities of XmAb24306
Products so manufactured by Xencor for Clinical Studies, and will enter a
separate agreement for commercial supply purposes, consistent with customary and
reasonable terms and conditions for commercial supply agreements in the
industry; provided that any liabilities that would arise under the Supply
Agreement shall be allocated between the Parties as set forth under this
Agreement (including ARTICLE 14).  The Parties acknowledge and agree that any
such supply agreement shall not conflict with this Agreement.  

7.2 Manufacturing Know-How Technology Transfer.   The Parties desire that
Genentech be positioned to commence the Manufacture of Collaboration Products as
soon as practicable. To

50

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

enable Genentech to commence Manufacture of Collaboration Constructs and
Collaboration Products, and thereafter to enable the Parties to undertake
Manufacturing in the same manner, Xencor and Genentech shall use Commercially
Reasonable Efforts to perform the technology transfers set forth below: 

7.2.1 Commencing within [***] after the Parties finalize a transfer plan for any
Xencor Manufacturing Technology that is being used in the Manufacture of
XmAb24306, including batch record summaries (to the extent available to Xencor)
(the “Manufacturing Know-How” and such plan, the “Manufacturing Technology
Transfer Plan”), which Manufacturing Technology Transfer Plan the Parties shall
develop and mutually agree upon no later than [***] after the Effective Date,
Xencor shall use Commercially Reasonable Efforts to promptly make available and
transfer to Genentech, and Genentech shall use Commercially Reasonable Efforts
to receive such Manufacturing Know-How solely for Genentech, its Affiliates or
their CMOs to Manufacture Collaboration Constructs and Collaboration Products.
 Thereafter, on an ongoing basis throughout the Term and upon Genentech’s
reasonable request from time-to-time,  Xencor shall promptly transfer to
Genentech any Manufacturing Know-How then in existence that has not already been
disclosed or provided.

7.2.2 Following the initial transfer of Manufacturing Know-How pursuant to
Section ‎7.2.1, as reasonably requested from time-to-time by Genentech,  Xencor
shall make available to Genentech, its Affiliates or CMOs a reasonable number of
appropriately trained personnel to provide, on a mutually convenient timetable,
technical assistance (both on site and otherwise) in the transfer and
demonstration of the Manufacturing Know-How that has been transferred. The cost
of providing this technical assistance to Genentech will be a Development
Cost.  

7.2.3 Each Party shall use Commercially Reasonable Efforts to enable Genentech
to obtain all necessary Regulatory Approvals or modify existing Regulatory
Approvals for the Manufacture by Genentech, its Affiliates or their CMOs of
Collaboration Products for use by the Parties hereunder, including by reviewing
and commenting on documents to be submitted by Genentech to a Regulatory
Authority at Genentech’s reasonable request. For clarity, the cost incurred by
the Parties in providing any such assistance described in this Section shall be
Development Costs.

7.2.4 Xencor shall provide GNE with information with respect to the XmAb24306
Product and the materials used in its Manufacture to the extent reasonably
necessary for registering Genentech’s selected facility for the XmAb24306
Product and to otherwise enable Genentech to expeditiously as possible commence
the Manufacture of the XmAb24306 Product.

7.3 Commercial Supply.  Genentech shall be solely responsible for the
Manufacturing of Collaboration Products for commercial supply.

7.4 Manufacturing Costs and Related Costs. 



51

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

7.4.1 Costs and expenses associated with the transfer of the Xencor
Manufacturing Technology under Section ‎7.2 shall be borne by the Party
incurring the expense, except for those costs specified as Development Costs in
Sections 7.2.2 and 7.2.3.

7.4.2 Manufacturing costs for Collaboration Products used in a particular study
or Clinical Trial shall be included in the Development Costs (as and to the
extent applicable under Section ‎1.54(d))  for such study or clinical trial.

7.5 Collaboration Product Warranties.  Each Party represents and warrants that
all Collaboration Products supplied or procured by such Party for use in
Clinical Studies under this Agreement shall be Manufactured or procured by such
Party: (a) to meet the applicable specifications, (b) in accordance with cGMPs;
and (c) in accordance with all applicable laws (including regulations and
Regulatory Authority requirements).  Each Party represents and warrants that no
such Collaboration Product supplied or procured by such Party shall at the time
it leaves such Party’s control to be used in Clinical Studies shall be
adulterated or misbranded within the meaning of the U.S. Federal Food, Drug and
Cosmetic Act (the “Act”), or any similar law of any other jurisdiction, or (b)
an article which may not, under the provisions of the Act, or any similar law of
any other jurisdiction be introduced into interstate commerce.

ARTICLE 8
FINANCIAL TERMS

8.1 Upfront Payment.  Genentech shall pay to Xencor a one-time, non-refundable,
non-creditable upfront payment of one hundred twenty million Dollars
($120,000,000) no later than thirty (30) days after the Effective Date. 

8.2 Milestone Payments.    

8.2.1 Genentech shall pay to Xencor the milestone payments set forth below:

(a) [***] Dollars ($[***]) upon Initiation by or on behalf of Genentech of the
[***] for each Collaboration Product that contains or comprises a Collaboration
Construct that was Researched under a  Research Plan; and 

(b) [***]Dollars ($[***]) upon the Initiation by or on behalf of Genentech of
each of the [***] each Collaboration Product. 

For clarity, the milestone payments set forth in Section ‎8.2.1(a) shall only be
paid once for each Collaboration Product that contains or comprises a
Collaboration Construct that was Researched under a  Research Plan. 

 

For clarity, the milestone payments under Section ‎8.2.1(b) are payable [***]
and up to [***] for each Collaboration Product.    

 

In no event shall the cumulative amounts payable under Section ‎8.2.1(b)  exceed
one hundred sixty million Dollars ($160,000,000) per Collaboration Product. 



52

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

8.2.2 Genentech shall notify Xencor in writing within [***] following the
achievement of each milestone event described in Section ‎8.2.1, and shall make
the appropriate milestone payment within [***] after receipt of an invoice from
Xencor regarding the achievement of such milestone event. Each invoice shall
identify the milestone event triggering the payment obligation and the
Collaboration Product achieving such milestone event. 

8.3 Development Costs. 

8.3.1 Development Costs Relating to GDP Development Activities.  Development
Costs incurred by the Parties for Collaboration Products in accordance with this
Agreement shall be shared in accordance with the Collaboration Allocation.  

8.3.2 Development Costs Relating to Xencor Studies.  Xencor shall fund one
hundred percent (100%) of the costs and expenses for Xencor Studies as set forth
in Section 4.6.4.  In the event Genentech obtains Marketing Authorization for a
Collaboration Product in an Indication using efficacy data arising out of a
Xencor Study, then if Genentech has not previously reimbursed Xencor for its
costs and expenses for the conduct of such Xencor Study pursuant to Section
‎4.8, then Genentech shall reimburse Xencor for such costs and expenses as set
forth in Section 4.8 as if Genentech elected to use such efficacy data arising
out of such Xencor Study in support of the filing of the associated MAA.  For
clarity, Genentech shall not owe any milestone payments under Section 8.2 with
respect to the Collaboration Product for which Genentech obtains Marketing
Authorization in an Indication based on the efficacy data arising out of a
Xencor Study.

8.3.3 Development Costs and Reconciliation; Budget Notice.

(a) Each Party shall report to the other Party, within [***] after the end of
each Calendar Quarter, the Development Costs incurred by such Party during such
Calendar Quarter.  Such report shall specify in reasonable detail (including
supporting documentation, as appropriate) all amounts included in such
Development Costs during such Calendar Quarter (broken down by activity), and
any FTE Costs and out-of-pocket costs shall be allocated to the extent possible
to a specific activity in the GDP. The Parties shall seek to resolve any
questions related to such reports within [***] following receipt by each Party
of the other Party’s report hereunder.  Following such resolution, Genentech
shall prepare a reconciliation report for the Development Costs for such
Calendar Quarter and shall either (a) deliver an invoice to Xencor for any
amounts due to Genentech as a result of reconciliation or (b) notify Xencor that
it should issue an invoice to Genentech, if the Development Costs incurred by
Xencor for such Calendar Quarter exceed Xencor’s portion of the Collaboration
Allocation of the total Development Costs incurred by the Parties.  Payment by
either Party shall be due [***] after receiving an invoice from the other Party
based off the reconciliation report for the Development Costs for such Calendar
Quarter.  

(b) Each Party shall promptly notify the other Party in writing when it
reasonably anticipates that the then-current GDP Budget will be exceeded in any
Calendar Quarter by [***] percent ([***]%) or more.  



53

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

8.3.4 Failure to Pay Development Cost Reconciliation Payment.  In the event that
Xencor fails to pay its share of undisputed GDP Development Costs when due, and
[***] following written notice from Genentech regarding such missed payment,
Xencor has still not remitted its undisputed reconciliation payment, Genentech
may elect, by providing written notice to Xencor, a Royalty Conversion and the
provisions of Section 8.4.3(b) shall apply as if Xencor elected a Royalty
Conversion.  In addition to the terms of Section 8.4.3(b), upon the date of such
notice of a Royalty Conversion under this Section 8.3.4, all rights of Xencor to
propose and Conduct any new Xencor Studies as set forth in Section 4.6 shall
terminate, and the Parties will discuss how to best wind-down or transition to
Genentech any Xencor Studies that have already been Initiated.  In the event of
any disputed payments, (i) the undisputed amounts shall remain payable in
accordance with this Section 8.3.4 (even after a Royalty Conversion has
occurred),  and (ii) the disputed amounts shall be subject to prompt resolution
by the Parties in accordance with Sections 8.10 and 8.11.  Subject to the prior
sentence and final determination as to whether there are undisputed amounts
unpaid prior to Genentech issuing the Royalty Conversion Notice, starting with
the date of the Royalty Conversion Notice; provided that once the disputed
amounts have been resolved, if Xencor fails to pay any amounts determined to be
owed to Genentech when due, then Genentech may, prior to Xencor making such
payment, effect a Royalty Conversion as set forth in this Section above as if
such amounts are undisputed amounts.  For clarity, nothing in this Section 8.3.4
shall limit Genentech’s right pursuant to Section 8.5 to offset from future
royalty payments to Xencor any unpaid portion of Xencor’s share of the GDP
Development Costs incurred prior to a Royalty Conversion Notice.     

8.4 Profit or Loss Share.    For so long as there is a sale of a Collaboration
Product in the prior Calendar Quarter, the terms and conditions of this Section
8.4 shall govern each Party’s rights and obligations with respect to Net Profits
and Net Losses relating to Collaboration Products (other than Royalty
Products).  Subject to this Section 8.4, Net Profits and Net Losses with respect
to each Collaboration Product shall be shared by the Parties in accordance with
the Collaboration Allocation.  [***] Genentech is solely responsible for Launch
Costs. 

8.4.1 Profit/Loss Split Reports and Payments; Budget Notice.    

(a) In the event that this Section 8.4  applies, each Party shall report to the
other Party within [***] after the end of each Calendar Quarter commencing with
the Calendar Quarter in which the First Commercial Sale in the Territory of a
Collaboration Products occurs, with regard to the elements of the Net Profit/Net
Loss calculation, including Net Sales (and the calculation thereof showing
deductions taken with respect thereto) and Allowable Expenses incurred by such
Party during such Calendar Quarter.  Such report shall specify in reasonable
detail all deductions allowed and taken in the calculation of Net Sales and all
expenses included in Allowable Expenses. Within [***] after receipt of such
reports, Genentech shall provide a consolidated financial statement setting
forth the Net Profit or Net Loss for the Calendar Quarter.

54

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

The following remittances shall be paid within [***] after Genentech has
provided the consolidated financial statement:    

(i) If there is a Net Profit for such Calendar Quarter, then Genentech shall pay
to Xencor an amount equal to (i) Xencor’s portion of the Collaboration
Allocation of the Net Profit for such Calendar Quarter, plus (ii) the Allowable
Expense, if any, incurred by Xencor in such Calendar Quarter as described by the
Settlement Amount Due in Exhibit D; or

(ii) If there is a Net Loss for such Calendar Quarter, then the Party that has
borne less than their share of the Allowable Expenses in excess of Net Sales in
such Calendar Quarter shall make a reconciling payment to the other Party so
that Xencor bears its portion of the Collaboration Allocation of such Allowable
Expenses in excess of Net Sales and Genentech bears its portion of the
Collaboration Allocation of of such Allowable Expenses in excess of Net Sales
during such Calendar Quarter as described by the Settlement Amount Due in
Exhibit D.

(b) Each Party shall promptly notify the other Party in writing when it
reasonably anticipates that the then-current budget in the Commercialization
Plan will be exceeded in any Calendar Quarter by [***] percent ([***]%) or more.

8.4.2 FTE Records and Calculations.  Each Party shall record and account for its
FTE effort to the extent that such FTE efforts are included in Development Costs
or Allowable Expenses that are, or may in the future be, shared under this
Agreement.  Each Party shall calculate and maintain records of FTE effort
incurred by it in the same manner as used for other products developed by such
Party, unless other procedures are set forth in the Co-Promotion Agreement, in
which case such other procedures shall be applied equally to both Parties to the
extent set forth in the Co-Promotion Agreement.

8.4.3 Collaboration Allocation Adjustment and Opt-Out Royalty Conversion From
Net Profit / Net Loss. 

(a) Collaboration Allocation Adjustment.  If Xencor no longer desires to
continue participating in the sharing in Development Costs and Net Profits and
Net Losses pursuant to Sections 8.3 and 8.4 at the then current Collaboration
Allocation, then Xencor shall have a  one-time option to adjust the
Collaboration Allocation down in multiples of [***] but to no less than [***],
 by giving written notice to Genentech; provided, that,  (i) Xencor shall not
have the option to make such an adjustment for a period of [***] following
receipt of a milestone payment under Section ‎8.2.1(b), (ii) [***], and (iii)
the one-time adjustment option shall not limit Xencor’s right to elect a Royalty
Conversion at any time thereafter.  For clarity, a reduction in the
Collaboration Allocation shall be reflected in all Net Profit / Net Loss
calculations following the effective date of the reduction.

(b) Opt-Out Royalty Conversion.  [***], Xencor shall have the right, by
providing written notice to Genentech, to convert the right to share in
Development Costs and Net Profits and Net Losses pursuant to Sections 8.3 and
8.4 to a right to reasonable payments in connection with Collaboration Products
in accordance with this Section

55

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

8.4.3(b) (“Royalty Conversion”); provided, that, (i) Xencor shall not have the
right to make a Royalty Conversion for a period of [***] following receipt of a
milestone payment under Section ‎8.2.1(b),  and (ii) the effective date of a
Royalty Conversion shall not be earlier than [***].  Upon the date of such
notice of a Royalty Conversion (“Royalty Conversion Notice”), the following
terms shall apply: 

(i) Genentech shall have the sole and exclusive rights to Develop any and all
Collaboration Products, and all Development rights and licenses granted to
Xencor in any and all Collaboration Products under this Agreement shall
terminate accordingly, in all cases except with respect to Xencor Studies, which
Xencor shall continue to have the right to conduct as and to the extent set
forth in Section ‎4.6;

(ii) Genentech shall have the sole and exclusive rights to Commercialize any and
all Collaboration Products and all Commercialization rights and licenses granted
to Xencor in any and all Collaboration Products (including any and all
Co-Promote Options with respect to such Collaboration Products) shall terminate,
and if Xencor previously exercised a Co-Promotion Option with respect to a
Collaboration Product, the Parties will cooperate to promptly transition to
Genentech all of Xencor’s Co-Promotion activities with respect to such
Collaboration Product, after which any Co-Promotion by Xencor with respect to
such Collaboration Product shall immediately terminate;  

(iii) the JCC, if established pursuant to Section ‎2.4, shall automatically be
disbanded [***] (or such longer period as the Parties mutually agree) from the
date of the Royalty Conversion Notice, and Section ‎2.7 shall apply;  and

(iv) Net Profits/ Net Losses shall no longer be shared by the Parties (as may
have been adjusted as set forth in Section 8.4.3(a)), Xencor shall no longer be
responsible for any Development Costs or Allowable Expenses, and any Development
Costs or Allowable Expenses shall be the sole responsibility of Genentech; and

(v) Xencor shall instead receive, as its sole future financial consideration in
connection with Collaboration Products, commercially reasonable royalty payments
from Genentech on Net Sales of Royalty Products based on a royalty rate [***]
The Parties shall negotiate such consideration in good faith for a minimum of
[***] (or such longer period as otherwise mutually agreed by the Parties)
following delivery of such notice.  If the Parties are unable to agree on the
consideration following such good faith negotiations, either Party may submit
the dispute (including any disagreement over any unpaid milestones) to
“baseball” style arbitration pursuant to Section 15.5.  Once the consideration
is determined, the Parties shall amend this Agreement to reflect the royalty
rate, milestones (if any), related payment terms and conditions, and the
effective date of the Royalty Conversion.



56

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(c) In the event that Genentech makes an [***] Decision and advances a Targeted
Collaboration Construct into Development following the end of the Research Term
and prior to [***] (a “Post Research Term Construct”), it shall provide notice
thereof to Xencor, and Xencor shall have the option to either share the Net
Profit and Net Losses with respect to Collaboration Products containing or
comprising such Post Research Term Construct in the Collaboration Allocation
pursuant to Section 8.4 or to opt for a  Royalty Conversion pursuant to Section
8.4.3(b) with respect to such Post Research Term Construct and Collaboration
Products containing or comprising such Post Research Term Construct.    If
Xencor elects to opt for a Royalty Conversion for such Post Research Term
Construct, the Parties will amend this Agreement to reflect the royalty (and
milestones, as appropriate) and other related terms for such Post Research Term
Construct.  If Xencor elects to share the Net Profit and Net Losses with respect
to Collaboration Products containing or comprising such Post Research Term
Construct or Xencor fails to make an election within [***] of such notice, such
Post Research Term Construct and Collaboration Products containing or comprising
such Post Research Term Construct shall be included as a Collaboration Construct
and Collaboration Products under this Agreement, subject to all applicable terms
and condition of this Agreement, including sharing the Net Profit and Net Losses
pursuant to Section 8.4.  In such event, Xencor shall then firewall the Post
Research Term Construct program from any internal program or any program it has
partnered with a Third Party that targets IL-15 for the same Indication or
targets the same Research Target as the Post Research Term Construct, ensuring
that individuals working on such programs will have no access under this
Agreement to the Research Plan, the GDP, any information received by Xencor
pursuant to ARTICLE 2 or the Committees or Joint Project Teams established
thereunder, ARTICLE 5, ARTICLE 6, or ARTICLE 7, any Program IP, any intellectual
property rights licensed or arising under this Agreement, any Program
Confidential Information, or any Confidential Information of Genentech. 

8.5 Mode of Payment.  All payments to either Party under this Agreement shall be
made by deposit of Dollars in the requisite amount from a bank in the United
States to such bank account in the United States as set forth below and as the
receiving Party may from time to time modify by notice to the paying Party.  For
the purpose of calculating any sums due under, or otherwise reimbursable
pursuant to, this Agreement (including the calculation of Net Sales expressed in
currencies other than Dollars), a Party shall convert any amount expressed in a
foreign currency into Dollar equivalents using its, its Affiliate’s or
sublicensee’s standard conversion methodology consistent with applicable
Accounting Standards.  Each Party shall have the right to offset any expense
that is owed by the other Party but not paid against any payments owed by such
first Party, if any, under this Agreement. 

Xencor

[***]



57

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Genentech

[***]

 

8.6 Accounting Procedures.  For purposes of determining Development Costs,
Allowable Expenses, Launch Costs, Sales or Net Sales, any expense allocated by
either Party to a particular expense category of Development Costs, Allowable
Expenses, Launch Costs, Sales or Net Sales shall not also be allocated to
another category under Development Costs, Allowable Expenses, Launch Costs,
Sales or Net Sales.  Each Party shall determine Development Costs, Allowable
Expenses, Launch Costs, Sales and Net Sales using its standard Accounting
Standards, consistently applied, to the maximum extent practicable as if the
Collaboration Products were a solely-owned product of the Party (provided that
the application of such procedures results, on balance, in outcomes that are
fair and equitable to both Parties taking into consideration the interests of
both Parties as reflected in this Agreement).  The Parties also recognize that
such procedures may change from time to time and that any such changes may
affect the calculation of Development Costs, Allowable Expenses, Launch Costs,
Sales, Net Sales, and such other expenses.  Where the change is or would be
material to the other Party, the Party proposing to make the change shall
provide the other Party with an explanation of the proposed change and an
estimation of the effect of the change on the relevant cost or expense
category.  The Parties shall use good faith efforts to negotiate any resulting
changes to this Agreement so as to preserve as closely as reasonably possible
the Parties’ respective economic interests under this Agreement.  Transfers
between a Party and its Affiliates (or between such Affiliates) shall not have
any effect for purposes of calculating Development Costs, Allowable Expenses,
Launch Costs, Sales, Net Sales, or other payments or expenses under this
Agreement. 

8.7 Taxes.  

8.7.1 Each Party will make all payments to the other Party under this
Agreement without deduction or withholding for Taxes except to the extent that any such deduction or withholding is required by law in effect at
the time of payment.

8.7.2 Any Tax required to be withheld on amounts payable under this
Agreement will promptly be paid by the Party making the payment on behalf of
the Party receiving the payment to the appropriate Governmental Authority, and
payor will furnish payee with proof of payment of such Tax.

8.7.3 Each Party agrees to reasonably assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or any
similar agreement or treaty from time to time in force and in minimizing the
amount required to be so withheld or deducted.

8.7.4 Solely for purposes of this Section ‎8.7,  “Tax” or  “Taxes” means
any present or future taxes, levies, imposts, duties, charges, assessments or fees of any nature
(including interest, penalties and additions thereto).



58

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

8.7.5 To the extent the activities of the Parties under this Agreement result in
the recognition of a partnership for non-U.S. Tax purposes, the Parties agree
that any non-U.S. Tax imposed at the level of the partnership on its profit (not
including Tax required to be withheld to satisfy a Party’s own income tax
obligation) shall be allocated and borne by the Parties according to the
partnership profit allocation under the respective applicable tax law.

8.7.6 To the extent attributable to any activities in the United States, the
Parties hereby agree to treat the activities giving rise to Net Profits or Net
Losses in the United States as a partnership (the “U.S. Territory Partnership”)
for U.S. federal and state income Tax purposes between Genentech and Xencor upon
receipt of the first Marketing Authorization in the United States for a
Collaboration Product. Genentech shall act as the Tax Representative for the
U.S. Territory Partnership. The designation of Tax Representative for such
partnership will be effective only for activities conducted by the Parties
pursuant to this Section ‎8.7.6. In performing its responsibilities, the Tax
Representative shall consider the interests and requests of both Parties, and
except as noted in Section ‎8.7.8 below, the Tax Representative will not make
any tax elections or take any other material actions affecting tax matters of
the U.S. Territory Partnership without obtaining the prior written concurrence
of Xencor, with any disagreements over tax matters resolved by the Alliance
Managers or their designees.

8.7.7 To the extent attributable to any activities outside the United States,
the Parties hereby agree to treat the activities giving rise to Net Profits or
Net Losses outside the United States as required under the applicable law of the
relevant jurisdiction (the “Ex-U.S. Territory Activities”). For each
jurisdiction, Roche and Xencor shall designate either itself or a relevant
Affiliate with respect to the Ex-U.S. Territory Activities. For the avoidance of
doubt, the Ex-U.S. Territory Activities shall be separate and distinct from the
U.S. Territory Partnership.

8.7.8 The Parties hereby agree that one hundred percent (100%) of any deductions
for Tax purposes attributable to amounts paid or incurred by Genentech pursuant
to Section ‎8.1 and Section ‎8.2 shall be deductible or amortizable solely by
Genentech. All Tax returns reflecting any such amounts shall be filed consistent
with the foregoing. After the point in time that Genentech and Xencor are
considered to have formed a partnership for U.S. federal and state income Tax
purposes, allocations of all amortization and depreciation with respect to each
asset treated as contributed, as well as any gain reflecting
date-of-contribution built-in gain, shall be allocated to the Party treated as
contributing such asset. This provision is intended to address issues that arise
under section 704(c) of the Code and it is not intended to alter the economic
arrangement of the Parties.

8.7.9 For every other purpose besides the preparation and reporting of
partnership income tax returns, the Parties understand and agree that their
legal relationship to each other under Applicable Law with respect to all
activities is as set forth in Section ‎17.8. Notwithstanding the above, nothing
in this Section ‎8.7.9 shall preclude either Party from filing a U.S. income tax
return, or prevent a Party from taking a position in an audit or similar dispute
with a Tax authority that is in agreement with such Tax authority.

8.8 Financial Records.  Each Party shall, and shall cause its Affiliates and
sublicensees to, keep complete and accurate books and records pertaining to
Development Costs, Net Sales, and

59

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

other elements in the calculation of Net Profits/Net Losses (including Allowable
Expenses), as applicable, and Development of Collaboration Products, including
books and records of actual expenditures with respect to the GDP Budgets, in
sufficient detail to calculate all amounts payable hereunder and to verify
compliance with its obligations under this Agreement.  Such books and records
shall be retained by such Party and its Affiliates and sublicensees until the
later of (a) [***] after the end of the period to which such books and records
pertain, and (b) the expiration of the applicable tax statute of limitations (or
any extensions thereof), or for such longer period as may be required by
Applicable Law.

8.9 Interest on Late Payments.  Except as set forth in Section ‎8.4.3, if any
payment due to either Party under this Agreement is not paid when due, then such
paying Party shall pay interest thereon (before and after any judgment) at an
annual rate (but with interest accruing on a daily basis) of [***] basis points
above EURIBOR or what is permissible by law, such interest to run from the date
on which payment of such sum became due until payment thereof in full together
with such interest. 

8.10 Audit.  At the request of the other Party, each Party shall, and shall
cause its Affiliates to, permit an independent auditor designated by the other
Party and reasonably acceptable to the audited Party, at reasonable times and
upon reasonable notice, to audit the books and records maintained pursuant to
Section ‎8.8 to ensure the accuracy of all reports and payments made
hereunder.  Such examinations may not (a) be conducted for any Calendar Quarter
more than [***] after the end of such quarter, (b) be conducted more than once
in any [***] period (unless a previous audit during such [***] period revealed
an underpayment with respect to such period) or (c) be repeated for any Calendar
Quarter, except in each case as a subsequent “for cause” audit may require,
including in connection with any allegation that Xencor has not paid for its
portion of applicable Development Costs or Allowable Expenses.  Except as
provided below, the cost of this audit shall be borne by the auditing Party,
unless the audit reveals a variance of more than [***] from the reported
amounts, in which case the audited Party shall bear the cost of the
audit.  Unless disputed pursuant to Section ‎8.11 below, if such audit concludes
that (x) additional amounts were owed by the audited Party, the audited Party
shall pay the additional amounts, with interest from the date originally due as
provided in Section ‎8.9, at a rate of  or (y) excess payments were made by the
audited Party, the auditing Party shall reimburse such excess payments, in
either case ((x) or (y)), within [***] after the date on which such audit is
completed by the auditing Party.      

8.11 Audit Dispute.    In the event of a dispute with respect to any audit under
Section ‎8.10,  Xencor and Genentech shall work in good faith to resolve the
disagreement.  If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [***], either Party may submit the dispute
for resolution to a certified public accounting firm jointly selected by each
Party’s certified public accountants or to such other Person as the Parties
shall mutually agree (the “Arbitrator”).  The decision of the Arbitrator shall
be final and the costs of such arbitration as well as the initial audit shall be
borne between the Parties in such manner as the Arbitrator shall determine.  
 Not later than [***] after such decision and in accordance with such decision,
the audited Party shall pay the additional amounts, with interest from the date
originally due as provided in Section ‎8.9 or the auditing Party shall reimburse
the excess payments, as applicable. 



60

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

8.12 Confidentiality.    The receiving Party shall treat all information subject
to review under this ‎ARTICLE 8 in accordance with the confidentiality
provisions of ‎ARTICLE 11 and the Parties shall cause the Arbitrator to enter
into a reasonably acceptable confidentiality agreement with the audited Party
obligating such firm to retain all such financial information in confidence
pursuant to such confidentiality agreement.

ARTICLE 9
Licenses 

9.1 Licenses to Genentech.    

9.1.1 Xencor hereby grants to Genentech an exclusive license, sublicenseable
solely as provided in Section 9.2, under the Xencor IP and Xencor’s rights in
the Program IP to (i) make, use, and import Non-targeted Collaboration
Constructs,  Non-targeted Collaboration Products, Initial Targeted Collaboration
Constructs, and Initial Targeted Collaboration Products, alone or for use in
combination with a Combination Agent, and (ii) sell and offer for sale
Non-targeted Collaboration Products and Initial Targeted Collaboration Products,
alone or for use in combination with a Combination Agent, in each case of (i)
and (ii), in the Field in the Territory.    For clarity, Xencor does not have
the right to sell or offer for sale Non-targeted Collaboration Constructs and
Initial Targeted Collaboration Constructs (in each case that are not within
Termination Products).

9.1.2 Xencor hereby grants to Genentech a non-exclusive license, sublicenseable
as provided in Section 9.2, under the Xencor IP and Xencor’s rights in the
Program IP to (i) make, use, and import Subsequent Targeted Collaboration
Constructs and Subsequent Targeted Collaboration Products, alone or for use in
combination with a Combination Agent, and (ii) sell and offer for sale
Subsequent Targeted Collaboration Products, alone or for use in combination with
a Combination Agent, in each case of (i) and (ii), in the Field in the Territory
following the [***] after the Research Term.    

9.2 Genentech Sublicense Rights.    

9.2.1 Subject to Section ‎9.2.3 below, Genentech may exercise its rights and
perform its obligations under this Agreement by itself or through the engagement
of any of its Affiliates. 

9.2.2 Genentech may sublicense the rights granted to it under Section 9.1 to one
(1) or more Third Parties  (including Chugai); provided, that, Genentech may not
grant any Third Party the right to both Develop and Commercialize any
Collaboration Product in the U.S. or the Major European Countries until the
[***] of the First Commercial Sale of a Collaboration Product in each such
country.  Subject to Sections ‎9.2.3 and ‎9.7, Genentech may grant a limited
sublicense to subcontractors engaged in accordance with Section ‎9.7 solely for
the purpose of performing the subcontracted tasks and obligations.  

9.2.3 Genentech shall remain directly responsible for all of its obligations
under this Agreement that have been delegated, subcontracted or sublicensed to
any of its Affiliates, subcontractors or sublicensees. Genentech shall ensure
that any such delegation, subcontracting or sublicensing is done in accordance
with the terms of Section ‎9.7. 



61

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

9.3 Licenses to Xencor.    

9.3.1 Research and Development License.  Genentech hereby grants to Xencor a
royalty-free, non-exclusive, sublicenseable solely as provided in Section 9.4,
non-transferable license under (i) the Genentech IP (other than the Excluded
Patents), (ii) Program IP, and (iii) the Xencor IP (to the extent exclusively
licensed to Genentech), in each case solely to perform Xencor’s obligations, or
exercise Xencor’s rights, under this Agreement. 

9.3.2 License for Co-Promotion Activities.  During any period in which Xencor is
engaging in Co-Promotion under this Agreement, Genentech agrees to grant and
hereby grants Xencor a co-exclusive (with Genentech, its Affiliates and
sublicensees) non-sublicenseable, non-transferable license under the
Co-Promotion IP Rights, solely to perform Xencor’s obligations and exercise its
rights under the Commercialization Plan and Co-Promotion Agreement.

9.4 Xencor Sublicense Rights to Subcontractors.

9.4.1 Subject to Section ‎9.4.3 below, Xencor may exercise its rights and
perform its obligations under this Agreement by itself or through the engagement
of any of its Affiliates.    

9.4.2 Subject to Sections ‎9.4.3 and ‎9.7, Xencor may grant a limited sublicense
under the license granted to Xencor in Section 9.3.1 to subcontractors engaged
in accordance with Section ‎9.7 solely for the purpose of performing the
subcontracted tasks and obligations under this Agreement.  

9.4.3 Xencor shall remain directly responsible for all of its obligations under
this Agreement that have been delegated, subcontracted or sublicensed to any of
its Affiliates, subcontractors or sublicensees and shall ensure that that such
delegation, subcontracting or sublicensing is done in accordance with the terms
of Section ‎9.7. 

9.5 No Implied Licenses; Retained Rights.    

9.5.1 Except as expressly set forth herein, neither Party shall acquire any
license or other intellectual property interest, by implication or otherwise,
under or to any trademarks, patents or patent applications, know-how, or other
intellectual property rights owned or Controlled by the other Party.  For
clarity, an exclusive license granted to a Party under any particular patent
rights or Know-How Controlled by the other Party shall confer exclusivity to the
Party obtaining such license only to the extent the Party granting such license
Controls the exclusive rights to such Patent Rights or Know-How.  

9.5.2 Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Party to make available any particular
intellectual property rights that are not necessary to perform a Parties’
obligations and exercise its rights under this Agreement with respect to IL-15
or a Research Target or Collaboration Construct or Combination Agent that was
included in a mutually agreed Research Plan or GDP (i.e., a Research Plan or GDP
approved without the exercise of a Party’s decision-making authority) and any
such intellectual property rights are expressly excluded from the subject matter
licensed under this Agreement.    



62

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

9.6 Exclusivity. 

9.6.1 Exclusivity.

(a) During the Term, Xencor shall not research, develop, manufacture or
commercialize, or enable or facilitate any Third Party to research, develop,
manufacture or commercialize, any Non-targeted Collaboration Constructs,
Non-targeted Collaboration Products, Initial Targeted Collaboration Constructs,
and Initial Targeted Collaboration Products other than pursuant to and in
accordance with this Agreement.

(b) During the Research Term, Xencor shall not research, develop, manufacture or
commercialize, or enable or facilitate any Third Party to research, develop,
manufacture or commercialize, any construct that contains IL-15 and at least one
Fv Domain that specifically binds to a Target, other than pursuant to and in
accordance with this Agreement.

(c) During the Research Term and for [***] thereafter,  Xencor shall not
research, develop, manufacture or commercialize, or enable or facilitate any
Third Party to research, develop, manufacture or commercialize, any construct
that contains IL-15 and at least one Fv Domain that specifically binds to a
Research Target, other than pursuant to and in accordance with this Agreement. 

(d) During the Term, GNE shall not research, develop, manufacture or
commercialize, or enable or facilitate Genentech or its Affiliates (other than
GNE) or any Third Party to research, develop, manufacture or commercialize, any
Non-targeted Collaboration Construct or Non-targeted Collaboration
Product, other than pursuant to and in accordance with this Agreement.

(e) During the Research Term and for [***] thereafter, GNE shall not research,
develop, manufacture or commercialize, or enable or facilitate Genentech or its
Affiliates (other than GNE) or any Third Party to research, develop, manufacture
or commercialize, any construct that contains IL-15 and at least one Fv Domain
that specifically binds to a Research Target, other than pursuant to and in
accordance with this Agreement.

(f) During the Research Term and [***] thereafter,  Genentech shall ensure that
no [***] shall (i) perform any work under the Research Plan, (ii) serve or
attend any Committee meetings, (iii) obtain access to Xencor Confidential
Information, or (iv) otherwise provide any services in connection with this
Agreement; except for senior executives involved in their decision making
capacity in the routine course.  

(g) Nothing in Sections ‎9.6.1(d), 9.6.1(e) or 9.6.1(f) shall limit in any way
the Global Function’s ability to research, develop, manufacture, or
commercialize [***], in each case that are not the subject of research,
development, or manufacture utilizing any Xencor Confidential Information. 
[***]

63

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***].

(h) Notwithstanding the foregoing or anything in this Agreement to the contrary,
nothing herein shall prohibit either Party from conducting, at any time during
the Term, internal research and preclinical development for benchmarking
purposes on any constructs that are owned or controlled by a Third Party at the
time of such research or preclinical development.    

9.7 Subcontractors.  Except with respect to any sales force Xencor has elected
to assume in exercise of a Co-Promote Option to perform its Co-Promotion
obligations under this Agreement, the Parties shall have the right to engage
subcontractors for purposes of conducting Research, Development, and
Commercialization activities assigned to it under any Research Plan, the GDP,
 or the Commercialization Plan, as applicable.  Each Party will (a) require that
such subcontractor operates in a manner consistent with this Agreement, (b)
remain at all times fully liable for its respective responsibilities, and such
Party hereby expressly waives any requirement that the other Party exhaust any
right, power or remedy, or proceed against such subcontractor, for any
obligation or performance hereunder prior to proceeding directly against the
Party who engaged such subcontractor, and (c) the Parties will make reasonable
efforts to share, through the JRC, JDC, or JCC, as applicable, information
regarding any prior experience with specific subcontractors that are anticipated
to be engaged to perform work under this Agreement. Each Party shall enter into
a written agreement with all subcontractors, where such agreement ensures that
(i) any subcontractor engaged by such Party pursuant to this Section ‎9.7 is
bound by written obligations of confidentiality and limited-use consistent with
this Agreement, and (ii) such Party obtains ownership of, or a fully
sublicensable license (or an exclusive option to obtain such license) under and
to, any Know-How and Patents that are developed by such subcontractor in the
performance of such agreement and are reasonably necessary or useful to
Research, Develop, Manufacture or Commercialize Collaboration Constructs or
Collaboration Products.  For clarity, the foregoing requirement to obtain
ownership of, or a fully sublicensable license (or an exclusive option to obtain
such license) shall not apply to any improvements to the proprietary core or
platform technology owned or in-licensed by any such subcontractor or its
Affiliates unless such improvements are reasonably necessary to Research,
Develop, Manufacture or Commercialize those Collaboration Products with respect
to which such subcontractor or its affiliate conducted its activities under such
subcontractor agreement.

9.8 Potential In-Licenses.    

9.8.1 The Parties acknowledge that, during the Term, the Parties may determine
that Research, Development, Manufacture or Commercialization of any
Collaboration Constructs or Collaboration Products (alone or for use in
combination with one or more Combination Agent(s)) may require or benefit from a
license acquired or entered into after the Effective Date with respect to
additional Patents or Know-How of Third Parties (a “Potential In-License”). 
[***]

64

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***]  Notwithstanding the foregoing, if the other Party obtain rights under
such Third Party license to the Third Party’s intellectual property or Know-How
to Research, Development, Manufacture or Commercialize a Collaboration Construct
or Collaboration Product, then any future payment to such Third Party pursuant
to such license shall be considered an Allowable Expense. 

9.8.2 If a Party does not approve a Potential In-License, then the other Party
may proceed to enter into such Potential In-License, provided that (i) such
Potential In-License will not be deemed to be a Collaboration In-License
hereunder, (ii) the Patents and Know-How in-licensed under such Potential
In-License will not be deemed Xencor Patents or Xencor Know-How (as applicable)
or Genentech Patents or Genentech Know-How (as applicable) and will not be
deemed “Controlled” for purposes of this Agreement, (iii) each Party will have
the right to enter into such Potential In-License, but no payments thereunder
shall be Third Party IP Payments, and (iv) the other Party is not afforded
protections or benefits under this Agreement with respect to any Patents or
Know-How obtained under such Potential In-License.

9.8.3 Neither Party will negotiate for or agree to economic terms in any such
Potential In-License in a manner that (i) results in the fees, royalties,
milestones or other remuneration payable thereunder with respect to the other
Party being disproportionately higher than the amounts payable with respect to
other (sub)licensees, or (ii) discriminates against the other Party versus Third
Parties in connection with such Potential In-License, including by way of
identity of the (sub)licensee or the field or territory available for
(sub)license. 

ARTICLE 10
Intellectual Property; Ownership

Except as otherwise set forth under Sections 3.4 and 4.2.3, this Article 10
shall apply to all intellectual property in relation to this Agreement as set
forth below:

10.1 Disclosure of Inventions.    Each Party shall promptly disclose to the
other Party,  [***]

65

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***]. 

10.2 Ownership of Intellectual Property.    As between the Parties, ownership of
any and all Know-How and other intellectual property (together with all Patents
and other intellectual property rights therein) developed, conceived, or reduced
to practice in the course of conducting activities pursuant to this Agreement
shall follow inventorship of such intellectual property rights as determined in
accordance with U.S. patent laws; except as follows:

10.2.1 Xencor.    As between the Parties, Xencor shall solely own (a) the Xencor
IP (other than Program IP) and (b) Xencor Core Inventions;    

10.2.2 Genentech.  As between the Parties, Genentech shall solely own (a) the
Genentech IP (other than Program IP) and (b) Genentech Core Inventions; and

10.2.3 Program.  [***]. 

[***].  

 

10.3 Assignments.   

10.3.1 Xencor.    Xencor shall require all of its employees, contractors and
agents, and any Third Parties working on its behalf under this Agreement (and
their respective employees, contractors and agents), to assign to Xencor any
Know-How and other intellectual property (together with all Patents and other
intellectual property rights therein) developed, conceived, or reduced to
practice by such employees, contractors or agents or Third Parties; provided,
that, in the case of any such Third Parties, to the extent that an assignment of
such intellectual property cannot be obtained, then licenses sufficient to
enable the Development, Commercialization and Manufacturing of Collaboration
Constructs and Collaboration Products hereunder shall satisfy the obligations of
this Section 10.3.1.  [***]. 

10.3.2 Genentech.  Genentech shall require all of its employees, contractors and
agents, and any Affiliates and Third Parties working on its behalf under this
Agreement (and their respective employees, contractors and agents), to assign to
Genentech Know-How and other intellectual property (together with all Patents
and other intellectual property rights

66

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

therein) developed, conceived, or reduced to practice by such employees,
contractors or agents or Affiliates or Third Parties; provided, that, in the
case of any such Third Parties, to the extent that an assignment of such
intellectual property cannot be obtained, then licenses sufficient to enable the
Development, Commercialization and Manufacturing of Collaboration Constructs and
Collaboration Products hereunder shall satisfy the obligations of this Section
10.3.2.   Genentech hereby assigns to Xencor any and all rights, title, or
interest that Genentech may have in any Xencor Core Invention and [***].

10.3.3 Cooperation.    Xencor and Genentech shall reasonably cooperate with each
other to effectuate ownership of any intellectual property rights as set forth
in this Agreement, including, but not limited to, by executing and recording
documents.

10.4 Prosecution and Maintenance.  

10.4.1 Xencor Controlled Prosecution and Maintenance.  As between the Parties,
Xencor shall, at its sole discretion and expense, have the right (but not the
obligation) to Prosecute and Maintain Patents within the Xencor IP as follows:

(a) Xencor Patents (including Xencor Product Patents).  [***]

(b) Xencor Fc Patents.    [***]

10.4.2 Genentech Controlled Prosecution and Maintenance.  As between the
Parties, Genentech shall, at its sole discretion and expense, have the right
(but not the obligation) to Prosecute and Maintain Patents within the Genentech
IP and Program IP as follows:

(a) Genentech Patents (including Genentech Product Patents).  [***]

(b) Program Patents.  [***].    



67

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(c) Patent Term Extensions.  Notwithstanding the foregoing and as between Xencor
and Genentech, [***].

10.4.3 Review and Comment.  

(a) Xencor Patents (including Xencor Product Patents).    [***]

(b) Program Patents and Genentech Patents (including Genentech Product Patents).
   [***]

10.4.4 Prosecution Step-in Rights.  In the event that a Party elects not to
engage in Prosecution and Maintenance (or not to continue Prosecution and
Maintenance, including filing a Patent claiming priority to a Patent prior to
its issuance, or, in the case of foreign deadlines for filing divisionals, prior
to such deadline) of any [***],  the abandoning Party will notify the other
Party at least [***] before any such Patent would become abandoned, no longer
available or otherwise forfeited, and such other Party will have the right (but
not the obligation), at such other Party’s sole discretion, and sole
responsibility for all applicable costs, to bear responsibility for Prosecution
and Maintenance for such Patent in the name of the abandoning Party (which right
will include the right to file additional Patents claiming

68

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

priority to such Patent).  In such event, the other Party will, upon such
abandoning Party’s reasonable request, consult with such abandoning Party, on
the status of its Prosecution and Maintenance activities, and furnish such
abandoning Party, copies of documents related to the Prosecution and Maintenance
of such Patents.    For clarity, this section does not apply to patent term
extensions as set forth in Section 10.4.2(c).

10.4.5 Terminal Disclaimer Filing. The Parties understand and agree that the
value of the patent term lost by the filing of a terminal disclaimer in the U.S.
[***]    

10.5 Inventorship; Exclusive Dispute Resolution Process.  The determination of
inventive contribution by or on behalf of Xencor or Genentech with respect to
Inventorship for purposes of determining ownership as set forth in Section ‎10.2
shall be made in accordance with the laws of inventorship under U.S. patent Law
(“Inventorship”).  In the event of a Dispute between Xencor and Genentech over
Inventorship of Program IP, Xencor and Genentech shall, notwithstanding anything
to the contrary in ‎ARTICLE 16, refer such Dispute to a mutually acceptable
neutral outside patent counsel to determine Inventorship and shall use all
reasonable efforts to do so in an efficient and expedient manner.  Xencor and
Genentech agree that the decision rendered by such outside patent counsel shall
be the sole, exclusive and binding resolution and remedy between them regarding
such Dispute, and Xencor and Genentech shall share equally the fees and expenses
of the outside patent counsel in resolving such Dispute. 

10.6



CREATE Act.  It is the intention of the Parties that this Agreement is a “joint
research agreement” as that phrase is defined in Public Law 108-53 (the “Create
Act”).  In the event that either Genentech or Xencor intends to overcome a
rejection of a claimed invention within the Xencor IP, Genentech IP, or Program
IP pursuant to the provisions of the Create Act under this Agreement, such Party
shall first obtain the prior written consent of the other Party.  Following
receipt of such written consent, Xencor and Genentech shall limit any amendment
to the specification or statement to the patent office with respect to this
Agreement to that which is strictly required by 35 USC § 102(c) and the rules
and regulations promulgated thereunder and which is consistent with the terms
and conditions of this Agreement (including the scope of the Research Program
activities).   

10.7 Quarterly IP Meetings.    Xencor and Genentech shall meet on a quarterly
basis (“Quarterly IP Meeting”) unless otherwise agreed upon in writing to
discuss intellectual property strategy and Prosecution and Maintenance of Xencor
Patents (including Xencor Product Patents), Xencor Fc Patents, Genentech Patents
(including Genentech Product Patents), and Program Patents.  At each Quarterly
IP Meeting, Xencor and Genentech will each be represented by at least one (1)
representative who has knowledge of and control of each respective party
Prosecution and Maintenance.    



69

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

10.8 [***.] 

10.9 Enforcement Rights for Infringement by Third Parties. 

10.9.1 Xencor and Genentech shall notify the other within [***] of becoming
aware of any alleged or threatened infringement by a Third Party of any [***]
through the manufacture, use, offer for sale, sale or importation of a product,
or any “patent certification” filed in the United States under 21 U.S.C.
§355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions
alleging the invalidity, unenforceability or non-infringement of any [***]. 
Xencor and Genentech shall notify the other within [***] of becoming aware of
any alleged or threatened infringement by a Third Party of any [***] through the
manufacture, use, offer for sale, sale or importation of a product, or any
“patent certification” filed in the United States under 21 U.S.C. §355(b)(2) or
21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions alleging the
invalidity, unenforceability or non-infringement of any [***].  

10.9.2 Genentech shall have first the right but not the obligation to bring and
control any legal action in connection with any Patent Infringement at its own
expense as it reasonably determines appropriate.  Xencor shall cooperate with
Genentech in connection with any such legal action (as may be reasonably
requested by Genentech and at Genentech’s expense), including, if necessary, by
executing reasonably appropriate documents, cooperating in discovery and joining
as a party to the action if required.  In connection with any such proceeding,
Genentech shall not enter into any settlement admitting the invalidity of, or
otherwise impairing Xencor’s rights in, the [***] without the prior written
consent of Xencor. In the event that Genentech does not undertake legal action
in connection with any Patent Infringement within [***] of becoming aware
thereof, Xencor shall have the right, but not the obligation, to bring and
control any legal action in connection with any Patent Infringement at its own
expense as it reasonably determines appropriate and Genentech shall cooperate
with Xencor in connection with any such legal action (as may be reasonably
requested by Xencor and at Xencor’s expense), including, if necessary, by
executing reasonably appropriate documents, cooperating in discovery and joining
as a party to the action if required. 



70

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

10.9.3 Xencor shall have the right but not the obligation to bring and control
any legal action in connection with any [***] at its own expense as it
reasonably determines appropriate.  Genentech shall cooperate with Xencor in
connection with any such legal action (as may be reasonably requested by Xencor
and at Xencor’s expense), including, if necessary, by executing reasonably
appropriate documents, cooperating in discovery and joining as a party to the
action if required.  [***].        

10.9.4 Any damages or other recovery actually received by Genentech or Xencor as
a result of an action or proceeding brought pursuant to this Section ‎10.9
(whether by way of settlement or otherwise) shall be allocated to reimburse the
Parties for their costs and expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality of such
expenses).  Any remainder after such reimbursement is made shall be treated as
“Net Sales” under this Agreement, and allocated between the Parties accordingly
pursuant to Section 8.4.   

10.10 Third Party Infringement Claims.    

10.10.1 Notice.  In the event that a Third Party makes any claim, gives notice,
or brings any suit against Xencor or Genentech (or any of their respective
Affiliates, sublicensees or customers) for infringement or misappropriation of
any intellectual property rights as a result of the research, development,
making, using, selling, offering for sale, import or export of any Collaboration
Construct or Collaboration Product in any country (each, a “Third Party
Infringement Claim”), in each case, the Party receiving notice of a Third Party
Infringement Claim shall promptly notify the other Party within [***] and
subsequently provide all evidence in its possession pertaining to the claim or
suit that it can disclose without breach of a pre-existing obligation to a Third
Party or waiver of a privilege.

10.10.2 Defense.    Xencor and Genentech shall consult, pursuant to a common
joint defense agreement, as to potential strategies to defend against any Third
Party Infringement Claim, consistent with the overall goals of this Agreement,
including by being joined as a party.  Xencor and Genentech shall cooperate with
each other in all reasonable respects in the defense of any Third Party
Infringement Claim or raising of any counterclaim related thereto.  Subject to
Xencor’s and Genentech’s respective indemnification obligations in ‎ARTICLE 14,
Genentech shall be solely responsible for defending such Third Party
Infringement Claim, including but not limited to selection of counsel, venue,
and directing all aspects, stages, motions, and proceedings of litigation.  At
Genentech’s request and expense, Xencor shall cooperate with Genentech in
connection with any such defense and counterclaim.  Any counterclaim or other
similar action by Xencor or Genentech, to the extent such action involves any
enforcement of rights under Xencor Patents, Xencor Fc Patents, Program Patents,
and Genentech Product Patents, shall be treated and handled as an enforcement
action under Section ‎10.9.    



71

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

10.10.3 Settlement. If any defense action of a Third Party Infringement Claim
would adversely affect Xencor’s or Genentech’s rights under this Agreement or
impose a financial obligation upon the other Party or grant rights in respect,
or affect the validity or enforceability, of the other Party’s Patents, then any
settlement, consent judgment or other voluntary final disposition of such Third
Party Infringement Claim shall not be entered into without the consent of the
other Party, not to be unreasonably withheld.  Any payments or other
consideration due from a Party to any Third Party as a result of any action
described in this Section ‎10.10 (whether by way of settlement or otherwise)
shall be considered a Loss, and unless subject to indemnification by a Party
pursuant to Sections ‎14.1 or ‎14.2, shall be considered an Allowable Expense in
accordance with Section ‎14.4.

10.10.4    Costs and Expenses. Xencor and Genentech shall each pay their own
respective costs associated with a Third Party Infringement
Claim.  Notwithstanding the foregoing, if the Parties agree to be represented by
a joint counsel, the Parties shall share the cost of such joint counsel [***] as
between Genentech and Xencor.  

10.11 Attorney-Client Privilege; Common Interest.  Neither Party is waiving, nor
shall be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges or
the like as a result of disclosing information pursuant to this Agreement or any
of its Confidential Information (including Confidential Information related to
pending or threatened litigation) to the receiving Party, regardless of whether
the disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections.  The Parties: (i) share a common legal and
commercial interest in such disclosure that is subject to such privileges and
protections; (ii) are or may become joint defendants in proceedings to which the
information covered by such protections and privileges relates; (iii) intend
that such privileges and protections remain intact should either Party become
subject to any actual or threatened proceeding to which the disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(iv) intend that after the Effective Date both the receiving Party and the
disclosing Party shall have the right to assert such protections and privileges.

10.12 Trademarks.  Genentech shall have the right to brand the Collaboration
Products using Genentech related trademarks and any other Product Trademarks and
trade names it determines appropriate for the Collaboration Products, which may
vary by country or within a country.  Genentech shall own all rights in the
Product Trademarks and shall register and maintain the Product Trademarks in the
countries and regions that it determines reasonably necessary, at Genentech’s
cost and expense, which cost and expense shall be shared between the Parties
pursuant to Sections 8.3 and 8.4.

10.13 Cooperation.  Genentech and Xencor shall execute such documentation as may
be necessary or appropriate, and provide reasonable assistance and cooperation,
to implement the provisions of this ‎ARTICLE 10.  Genentech and Xencor shall to
the extent legally possible under relevant national or local laws require all of
its employees, its Affiliates and any Third Parties working pursuant to this
Agreement on its behalf, to assign (or otherwise convey rights) to such Party
any Patents and Know-How developed, conceived or reduced to practice by such
employee, Affiliate or Third Party, and to cooperate with such Party in
connection with obtaining patent protection therefor.



72

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

ARTICLE 11
Confidentiality

11.1 Duty of Confidence. During the term of this Agreement and for a period of
[***] thereafter, subject to the other provisions of this ‎ARTICLE 11:

(a) all Confidential Information of a disclosing Party and Program Confidential
Information shall be maintained in confidence and otherwise safeguarded by the
receiving Party and its Affiliates, using Commercially Reasonable Efforts, but
in any event through the use of reasonable precautions and protective measures
no less than those employed by the receiving Party in safeguarding and
maintaining the confidence of its own confidential information;

(b) the receiving Party may only use any such Confidential Information and
Program Confidential Information for the purposes of performing its obligations
or exercising its rights under this Agreement, or as permitted under this
Agreement (for example, pursuant to Section ‎10.2.3  (Ownership of Program IP);
and

(c) the receiving Party may disclose Confidential Information of the other Party
or Program Confidential Information to: (i) its Affiliates and sublicensees; and
(ii) employees, directors, agents, contractors, consultants and advisers of the
receiving Party and its Affiliates and sublicensees, in each case to the extent
reasonably necessary for the purposes of, and for those matters undertaken
pursuant to, performing its obligations or exercising its rights under this
Agreement; provided that such Persons are bound by legally enforceable
obligations to maintain the confidentiality of the Confidential Information or
Program Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement. 

11.2 Exceptions.  The foregoing obligations as to particular Confidential
Information of a disclosing Party or Program Confidential Information shall not
apply to the extent that the receiving Party can demonstrate through competent
evidence that such Confidential Information or Program Confidential Information:

(a) is known by the receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
disclosing Party, as documented by the receiving Party’s business records;

(b) is in the public domain before its receipt from the disclosing Party, or
thereafter enters the public domain through no fault of the receiving Party;

(c) is subsequently disclosed, without an obligation of confidentiality, to the
receiving Party by a Third Party who may lawfully do so and is not under an
obligation of confidentiality to the disclosing Party; or

(d) is developed by the receiving Party independently and without use of or
reference to any Confidential Information received from the disclosing Party or
Program Confidential Information, as documented by the receiving Party’s
business records.



73

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

11.3 Authorized Disclosures.    Notwithstanding the obligations set forth in
Section ‎11.1, a receiving Party may disclose the disclosing Party’s
Confidential Information (including this Agreement and the terms herein) or
Program Confidential Information to the extent:

(a) if required by law, rule or governmental regulation, including as may be
required in connection with any filings made with or by the disclosure policies
of a major stock exchange; provided that the Party seeking to disclose such
Confidential Information  (i) uses all reasonable efforts to inform the other
Party prior to making any such disclosures and cooperates with the other Party
in seeking a protective order(s) or other appropriate remedy(ies) (including
redaction) and (ii) whenever possible, requests confidential treatment of such
information;

(b) such disclosure: (i) is reasonably necessary for the Prosecution or
Maintenance of Patents as contemplated by this Agreement; (ii) is reasonably
necessary in connection with the preparation and filing of Regulatory Materials
or maintenance of Marketing Approvals for Collaboration Products in accordance
with the terms of this Agreement; (iii) is reasonably necessary for prosecuting
or defending litigation as contemplated by this Agreement; or (iv) is made to
any Third Party bound by written obligations of confidentiality and non-use
substantially consistent with those set forth under this ‎ARTICLE 11, to the
extent reasonably necessary in connection with the exercise of its rights or the
performance of its obligations hereunder provided that the Disclosing Party take
all reasonable steps to limit such disclosure of and otherwise maintain the
confidentiality of the Confidential Information;       

(c) such disclosure is reasonably necessary to the receiving Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, provided in each such case
that such directors, attorneys, independent accountants and financial advisors
have a need to know such information in providing such advice and are bound by
written confidentiality obligations requiring such individuals to maintain such
Confidential Information in strict confidence and not to use such Confidential
Information other than for purposes of advising the receiving Party; 

(d) such disclosure is required by judicial or administrative process, provided
that in such event the receiving Party shall promptly notify the disclosing
Party in writing of such required disclosure and, to the extent possible,
provide the disclosing Party an opportunity to challenge or limit the disclosure
obligations.  Confidential Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this ‎ARTICLE 11, and the receiving Party disclosing
Confidential Information of the disclosing Party pursuant to Law or court order
shall take all steps reasonably necessary, including seeking of confidential
treatment or a protective order, to ensure the continued confidential treatment
of such Confidential Information; or

(e) such disclosure: (i) is with respect to particular terms of this Agreement
that the receiving Party reasonably believes is necessary to fulfill its
obligations or exercise its rights under this Agreement, or (ii) is to a  bona
fide actual or prospective acquirer, underwriter, investor, lender or other
financing source or a bona fide actual or prospective collaborator, licensor,
sublicensee, licensee or strategic partner or to an employee, director, agent,
consultant and adviser of such Third Party, in each case who are under an
obligation or confidentiality with respect to

74

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

such information that is no less stringent than the terms of this ‎ARTICLE 11
but of duration customary in confidentiality agreements entered into for a
similar purpose.     

11.4 Destruction of Confidential Information.  Except as expressly permitted
under this Agreement, following any termination of this Agreement each receiving
Party shall upon written request by the disclosing Party promptly destroy all
Confidential Information received from the disclosing Party, including any
copies thereof (except one copy of which may be retained for archival purposes
solely to ensure compliance with the terms of this Agreement and automatic
electronic backups) and at all times subject to these obligations of
confidentiality and non-use.

11.5 Terms of this Agreement.  The Parties agree that this Agreement and the
terms hereof will be considered Confidential Information of both Parties.

11.6 No License.  As between the Parties, Confidential Information disclosed
hereunder shall remain the property of the disclosing Party.  Disclosure of
Confidential Information to the other Party shall not constitute any grant,
option or license to the other Party, beyond those licenses expressly granted
under ‎ARTICLE 9, under any patent, trade secret or other rights now or
hereinafter held by the disclosing Party.

ARTICLE 12
PUBLICITY; PUBLICATIONS; USE OF NAME

12.1 Publicity; Use of Names.    

12.1.1 The Parties have agreed on language of a press release announcing this
[***] which is attached hereto as Exhibit E, to be issued by the Parties
promptly after the mutual execution of the Agreement.  No other disclosure of
the existence or the terms of this Agreement  (which terms the Parties
acknowledge and agree is the Confidential Information of each Party) or the
subject hereof (“Disclosure”) may be made by either Party or its Affiliates
except as provided in this Section ‎12.1.  No Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter without the prior express
written permission of the other Party, except as may be required by Applicable
Law.

12.1.2 A Party may disclose this Agreement in securities filings with the United
States Securities Exchange Commission (the “SEC”) or equivalent foreign agency
to the extent required by Applicable Law.  In such event, the Party seeking such
Disclosure shall prepare a draft confidential treatment request and proposed
redacted version of this Agreement to request confidential treatment for this
Agreement, and shall provide the other Party with the opportunity, for no less
than [***] before the date of the proposed filing, to review and comment on such
proposed filing, and shall thereafter provide the other Party with reasonable
advance notice and opportunity to comment on any subsequent changes to such
filing.  The Party seeking such Disclosure shall reasonably consider any
comments thereto provided by the other Party.  Nothing in this Section ‎12.1.2
shall limit a Party’s obligations under Section ‎11.1. 



75

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

12.1.3 Each Party acknowledges that the other Party may be legally required to
make public Disclosures (including in filings with governmental authorities) of
certain terms of or material developments or material information generated
under this Agreement and agrees that each Party may make such Disclosures to the
extent required by Law, provided that the Party seeking such Disclosure first
provides the other Party a copy of the proposed Disclosure, and shall provide
the other Party with no less than [***] before the date of the proposed
Disclosure to provide comments regarding the proposed Disclosure, unless a
shorter review time is agreed to by both Parties.  In the event the reviewing
Party would prefer not to make the proposed Disclosure, the Party seeking such
Disclosure shall make reasonable efforts to limit the proposed Disclosure to
address the concerns of the other Party.

12.1.4 Other than the press release set forth in Exhibit E, the Parties agree
that the portions of any other news release or other public announcement
relating to this Agreement or the performance hereunder that contain a proposed
Disclosure shall first be reviewed and approved by both Parties.  For each such
proposed Disclosure, unless a Party otherwise has the right to make such
Disclosure pursuant to and in accordance with the procedures set forth in
Section ‎12.1.3, the Party seeking to make the proposed Disclosure shall provide
the other Party with a draft of such Disclosure at least [***] prior to its
intended release for review and comment, unless a shorter review time is agreed
to by both Parties, and shall obtain the other Party’s prior written approval of
the proposed Disclosure prior to publication. The Parties shall use reasonable
efforts to coordinate the timing of such Disclosures to be outside the trading
hours of the NASDAQ stock market, provided that neither Party shall be required
to so delay such a Disclosure where such delay would reasonably be expected to
give rise to liability for or sanctions upon such Party in such Party’s
reasonable judgment. Nothing in this Section ‎12.1.4 shall limit a Party’s
obligations under Section ‎12.2.2.

12.2 Publications.    

12.2.1 [***].   

12.2.2 [***]

76

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

[***].

12.2.3 Notwithstanding the foregoing, once a Publication has been approved by
the non-publishing Party pursuant to Section 12.2.2, either Party may make
subsequent public disclosure of the contents of such Publication without the
further approval of the other Party; provided that, (i) such content is not
presented with any new data or information or conclusions or in a form or manner
that materially alters the subject matter therein, and (ii) the publishing Party
shall provide a copy of such Publication to the other Party.    

ARTICLE 13
Representations

13.1 General Representations and Warranties.  Xencor represents and warrants to
GNE and Roche as of the Execution Date, and each of GNE and Roche represents and
warrants to Xencor as of the Execution Date that:

13.1.1 it is validly organized under the laws of its jurisdiction of
incorporation;

13.1.2 subject to Section 17.19, it has obtained all necessary consents,
approvals and authorizations of all governmental authorities and other persons
or entities required to be obtained by it in connection with this Agreement;

13.1.3 the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on its part;

13.1.4 it has the full right, power and authority to enter into this Agreement,
and to fully perform its obligations hereunder;

13.1.5 this Agreement has been duly executed by it and is legally binding upon
it, enforceable in accordance with its terms, and neither this Agreement nor
performance of its obligations hereunder will conflict with any agreement,
contract, instrument, understanding

77

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

or other arrangement, oral or written, to which it is a party or by which it may
be bound, nor violate any material Law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it; and

13.1.6 it follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and non-disclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants or agents made within the scope of, and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and non-disclosure agreements

13.2 Representations and Warranties by Xencor.  Xencor represents and warrants
to Genentech as of the Execution Date, and covenants, as follows: 

13.2.1 it owns all rights, title and interest in and to the Patents, as of the
Execution Date, as set forth in Exhibit K, and it has unencumbered rights to
grant the licenses and rights granted herein to Genentech and it has not
granted, and will not grant during the term of this Agreement, any license,
right or interest in, to or under the Xencor IP, or any portion thereof, to any
Third Party that is inconsistent with the licenses and rights granted to
Genentech herein;

13.2.2 it has not received any written notice from any Third Party asserting or
alleging that the development prior to the Execution Date of the XmAb24306
Product, or of any Targeted Collaboration Constructs or Non-Targeted
Collaboration Constructs in existence as of the Execution Date infringed or
misappropriated the intellectual property rights of such Third Party; 

13.2.3 to its knowledge, no person is infringing or threatening to infringe or
misappropriating or threatening to misappropriate the Xencor IP licensed to
Genentech hereunder;

13.2.4 it does not have any constructs that contain IL-15, other than the
XmAb24306 Product, and certain Non-targeted Collaboration Constructs and
Targeted Collaboration Constructs as listed generally in Exhibit M and Exhibit N
by reference to the applicable Targets (to the extent applicable);  

13.2.5 there are no judgments or settlements against or owed by Xencor, and to
Xencor’s knowledge, there are no pending or threatened claims, actions,
litigation, or arbitration proceedings in each case relating in any way to any
Xencor Technology that would adversely affect Genentech’s rights or licenses
under this Agreement; and

13.2.6 the representations and warranties of Xencor in this Agreement, and the
information, documents and materials furnished to Genentech in connection with
its period of diligence prior to the Execution Date, do not, to its knowledge,
and taken as a whole, (a) contain any untrue statement of a material fact or (b)
omit to state any material fact necessary to make the statements or facts
contained therein not misleading. 



78

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

13.3 Representations and Warranties by Genentech.  Genentech represents and
warrants to Xencor as of the Execution Date that (a) it has the right to grant
the license and rights herein to Xencor and it has not granted any license,
right or interest in, to or under the Genentech IP to any Third Party that is
inconsistent with the licenses granted to Xencor under ‎ARTICLE 9, (b) it has
utilized its own scientific, commercial, regulatory and manufacturing expertise
and experience to analyze and evaluate the Development, Manufacture and
Commercialization of Collaboration Constructs and Collaboration Products, and
(c) if rights to any Excluded Patents are required upon launch of any of the
Collaboration Products, Genentech shall facilitate a license to Xencor for
rights to such Excluded Patents.    

13.4 Mutual Covenants.

13.4.1 No Debarment.  In the course of the Research of the Collaboration
Constructs, and the Development and Commercialization of the Collaboration
Products, neither Party (nor its Affiliates shall use any employee or consultant
(including of any (sub)licensee)) who has been debarred or disqualified by any
Regulatory Authority, or, to such Party’s or its Affiliates’ knowledge, is the
subject of debarment or disqualification proceedings by a Regulatory
Authority.  Each Party shall notify the other Party promptly upon becoming aware
that any of its or its Affiliates’ employees or consultants has been debarred or
is the subject of debarment or disqualification proceedings by any Regulatory
Authority.

13.4.2 Compliance.  Each Party and its Affiliates shall comply in all material
respects with all Applicable Laws (including all anti-bribery laws) in the
exercise of its rights and performance of its obligations under this Agreement
(including the Research of the Collaboration Constructs, and the Development and
Commercialization of the Collaboration Products).  

13.5 No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ‎ARTICLE 13, (A)
NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF Xencor OR GENENTECH; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

13.6 No Guarantee of Success. Except as otherwise specifically provided in this
Agreement, neither of the Parties makes any representations or warranties,
express, implied, statutory or otherwise, concerning the success or potential
success of the Development or Commercialization of Collaboration Products. 

ARTICLE 14
INDEMNIFICATION; LIABILITY; INSURANCE

14.1 Indemnification by Xencor.    Xencor shall indemnify and hold Genentech,
its Affiliates and their respective officers, directors, agents and employees
(“Genentech Indemnitees”) harmless from and against any and all liabilities,
damages, settlements, penalties, fines, costs or expenses (including, without
limitation, reasonable attorneys’ fees and other expenses of litigation)

79

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(collectively, “Losses”) arising out of or in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Claims”)
against them arising or resulting from:

14.1.1 the negligence, recklessness or willful misconduct of Xencor or any of
the Xencor Indemnitees; or

14.1.2 the breach of any of the warranties or representations made by Xencor to
Genentech under this Agreement,  the Pharmacovigilance Agreement, Supply
Agreement or Co-Promotion Agreement; or 

14.1.3 any breach by Xencor of its obligations pursuant to this Agreement, the
Pharmacovigilance Agreement, Supply Agreement or Co-Promotion Agreement; or

14.1.4 Conduct of any Xencor Studies or related Development for Xencor Studies;
or

14.1.5 Research conducted by Xencor (its Affiliates or sublicensees) outside a
Research Plan;

 

except in each case, for those Losses for which Genentech has an obligation to
indemnify Xencor pursuant to Section ‎14.2 hereof, as to which Losses each Party
shall indemnify the other to the extent of their respective liability for the
Losses.

14.2 Indemnification by Genentech.  Genentech shall indemnify and hold Xencor,
its Affiliates, and their respective officers, directors, agents and employees
(“Xencor Indemnitees”) harmless from and against any Losses arising, directly or
indirectly out of or in connection with any Claims arising under or related to
this Agreement against them to the extent arising or resulting from:

14.2.1 the negligence, recklessness or willful misconduct of Genentech or any of
the Genentech Indemnitees; or

14.2.2 the breach of any of the warranties or representations made by
Genentech to Xencor under this Agreement, Pharmacovigilance Agreement, an
applicable supply agreement or Co-Promotion Agreement; or

14.2.3 any breach by Genentech of its obligations pursuant to this Agreement,
Pharmacovigilance Agreement, an applicable supply agreement or Co-Promotion
Agreement; or

14.2.4 Development of a Collaboration Product for use in combination with an
[***] Combination Agent Controlled by Genentech outside the GDP as permitted
under Section 4.2.3; or

14.2.5 Commercialization of an [***] Combination Agent Controlled by Genentech
for use in combination with a Collaboration Product; or



80

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

14.2.6 Research conducted by Genentech (its Affiliates or sublicensees) outside
a Research Plan; or

14.2.7 Research, Development, Manufacture, and Commercialization of any
Collaboration Product following the effective date of a Royalty Conversion;  

except in each case, for those Losses for which Xencor has an obligation to
indemnify Genentech pursuant to Section ‎14.1 hereof, as to which Losses each
Party shall indemnify the other to the extent of their respective liability for
the Losses.

14.3 Indemnification Procedure.  If either Party is seeking indemnification
under Sections ‎14.1 or ‎14.2 (the “Indemnified Party”), it shall inform the
other Party (the “Indemnifying Party”) of the Claim giving rise to the
obligation to indemnify pursuant to such Section as soon as reasonably
practicable after receiving notice of the Claim.  The Indemnifying Party shall
have the right to assume the defense of any such Claim for which it is obligated
to indemnify the Indemnified Party.  The Indemnified Party shall cooperate with
the Indemnifying Party and the Indemnifying Party’s insurer as the Indemnifying
Party may reasonably request, and at the Indemnifying Party’s cost and
expense.  The Indemnified Party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any Claim that has
been assumed by the Indemnifying Party.  Neither Party shall have the obligation
to indemnify the other Party in connection with any settlement made without the
Indemnifying Party’s written consent, which consent shall not be unreasonably
withheld or delayed.  If the Parties cannot agree as to the application of
Section ‎14.1 or ‎14.2 as to any Claim, pending resolution of the dispute
pursuant to ‎ARTICLE 16, the Parties may conduct separate defenses of such
Claims, with each Party retaining the right to claim indemnification from the
other Party in accordance with Section ‎14.1 or ‎14.2 upon resolution of the
underlying Claim.

14.4 Certain Losses.  Any Losses, other than those Losses for which
indemnification is provided in Section ‎14.1 or ‎14.2, in connection with any
Claim brought against either Party resulting directly or indirectly from (a) the
performance of the Development Activities by either Party (or its Affiliates,
employees, or agents) (other than Development Activities relating to Xencor
Studies with respect to which Genentech has not reimbursed Xencor pursuant to
Section ‎8.3.2) shall be included as a Development Cost subject to sharing
pursuant to Section ‎8.3.1, or (b) the Commercialization of a Collaboration
Product, or the Manufacture of a Collaboration Product in support of such
Commercialization shall be included as an Allowable Expense.  If either Party
learns of any Claim with respect to Losses covered by this Section ‎14.4, such
Party shall provide the other Party with prompt written notice thereof.  The
Parties shall confer with respect to how to respond to such Claim and how to
handle such Claim in an efficient manner.  In the absence of such an agreement,
each Party shall have the right to take such action as it deems appropriate. 

14.5 Mitigation of Loss.  Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Losses arising out of or in connection with any Claims) under this
‎ARTICLE 14.  Nothing in this Agreement shall or shall be deemed to relieve any
Party of any common law or other duty to mitigate any losses incurred by it.



81

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

14.6 Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION ‎14.6 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTIONS ‎14.1 OR 14.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS OBLIGATIONS HEREUNDER RELATING TO
CONFIDENTIALITY or EXCLUSIVITY, or gross negligence or willful misconduct.

14.7 Insurance.  

14.7.1 Coverage.  Each Party shall procure and maintain insurance coverage as
set forth in this Section ‎14.7 at its own cost; provide however each Party has
the right, in its sole discretion, to self-insure, in part or in whole, for any
such coverage. 

(a) Each Party shall maintain commercial general liability (“CGL”) insurance,
including contractual liability, combined single limit for bodily injury and
property damage liability, in the minimum amount per occurrence of:
(A) [***] Dollars ($[***]) commencing as of the Execution Date;
(B) [***] Dollars ($[***]) commencing at least [***] prior to any period during
which a Party (or its sublicensees) is conducting a clinical trial with any
Collaboration Product; and (C) [***] Dollars ($[***]) commencing at least [***]
prior to any period during which a Party (or its sublicensees) is Co-Promoting
or selling any Collaboration Products.

(b) Each Party shall maintain products liability insurance or clinical trial
insurance as applicable, including contractual liability, combined single limit
for bodily injury and property damage liability, in the minimum amount of:
(A) [***] Dollars ($[***]) commencing at least [***] prior to any period during
which a Party (or its sublicensees) is conducting a clinical trial with any
Collaboration Product and (B) [***] Dollars ($[***]) commencing at least [***]
prior to any period during which a Party (or its sublicensees) is Co-Promoting
or selling any Collaboration Products.

(c) Each Party shall maintain (i) workers’ compensation insurance according to
applicable law and (ii) employers’ liability insurance, in the minimum amount of
[***] Dollars ($[***]).  Each Party agrees to waive its right of subrogation
with respect to any workers’ compensation claim. 

14.7.2 Additional Requirements.  Except to the extent that a Party self-insures,
the following provisions shall apply:

(a) All insurance coverage shall be primary insurance with respect to each
Party’s own participation under this Agreement and shall be maintained with an
insurance company or companies having an A.M. Best’s rating (or its equivalent)
of A‑XII.

(b) Each Party shall name the other Party as an additional insured under its CGL
and Products Liability insurance policies.



82

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

(c) The insurance policies shall be under an occurrence form, but if only a
claims‑made form is available to a Party, such Party shall maintain the
insurance coverage for at least [***] after such Party completes performance of
its obligations under this Agreement.

(d) On request, each Party shall provide to the other Party certificates of
insurance evidencing the insurance coverage required under this
Section ‎14.7.  Each Party shall provide to the other Party at least [***] prior
written notice of any cancellation, nonrenewal or material change in any of the
required insurance coverages.

(e) The insurance coverage required pursuant to this Section ‎14.7 shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this ‎ARTICLE 14. 

ARTICLE 15
Term; Termination

15.1 Term.   The term of this Agreement (the “Term”) shall commence upon the
Effective Date and, unless earlier terminated as set forth in Section ‎15.2
below, continue in full force and effect, on a country-by-country and
Collaboration Product-by-Collaboration Product basis, until there is no
remaining payment obligation hereunder from Genentech to Xencor with respect to
such Collaboration Product (whether royalty or profit sharing), at which time
this Agreement shall expire with respect to such Collaboration Product in such
country. The Term shall expire on the date this Agreement has expired in its
entirety with respect to all Collaboration Products in all countries in the
Territory; provided, that the Term shall automatically terminate if Genentech
does not make the upfront payment under Section ‎8.1 in accordance with the
timing set forth in such Section.    

15.2 Termination. 

15.2.1 Termination by Genentech for Convenience.    At any time, Genentech
may terminate this Agreement for convenience (i) in its entirety, or (ii) with
respect to a particular Collaboration Product or (iii) with respect to all
Collaboration Products and Collaboration Constructs directed to a particular
Research Target (which termination under this subclause (iii) would effect a
termination of all Research and Development under this Agreement with respect to
such Research Target), by providing written notice of termination to Xencor
pursuant to this Section 15.2.1, which notice includes an effective date of
termination as follows:

(a) [***] days after the date of the notice if such notice is prior
to Initiation of a Phase 1 Study for a relevant Collaboration Product hereunder;

(b) [***] after the date of notice if such notice is prior to Regulatory
Approval but after Initiation of a Phase 1 Study of a relevant Collaboration
Product hereunder; or

(c) [***] after the date of notice if such notice is after receipt of Regulatory
Approval of a relevant Collaboration Product hereunder; provided, that, the
Parties will each use their respective Commercially Reasonable Efforts to
accomplish the activities described in Section ‎15.3 during such [***] period
and, if accomplished, the Parties may agree in writing to an earlier effective
date of termination.  



83

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

15.2.2 Termination by Either Party for Material Breach.  Either Party may
terminate this Agreement (i) in its entirety, or (ii) with respect to one or
more particular Collaboration Products, if such Party believes in good faith
that the other Party is in material breach of this obligations under this
Agreement, in its entirety, or with respect to such Collaboration Product,
respectively,  by providing written notice of termination to the other Party
pursuant to this Section  15.2.2, as follows:  For all material breaches, other
than a failure to make a payment as set forth in this Agreement, the allegedly
breaching Party shall have ninety (90) days from receipt of such notice to
dispute or cure such breach; provided, that if such breach is not capable of
being cured within such ninety (90)-day period, the cure period shall be
extended for such amount of time that the Parties may agree in writing is
reasonably necessary to cure such breach, so long as (a) the breaching Party is
making diligent efforts towards curing the breach, and (b) the Parties agree on
an extension within such ninety (90)-day period.  For any material breach
arising from a failure to make a payment set forth in this Agreement, the
allegedly breaching Party shall have thirty (30) days from receipt of the notice
to dispute or cure such breach.  If the Party receiving notice of breach fails
to cure, or fails to dispute, that breach within the applicable period set forth
above, then the Party originally delivering the notice of breach may terminate
this Agreement in its entirety or with respect to a Collaboration Product, as
applicable, effective on written notice of termination to the other
Party.  Notwithstanding anything to the contrary herein, if the allegedly
breaching Party in good faith disputes (i) whether a breach is  material or has
occurred, or (ii) the alleged failure to cure or remedy such material breach,
and provides written notice of that dispute to the other Party within the
applicable period set forth above, then the matter shall be addressed under the
dispute resolution provisions in ‎ARTICLE 16, and the Party seeking to terminate
this Agreement for breach may not so terminate this Agreement until it has been
determined under this ‎ARTICLE 15 that the allegedly breaching Party is in
material breach of this Agreement, and such breaching Party further fails to
cure such breach within ninety (90) days (or such longer cure period as
determined by the arbiter of such dispute resolution) after the conclusion of
that dispute resolution procedure.    For clarity, if such material breach
relates solely to a particular Collaboration Product(s),  the non-breaching
Party shall have the right to terminate the Agreement under this Section only
with respect to such Collaboration Product(s).

15.2.3 Termination by Either Party for Insolvency or Bankruptcy.  Either Party
may terminate this Agreement, in its entirety, effective on written notice
pursuant to this Section 15.2.3 to the other Party upon the liquidation,
dissolution, winding‑up, insolvency, bankruptcy, or filing of any petition
therefor, appointment of a receiver, custodian or trustee, or any other similar
proceeding, by or of the other Party where such petition, appointment or similar
proceeding is not dismissed or vacated within ninety (90) days an where such
petition, appointment or similar proceeding is not a part of any bona fide
reorganization of a Party or its Affiliates.  All rights and licenses granted
pursuant to this Agreement are, for purposes of Section 365(n) of Title 11 of
the United States Code or any foreign equivalents thereof (as used in this
Section 15.2.3, “Title 11”), licenses of rights to “intellectual property” as
defined in Title 11.  Each Party in its capacity as a licensor hereunder agrees
that, in the event of the commencement of bankruptcy proceedings by or against
such bankrupt Party under Title 11, (a) the other Party, in its capacity as a
licensee of rights under this Agreement, shall retain and may fully exercise all
of such licensed rights under this Agreement (including as provided in this
Section ‎15.2.3) and all of its rights and elections under Title 11 and (b) the
other Party shall be entitled to a complete duplicate of all embodiments of such
intellectual property, and such embodiments, if not already in its possession,
shall be promptly delivered to the other Party (i) upon any such commencement of
a bankruptcy

84

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

proceeding, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i),
immediately upon the rejection of this Agreement by or on behalf of the bankrupt
Party.

15.2.4 Termination for Cessation. 

(a) Xencor may terminate this Agreement with respect to a particular
Collaboration Product by providing written notice of termination to Genentech
pursuant to this Section 15.2.4 (a “Cessation Notice”), if all of the following
conditions are met:

(i) [***] have elapsed since the [***] Decision for such Collaboration Product
([***], if the Collaboration Product at issue is XmAb24306),

(ii) the projected aggregate spend by the Parties (whether or not such spend is
shared by the Parties in accordance with Section 8.4) for the immediately
preceding Calendar Year as of such date of the Cessation Notice for Research,
Development and Commercialization activities (including Manufacturing
activities) with respect to such Collaboration Product, alone or in combination
with a Combination Agent, [***],

(iii) Xencor provided written notice to Genentech no later than three (3) months
prior to the end of such Calendar Year of its reasonable anticipation of the
[***] on such activities during such Calendar Year,

(iv) notwithstanding the notice provided by Xencor pursuant to Section
15.2.4(a)(iii), by the end of such Calendar Year, the [***] during such Calendar
Year in conducting Research, Development and Commercialization activities
(including Manufacturing activities) with respect to such Collaboration Product,

(v) the Parties’ failure to [***], and

(vi) Xencor has not previously provided Genentech a Cessation Notice with
respect to the same Calendar Year.

(b) Within ten (10) Business Days of receipt of a Cessation Notice electing
termination under this Section 15.2.4 (which notice must specifically reference
this Section 15.2.4 and the Collaboration Product that Xencor is seeking to
terminate), if Genentech believes that one or more of the requirements set forth
in Section 15.2.4(a) above has not been met, then Genentech may challenge the
validity of Xencor’s Cessation Notice by providing written notice to
Xencor.  Within five (5) Business Days of Genentech’s challenge, the JDC shall
determine whether all of the requirements set forth in Section 15.2.4(a) have
indeed been met, and if the JDC determines they have not all been met, Xencor’s
election to terminate shall be void and have no effect (subject

85

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

to, and without limiting, the following sentence).   Xencor may challenge the
JDC’s findings in such a challenge pursuant to Expedited Dispute Resolution
Procedure set forth in Exhibit J.  

(c) If Xencor’s Cessation Notice is not challenged by Genentech, or if the JDC
following such challenge finds that all of the requirements set forth in Section
15.2.4(a) have been met, or if the result of the Expedited Dispute Resolution
Procedure set forth in Exhibit J is a determination that all of the requirements
set forth in Section 15.2.4(a) have been met, then this Agreement shall
terminate with respect to the Collaboration Product effective following the
tenth (10th) Business Day after receipt of such Cessation Notice identified in
Xencor’s notice of election and such Collaboration Product shall thereafter be a
Termination Product hereunder. 

(d) Notwithstanding the foregoing, within [***] of the receipt of a Cessation
Notice with respect to a particular Collaboration Product, Genentech may elect
to retain control of such Collaboration Product [***] following the date of such
Cessation Notice by notifying Xencor in writing of its intent to do so within
such [***] period and [***] no more than thirty (30) days after delivery of such
notice.  If Genentech so elects to retain control of such Collaboration Product,
Xencor shall not have the right to terminate the Agreement with respect to such
Collaboration Product pursuant to this Section 15.2.4 during such [***].
  [***], Xencor shall  have the right to terminate the Agreement with respect to
such Collaboration Product pursuant to this Section 15.2.4 to the extent the
requirements set forth in Section 15.2.4 have been satisfied.  

15.3 Effects of Expiration or Termination.  

15.3.1 Partial Termination.  If this Agreement is terminated with respect to (a)
one or more Collaboration Products, or (b) all Collaboration Products and
Collaboration Constructs directed to a particular Research Target  (as
applicable  “Termination Subject Matter”), but is not terminated in its
entirety, then this Section ‎15.3 and Section 15.4 shall only apply to the
Termination Subject Matter that are subject of such termination and this
Agreement shall otherwise continue in accordance with its terms and conditions.

15.3.2 Continuation of Genentech’s Sublicenses. Upon termination by Xencor of
this Agreement, in its entirety, or with respect to Termination Subject Matter,
under Section ‎15.2.2 or ‎15.2.3, any existing sublicense (other than to an
Affiliate) granted by Genentech under this Agreement, in its entirety, or with
respect to Termination Subject Matter, as applicable, shall continue in full
force and effect, provided that the sublicensee (a)  is not in breach of this
Agreement (including not causing the breach that gave rise to a termination
under Section ‎15.2.2),  and  (b)  agrees in writing to be bound by all the
terms and conditions of this Agreement that are applicable to such sublicensee,
including rendering directly to Xencor all payments and other obligations due to
Xencor related to such sublicense; provided further that (i) the scope of any
such surviving sublicense, or any surviving rights for sublicensee under such
sublicense, are not broader than (1) the rights granted by Xencor to Genentech
under this Agreement, or (2) the rights granted by Genentech to such sublicensee
under sublicense agreement between such sublicensee and Genentech and
(ii) Xencor is not obligated to assume any obligations under such sublicense
that are greater than the obligations contained within this Agreement. 



86

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

15.3.3 Accrued Rights and Obligations.    Expiration or termination of this
Agreement in its entirety, or with respect to Termination Subject Matter, for
any reason shall not release either Party hereto from any liability which, as of
the effective date of such expiration or termination, had already accrued to the
other Party or which is attributable to a period prior to such termination, nor
preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity which accrued or are based upon any event
occurring prior to the effective date of such expiration or termination. 

15.3.4 Destruction of Confidential Information.    It is understood and agreed,
that each receiving Party shall have a continuing right to use Confidential
Information of the disclosing Party and Program Confidential Information under
any surviving licenses pursuant to this ‎ARTICLE 15.  Subject to the foregoing,
following expiration or any early termination of this Agreement, in its
entirety,  the receiving Party shall destroy (at the disclosing Party’s written
request) all,  Confidential Information of the disclosing Party in its
possession as of the effective date of expiration (with the exception of one
copy of such Confidential Information, which may be retained by the receiving
Party to confirm compliance with the non‑use and non‑disclosure provisions of
this Agreement), and any applicable Confidential Information of the disclosing
Party contained in its laboratory notebooks or databases, provided that the
receiving Party may retain and continue to use the applicable disclosing Party’s
Confidential Information to the extent necessary to exercise any surviving
rights, licenses or obligations under this Agreement.

15.3.5 Licenses.  Upon termination of this Agreement by either Party, other than
pursuant to Sections 15.2.3 or 15.3.7,  (a) all rights and licenses granted to
Xencor under ‎ARTICLE 9 shall terminate, in its entirety, or with respect to the
Termination Subject Matter, as applicable, as of the effective date of such
termination, and (b) all rights and licenses granted to Genentech under ‎ARTICLE
9 shall terminate, in its entirety, or with respect to the Termination Subject
Matter, as applicable, as of the effective date of such termination. 

15.3.6 Inventory at Termination.  In the event that the licenses under ARTICLE 9
terminate with respect to a particular Collaboration Product, Genentech, its
Affiliates and its sublicensees shall have, [***] following such termination,
the right to sell or otherwise dispose of all inventory of such Collaboration
Products in all countries then in its stock, subject to Section 8.4 of this
Agreement, and any other applicable provisions of this Agreement, and Xencor
covenants not to sue Genentech or its Affiliates or sublicensees for
infringement under any of the Patents that were licensed from Xencor to
Genentech under this Agreement immediately prior to such termination with
respect to such activities conducted by Genentech or its Affiliates or
sublicensees pursuant to this Section 15.3.6.



87

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

15.3.7 Transfer Agreement; Termination Products.  In the event of termination of
this Agreement with respect to a particular Collaboration Product that is a
Termination Product, by either Party pursuant to Section 15.2.2, or by Genentech
pursuant to Section 15.2.1, or by Xencor pursuant to Section 15.2.4, in addition
to the other provisions of this Section 15.3, upon such termination the
following terms of this Section 15.3.7 shall apply:

(a) Genentech shall, [***] following the effective date of the applicable
termination, provide copies to Xencor of (i) [***] and (ii)  [***] ((i) and (ii)
collectively, the “Data Package”);

(b) Xencor shall have the right, following delivery of the Data Package from
Genentech to Xencor, for [***] to negotiate in good faith with Genentech the
terms (the “Transfer Agreement”) under which (i) Genentech will transition to
Xencor the activities relating to the Termination Product (e.g., transitioning
of any ongoing Clinical Studies) (ii) [***]; and (iii)  [***]; provided, that,
Xencor may provide notice to Genentech that Xencor does not desire to continue
any one or more of such activities, in which case Genentech will be responsible
for winding-down any such activities that Xencor does not desire to assume in
accordance with Applicable Laws and industry standards.  If the Parties are
unable to agree on the terms of the Transfer Agreement within such period,
Xencor may submit such dispute to baseball style arbitration for resolution as
provided in Section  ‎15.5 below;

(c) [***] (subject to Section 15.4),  [***] (ii) if a Competitive Change in
Control of Xencor has occurred prior to such termination, then such license
grant shall automatically terminate as of the effective date of the Competitive
Change in Control; provided, that any entity that acquires Xencor through such
Competitive Change in Control and assumes Xencor’s rights and obligations under
this Agreement shall have the right to negotiate a license to the Reversion
Technology (and other intellectual property Controlled by GNE); and (iii) Xencor
shall not sell, assign, or otherwise transfer, in whole or in part, its rights
under the foregoing license to a Termination Product to a Third Party.  Xencor
shall compensate Genentech,  as consideration for the foregoing license grant,
 [***]  Without limiting the foregoing, Xencor shall not develop, manufacture or
have manufactured, use, commercialize or otherwise exploit any Terminations
Product that is subject

88

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

to the foregoing license grant that specifically and intentionally binds to the
same Research Target as any Collaboration Construct or Collaboration Product in
Research or Development pursuant to this Agreement until such time as such
Research Target is no longer being Researched or Developed under this Agreement
by or on behalf of Genentech, its Affiliates or sublicensees; and        

(d) Genentech shall continue to be responsible for funding (and shall continue
to receive, as applicable) its portion of the Development Costs and share in the
Net Profit and Net Loss in accordance with the Collaboration Allocation pursuant
to Section 8.4 with respect to such Termination Product (based on the GDP and
Commercialization Plan for such Termination Product as of the date of notice of
such termination) for a period of [***] following the effective date of such
termination.  For a period of [***] following the effective date of termination
of this Agreement the Parties shall continue to be responsible for their
respective portion of the Collaboration Allocation (based on the GDP and
Commercialization Plan as of the date of notice of termination) pursuant to
Section 8.4.

15.3.8 Survival.    Except as expressly set forth under this Article 15, upon
the expiration or termination of this Agreement in its entirety or with respect
to a particular Termination Subject Matter, all rights and obligations of the
Parties under this Agreement shall terminate in its entirety or with respect to
such Termination Subject Matter, as applicable.  In addition to any provisions
specified in this Agreement as surviving under the applicable circumstances, the
following provisions shall survive expiration or termination of this Agreement
in accordance with the terms therein: [***]

15.4 Manufacturing Limitations.  Under the Transfer Agreement, Xencor shall be
responsible (at its cost) for manufacturing the Terminated Product for clinical
use and commercial sale; provided, however, that manufacture of the Terminated
Product shall only be conducted by a Third Party contract development and
manufacturing organization approved in advance by Genentech, such approval not
to be unreasonably withheld or delayed (the “Authorized CDMO”); provided, that
Authorized CDMOs shall include any manufacturing organization being used by
Genentech to manufacture any Termination Product.  Alternatively, upon Xencor’s
written request, Genentech shall designate an Authorized CDMO to make the
Terminated Product on behalf of Xencor.  Xencor shall enter into a manufacturing
supply agreement with the Authorized CDMO and shall be responsible for all costs
and other obligations related to the manufacture and supply of the Terminated
Product by the Authorized CDMO to Xencor.  If a Terminated Product is being
manufactured (whether for clinical use or commercial scale) by Genentech (and
not by a CMO) at the time of such termination, the Parties shall also negotiate
in good faith the terms and timelines under which Genentech would continue to
manufacture such Terminated Product until a manufacturing transfer to an
Authorized CDMO has been completed, and GNE will use commercially reasonable
efforts to accommodate Xencor’s supply demands; provided, that the Terminated
Product shall be supplied by Genentech to Xencor at the Cost of Manufacture plus
five percent (5%) cost for the first two years  following the effective date of
Termination and plus ten percent (10%) cost for the third year following the
effective date of Termination and all years

89

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

thereafter.  Each Party will use commercially reasonable efforts to effect the
manufacturing transfer to the Authorized CDMO as quickly as possible.    

15.5 Baseball Style Arbitration.  If the Parties are unable to agree on the
terms of the Transfer Agreement under Section 15.3.7,  or the various financial
terms that are subject to resolution in accordance with this Section ‎15.5,  the
applicable Party may submit such dispute to arbitration for resolution in
accordance with the following provisions:

15.5.1 The applicable Party shall notify the other Party of its decision to
initiate the arbitration proceeding pursuant to this Section ‎15.5 through
written notice to such other Party;

15.5.2 Within ten (10) days following the receiving Party’s receipt of such
notice, each Party shall select one (1) arbitrator, and the two (2) arbitrators
so selected shall choose a third arbitrator.  All three (3) arbitrators shall
serve as neutrals and have at least ten (10) years of (i) dispute resolution
experience (which may include judicial experience) or (ii) legal or business
experience in the biotech or pharmaceutical industry.  In any event, at least
one (1) arbitrator shall satisfy the foregoing experience requirement under
clause (ii).  If a Party fails to nominate its arbitrator, or if the Parties’
arbitrators cannot agree on the third arbitrator, the necessary appointment
shall be made in accordance with the Rules.  Once appointed by a Party, such
Party shall have no ex parte communication with its appointed arbitrator;

15.5.3 Within ten (10) days of its appointment, the panel shall set a date for
the arbitration, which date shall be no more than sixty (60) days after the date
the arbitration is demanded under Section ‎15.5.1;

15.5.4 The arbitration shall be “baseball-style” arbitration; accordingly, at
least fourteen (14) days prior to the arbitration, each Party shall provide the
panel with a written agreement on the terms of the Transfer Agreement (or, if
the dispute relates to other financial terms in this Agreement, then those
financial and related terms) suggested by such Party.  Such written agreement
may be no more than one hundred (100) pages, and must clearly provide and
identify the Party’s position with respect to the disputed matter;

15.5.5 After receiving both Parties’ written agreements, the panel will
distribute each Party’s written agreement to the other Party.  Seven (7) days in
advance of the arbitration, the Parties shall submit and exchange response
briefs of no more than fifteen (15) pages.  The Parties’ briefs may include or
attach relevant exhibits in the form of documentary evidence, any other material
voluntarily disclosed to the other Party in advance, or publicly available
information.  The Parties’ briefs may also include or attach demonstratives or
expert opinion based on the permitted documentary evidence;

15.5.6 The arbitration shall consist of a one (1) day hearing of no longer than
eight (8) hours, such time to be split equally between the Parties, in the form
of presentations by counsel or employees and officers of the Parties.  No live
witnesses shall be permitted except expert witnesses whose opinions were
provided with the Parties’ briefs;

15.5.7 No later than fifteen (15) days following the arbitration, the panel
shall issue its written decision.  The panel shall select one Party’s written
agreement as its decision, and shall not have the authority to render any
substantive decision other than to select the written

90

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

agreement submitted by either Genentech or Xencor.  The panel shall have no
discretion or authority with respect to modifying the positions of the
Parties.  The panel’s decision shall be final and binding on the Parties and the
written agreement selected by the panel shall constitute a binding agreement
between the Parties that may be enforced in accordance with its terms.  Each
Party shall bear its own costs and expenses in connection with such arbitration,
and shall share equally the panel’s fees and expenses; 

15.5.8 The violation of one of the time limits prescribed in this Section ‎15.5
by the panel shall not affect the panel’s competence to decide on the subject
matter, and shall not affect the final and binding decision rendered by the
panel, unless otherwise agreed by the Parties; and

15.5.9 The above “baseball-style” arbitration shall be the exclusive remedy of
either Party if the Parties cannot agree on the agree on the terms of the
Transfer Agreement, or the various financial terms that are subject to
resolution in accordance with this Section ‎15.5.

15.6 Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.

ARTICLE 16
Dispute Resolution

16.1 Disputes.  Xencor and Genentech recognize that a dispute, controversy or
claim of any nature whatsoever arising out of or relating to this Agreement, or
the breach, termination or invalidity thereof, (each, a “Dispute”) may from time
to time arise during the Term.  Unless otherwise specifically recited in this
Agreement, such Disputes between Xencor and Genentech will be resolved as
recited in this ‎ARTICLE 16.  In the event of the occurrence of such a Dispute,
the Parties shall first refer such Dispute to their respective Alliance Managers
for attempted resolution by such Alliance Managers within [***] after such
referral.  If such Dispute is not resolved within such [***] period, either
Xencor and Genentech may, by written notice to the other, have such Dispute
referred to their respective officers designated below, or their respective
designees, for attempted resolution within [***] after such notice is
received.  Such designated officers are as follows: 

For Genentech – [***]

For Xencor – [***]    

In the event the designated officers, or their respective designees, are not
able to resolve such dispute within [***] of such other Party’s receipt of such
written notice, either Party may initiate the dispute resolution procedures set
forth in Section ‎16.2.  The Parties agree that any discussions between such
executives (or their designees) regarding such Dispute do not constitute
settlement discussions, unless the Parties agree otherwise in writing; provided
that the Parties agree any such Dispute and related discussions shall be treated
as Confidential Information of both Parties under this Agreement.



91

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Notwithstanding the foregoing, Disputes shall not include any disagreements
solely about decisions for which one Party has final decision-making authority
under this Agreement, including under ‎ARTICLE 2.

16.2 Arbitration.

16.2.1 Rules.  Except as otherwise expressly provided in this Agreement, the
Parties agree that any Dispute not resolved internally by the Parties pursuant
to Section 16.1 shall be resolved through binding arbitration conducted by JAMS
in accordance with the then prevailing JAMS Comprehensive Arbitration Rules and
Procedures (for purposes of ‎ARTICLE 16, the “Rules”), except as modified in
this Agreement, applying the substantive law specified in Section ‎17.5.

16.2.2 Arbitrators; Location.  Each Party shall select one (1) arbitrator, and
the two (2) arbitrators so selected shall choose a third arbitrator.  All
three (3) arbitrators shall serve as neutrals and have at least ten (10) years
of (i) dispute resolution experience (which may include judicial experience) or
(ii) legal or business experience in the biotech or pharmaceutical industry.  In
any event, at least one (1) arbitrator shall satisfy the foregoing experience
requirement under clause (ii).  If a Party fails to nominate its arbitrator, or
if the Parties’ arbitrators cannot agree on the third arbitrator, the necessary
appointments shall be made in accordance with the Rules.  Once appointed by a
Party, such Party shall have no ex parte communication with its appointed
arbitrator.  The arbitration proceedings shall be conducted in San Francisco,
California. 

16.2.3 Procedures; Awards.  Each Party agrees to use reasonable efforts to make
all of its current employees available, if reasonably needed, and agrees that
the arbitrators may deem any party as “necessary.”    The arbitrators shall be
instructed and required to render a written, binding, non‑appealable resolution
and award on each issue that clearly states the basis upon which such resolution
and award is made.  The written resolution and award shall be delivered to the
Parties as expeditiously as possible, but in no event more than [***] after
conclusion of the hearing, unless otherwise agreed by the Parties.  Judgment
upon such award may be entered in any competent court or application may be made
to any competent court for judicial acceptance of such an award and order for
enforcement.  Each Party agrees that, notwithstanding any provision of
applicable law or of this Agreement, it will not request, and the arbitrators
shall have no authority to award, punitive or exemplary damages against any
Party.

16.2.4 Costs.  The “prevailing” Party, as determined by the arbitrators, shall
be entitled to (a) its share of fees and expenses of the arbitrators and (b) its
attorneys’ fees and associated costs and expenses.  In determining which Party
“prevailed,” the arbitrators shall consider (i) the significance, including the
financial impact, of the claims prevailed upon and (ii) the scope of claims
prevailed upon, in comparison to the total scope of the claims at issue.  If the
arbitrators determine that, given the scope of the arbitration, neither Party
“prevailed,” the arbitrators shall order that the Parties (1) share equally the
fees and expenses of the arbitrators and (2) bear their own attorneys’ fees and
associated costs and expenses.



92

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

16.2.5 Interim Equitable Relief.  Notwithstanding anything to the contrary in
Section ‎16.2,  in the event that a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedure set forth in
‎ARTICLE 16, such Party may seek a temporary injunction or other interim
equitable relief in a court of competent jurisdiction pending the opportunity of
the arbitrators to review the decision under Section 16.2.  Such court shall
have no jurisdiction or ability to resolve Disputes beyond the specific issue of
temporary injunction or other interim equitable relief.

16.2.6 Protective Orders; Arbitrability.  At the request of either Party, the
arbitrators shall enter an appropriate protective order to maintain the
confidentiality of information produced or exchanged in the course of the
arbitration proceedings.  The arbitrators shall have the power to decide all
questions of arbitrability.

16.3 Subject Matter Exclusions.  Notwithstanding the provisions of Section 16.2,
any Dispute not resolved internally by the Parties pursuant to Section 16.1 that
involves the validity, infringement or enforceability of a Patent included in a
license granted in this Agreement (a) that is issued in the United States shall
be subject to actions before the United States Patent and Trademark Office or
submitted exclusively to the federal court located in the jurisdiction of the
district where any of the defendants reside; and (b) that is issued in any other
country (or region) shall be brought before an appropriate regulatory or
administrative body or court in that country (or region), and the Parties hereby
consent to the jurisdiction and venue of such courts and bodies.

16.4 Continued Performance.  Provided that this Agreement has not terminated,
the Parties agree to continue performing under this Agreement in accordance with
its provisions, pending the final resolution of any Dispute.

ARTICLE 17
Miscellaneous 

17.1 Force Majeure.  Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, fire, floods, earthquakes or other acts of God, or acts,
generally applicable action or inaction by any governmental authority (but
excluding any government action or inaction that is specific to such Party, its
Affiliates or sublicensees, such as revocation or non-renewal of such Party’s
license to conduct business), or omissions or delays in acting by the other
Party.  The affected Party shall notify the other Party in writing of such force
majeure circumstances as soon as reasonably practical, and shall promptly
undertake and continue diligently all reasonable efforts necessary to cure such
force majeure circumstances or to perform its obligations in spite of the
ongoing circumstances.

17.2 Assignment.    This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party.  Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder (a) in whole or in

93

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

part to an Affiliate of such Party, or (b) in whole to its successor-in-interest
in connection with the sale of all or substantially all of its stock or its
assets to which this Agreement relates, or in connection with a merger,
acquisition or similar transaction (a “Sale Transaction”); provided that the
assigning Party shall promptly provide written notice to the other Party of any
such assignment.  Any attempted assignment not in accordance with this Section
‎17.2 shall be null and void and of no legal effect.  Any permitted assignee
shall assume all assigned obligations of its assignor under this Agreement.  The
terms and conditions of this Agreement shall be binding upon, and shall inure to
the benefit of, the Parties and their respected successors and permitted
assigns.  Notwithstanding anything to the contrary in this Agreement, in the
event of a Sale Transaction whereby a Party is acquired (including in connection
with a Change in Control),  (i) the intellectual property rights of the
acquiring party in such a Sale Transaction (together with any entities that were
affiliates of such Third Party immediately prior to such acquisition) shall not
be included in the intellectual property licensed hereunder or otherwise subject
to this Agreement, and (ii) the acquiring party in such a Sale Transaction or a
Change in Control (together with any entities that were affiliates of such Third
Party immediately prior to such acquisition) shall not be subject to Section
‎9.6 so long as the acquired Party and the acquiring party both promptly adopt
and implement written firewall procedures ensuring that the acquiring party and
individuals working on the acquiring party’s programs will have no access under
this Agreement to the Research Plan, the GDP, any information received by the
acquired Party pursuant to ARTICLE 2 or the Committees or Joint Project Teams
established thereunder, ARTICLE 5, ARTICLE 6, or ARTICLE 7, any Program IP, any
intellectual property rights licensed or arising under this Agreement, any
Program Confidential Information, or any Confidential Information of the other
Party. 

17.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

17.4 Notices.  All notices which are required or permitted hereunder shall be in
writing, shall specifically refer to this Agreement, and shall be sufficient if
delivered personally, sent by facsimile (or a PDF image delivered by email) (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows: 

If to Xencor:

Xencor, Inc.

111 West Lemon Avenue, 2nd Floor

Monrovia, CA 91016

Attn:Chief Executive Officer

[***] 





94

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

If to Genentech:

Genentech, Inc.

[***]

 

with a copy to (which shall not constitute notice):

Genentech, Inc.

[***]

If to Roche:

F. Hoffmann-La Roche Ltd

c/o Genentech, Inc.

[***]

 

with a copy to (which shall not constitute notice):

F. Hoffmann-La Roche Ltd

[***]

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  For clarity,
notice to Genentech shall require notice to both GNE and Roche. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile (or a PDF image delivered by email) on a Business Day (or
if delivered or sent on a non-Business Day, then on the next Business Day); (b)
on the Business Day after dispatch if sent by nationally-recognized overnight
courier; or (c) on the fifth (5th) Business Day following the date of mailing,
if sent by mail.

17.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California and the patent laws of the
United States without reference to any rules of conflict of laws. The Parties
hereby exclude from this Agreement the application of the United Nations
Convention on Contracts for the International Sale of Goods.



95

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

17.6 Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
collaboration and the licenses granted hereunder.  Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement.  The Exhibits to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement.  This Agreement may be amended, or any term hereof modified,
only by a written instrument duly executed by authorized representative(s) of
each Party.  The Parties agree that, effective as of the Effective Date, that
the Mutual Confidentiality Agreement, effective as of May 18, 2018, by and
between GNE and Xencor shall be superseded by this Agreement, and that
disclosures made prior to the Effective Date pursuant to the Confidentiality
Agreement shall be subject to the confidentiality and non-use provisions of this
Agreement.  The foregoing shall not be interpreted as a waiver of any remedies
available to either Party or its Affiliates as a result of any breach, prior to
the Effective Date, by the other Party or its Affiliates of such Party’s or its
Affiliate’s obligations pursuant to the Confidentiality Agreement.

17.7 Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

17.8 Independent Contractors. Except as provided in Section ‎8.7,  Xencor and
Genentech are independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency.  Neither
Xencor nor Genentech shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party. It is expressly agreed that each Party shall solely act in its own name
when dealing with any Third Party.

17.9 Waiver.  The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

17.10 Cumulative Remedies.  No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under Law.

17.11 No Third Party Rights. The Parties do not intend that any term of this
Agreement should be enforceable by any person or entity who is not a Party. 

17.12 Construction.  The Parties mutually acknowledge that they and their
attorneys have participated in the negotiation and preparation of this
Agreement.  Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have drafted
this Agreement or authorized the ambiguous provision.

17.13 Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this

96

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

Agreement.  Unless context otherwise clearly requires, whenever used in this
Agreement: (a) the words “include” or “including” shall be construed as
incorporating “but not limited to” or “without limitation”; (b) the words
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement, including the Exhibits; (c) the word “law” or “laws” means any
applicable, legally binding statute, ordinance, resolution, regulation, code,
guideline, rule, order, decree, judgment, injunction, mandate or other legally
binding requirement of a governmental authority (including a court, tribunal,
agency, legislative body or other instrumentality of any (i) government or
country or territory, (ii) any state, province, county, city or other political
subdivision thereof, or (iii) any supranational body); (d) all references to the
word “will” are interchangeable with the word “shall” and shall be understood to
be imperative or mandatory in nature; (e) all references to “sublicensees” shall
include all sublicensees of sublicensees through multiple tiers of sublicensing;
(f) the singular shall include the plural and vice versa; and (g) the word “or”
has the inclusive meaning represented by the phrase “and/or”.  Whenever any
matter hereunder requires consent or approval, such consent or approval (which
shall be in writing) shall not be unreasonably withheld, conditioned, or delayed
(and regardless of whether the litany unreasonably withheld, conditioned, or
delayed appears in its entirety, not at all, or only in part), unless otherwise
specified.

17.14 Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

17.15 Change in Control of Xencor.    Xencor shall notify Genentech in writing
promptly of the closing of any Competitive Change in Control of Xencor (such
notice, a “Change in Control Notice”).  At Genentech’s election, during the
[***] period after Genentech receives any Change in Control Notice Genentech
may, by written notice to Xencor (1) terminate the Research Program, (2) disband
the JRC or JDC, and/or (3) terminate Xencor’s Co-Promotion option.  If Genentech
so terminates the JRC or JDC, then Section ‎2.7 shall control. 

17.16 Actions of Affiliates.  Genentech may exercise its rights or perform its
obligations under this Agreement personally or through one or more Affiliates,
provided that Genentech shall nonetheless be primarily liable for the
performance of its Affiliates and for any failure by its Affiliates to comply
with the restrictions, limitations and obligations set forth in this Agreement.
Further, each of GNE and Roche will be jointly and severally liable for any
performance or non-performance of Genentech hereunder, and each of GNE and Roche
hereby expressly waive any requirement that Xencor exhaust any right, power or
remedy, or proceed against either GNE or Roche in particular, for any obligation
or performance of Genentech hereunder prior to proceeding directly against
either or both of GNE or Roche. 

17.17 Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.18 Counterparts. This Agreement may be executed in two or more counterparts
by original signature, facsimile or PDF files, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



97

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

17.19 HSR. As soon as is reasonably practicable following the Execution Date and
in any event within ten (10) days of the Execution Date (and, if required, prior
to Genentech’s acquisition of an exclusive license under the process set out in
Section ‎9.1), each of Xencor (or its Affiliate, as appropriate) and Genentech
(or its Affiliate, as appropriate) shall prepare and submit appropriate filings
under the United States Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) and the rules promulgated thereunder, and request early
termination of the waiting period under the HSR Act.  The Parties shall furnish,
or cause their respective Affiliates to furnish, as the case may be, promptly to
the United States Federal Trade Commission (the “FTC”) and the Antitrust
Division of the United States Department of Justice (the “DOJ”) any additional
information reasonably requested within their authority under the HSR Act, use
reasonable efforts to obtain antitrust clearance for the transactions
contemplated hereunder as soon as practicable, and otherwise cooperate with each
other in the United States governmental antitrust clearance process.  Subject to
Applicable Law relating to the exchange of information, each of Genentech and
Xencor shall consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any Party hereto in connection with proceedings
under or relating to the HSR Act. Genentech and Xencor shall cooperate fully
with each other in connection with the making of all such filings or responses.
 Each Party shall bear its own fees in connection with its respective filing
under this Section ‎17.19 (HSR) and each Party shall bear their respective
attorneys’ fees in connection therewith.  This Agreement shall bind the Parties
upon execution and continue in full force and effect unless and until the
termination or expiration of the Agreement by its terms; provided, however, that
Xencor’s grant of license rights hereunder, Genentech’s obligation to make the
payments hereunder, and Genentech’s other rights and obligations hereunder in
connection with the Collaboration Constructs and Collaboration Products shall
not become effective unless and until each of the following conditions are met:
(i) the waiting period provided by the HSR Act shall have expired or been
terminated, (ii) no court or administrative challenges to the transactions are
pending, and (iii) no court or administrative orders are outstanding blocking
the completion of the transactions, (the date of such, the “Effective
Date”).  Nothing in this Agreement shall require or be deemed to require either
Party (or their Affiliates) to commit to any divestitures or licenses or agree
to hold separate any assets or agree to any similar arrangements or commit to
conduct its business in a specified manner, or to submit and respond to a formal
discovery procedure initiated by the FTC or DOJ (i.e., a “Request for Additional
Information and Documentary Materials” also known as a “second request”, or
Civil Investigative Demand if a filing is not required under the HSR Act), in
each case as a condition to obtaining antitrust clearance for the transactions
contemplated hereunder.  If antitrust clearance is not received on or before
ninety (90) days after the date on which both Parties have submitted to the FTC
and DOJ their respective initial filings to request antitrust clearance of the
transactions hereunder, then either Party shall have the right to terminate this
Agreement without liability therefor at any time thereafter, but prior to
receipt of antitrust clearance of the transactions contemplated hereunder, by
written notice to the other Party.

[Signature page follows – the rest of this page intentionally left blank.]



98

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

IN WITNESS WHEREOF, each of Xencor, Genentech and Roche, intending to be bound
have caused this Agreement to be executed by their duly authorized
representatives as of the Execution Date.

Xencor, Inc.

By:/s/ Bassil Dahiyat

 

Name:Bassil Dahiyat

 

Title:President and Chief Executive Officer

 

Genentech, Inc.

By:/s/ Edward Harrington

 

Name:Edward Harrington

 

Title:Chief Financial Officer

 

 

F. Hoffmann-La Roche Ltd

By: /s/ Stefan Arnold

Name: Stefan Arnold

Title: Head Legal Pharma

and

By: /s/ Barbara Schroeder

Name: Barbara Schroeder

Title: Legal Counsel

 

 

 

 



99

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit A

Initial Research Plan

[***]

o





[***]



100

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit B

Initial Research Plan

 

[***]

[***]

 





101

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit C

 

Key Terms of Co-Promotion Agreement

 

 

[***]

1.





[***]

i.





[***]





102

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit D

Example Quarterly Net Profit/Net Loss Calculation

[***]

 



103

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit E

 

Xencor to Develop and Commercialize Novel IL-15 Immune Activating Cytokines with
Genentech

 

-- Xencor Receives $120 Million Upfront Payment, up to $180 Million in
Development Milestones Per Program and Profit Share from Commercialized
Medicines --

 

MONROVIA, Calif., February 1, 2019 – Xencor, Inc. (NASDAQ: XNCR), a
clinical-stage biopharmaceutical company developing engineered monoclonal
antibodies for the treatment of autoimmune disease, asthma and allergic disease,
and cancer, today announced it has entered into a research and license agreement
with Genentech, a member of the Roche Group, to develop and commercialize novel
IL-15 cytokine therapeutics, including XmAb®24306. XmAb24306 is an IL-15/IL-15Rα
cytokine complex engineered with Xencor’s bispecific Fc domain and Xtend™ Fc
technology and is Xencor’s most advanced preclinical cytokine program.

 

“This partnership with Genentech accelerates our immuno-oncology work by
enabling the exploration of novel XmAb24306 combinations with Genentech’s
leading oncology portfolio and our growing internal pipeline of bispecific
antibodies,” said Bassil Dahiyat, Ph.D., president and chief executive officer
at Xencor. “A wide-ranging combination strategy will be critical to realize the
potential of IL-15 bispecific cytokines such as XmAb24306, so we plan to explore
our cytokines with a broad spectrum of leading commercial-stage and
investigational cancer therapies.”

 

“We believe cytokine therapy will play an important role in the treatment of a
wide range of diseases, including cancer,” said James Sabry, M.D., Ph.D., global
head of Pharma Partnering, Roche. “This collaboration with Xencor will further
enhance our understanding of a critical immune activation pathway and may
present a potential new way to use the immune system to target cancer.”

 

IL-15 is a highly active cytokine, or immune signaling protein, that when
pre-complexed with IL-15 receptor alpha (IL-15Rα) will bind to IL-15Rβγ and
stimulate the expansion and activation of natural killer (NK) cells and
cytotoxic T cells, but with reduced regulatory T cell activation compared to
IL-2. Xencor’s IL-15 bispecific cytokine platform provides a more druggable
version of IL-15 with potentially superior tolerability, slower
receptor-mediated clearance and a prolonged half-life, and is intended for
development with a wide range of combination agents due to its proposed
mechanism of activating tumor-killing immune cells.

 

Under the terms of the agreement, the companies will co-develop XmAb24306 and
other potential IL-15 programs, in which the companies will share development
costs and profits. Genentech will commercialize medicines worldwide, and Xencor
has the option to co-promote in the United States. Additionally, the companies
will engage in a two-year research program to discover new IL-15 drug
candidates, including ones targeted to specific immune cell populations.
Genentech will pay Xencor $120 million upfront, and Xencor will be eligible to
receive up to $160 million in development milestones for the XmAb24306 program
and up to $180 million in development milestones for each new IL-15 drug
candidate.



104

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

The agreement is subject to customary closing conditions, including clearance
under the Hart-Scott-Rodino Antitrust Improvements Act, and closing is expected
to occur in the first half of 2019.

 

About Xencor, Inc.

Xencor is a clinical-stage biopharmaceutical company developing engineered
monoclonal antibodies for the treatment of autoimmune diseases, asthma and
allergic diseases and cancer. Currently, 12 candidates engineered with Xencor’s
XmAb® technology are in clinical development internally and with partners.
Xencor’s internal programs include: obexelimab (XmAb®5871) in Phase 2
development for the treatment of IgG4-related disease, and also for the
treatment of systemic lupus erythematosus; XmAb®7195 in Phase 1 development for
the treatment of asthma and allergic diseases; XmAb®14045 in Phase 1 development
for acute myeloid leukemia; XmAb®13676 in Phase 1 development for B-cell
malignancies; XmAb®18087 in Phase 1 development for the treatment of
neuroendocrine tumors and gastrointestinal stromal tumors; XmAb®20717 in Phase 1
development for the treatment of advanced solid tumors, and  XmAb®22841,
XmAb®23104 and XmAb®24306 in preclinical development for the treatment of
multiple cancers. Xencor’s XmAb antibody engineering technology enables small
changes to the structure of monoclonal antibodies resulting in new mechanisms of
therapeutic action. Xencor partners include Novartis, Amgen, MorphoSys, CSL,
Alexion and Boehringer Ingelheim. For more information, please visit
www.xencor.com.

 

Xencor Forward Looking Statement

Statements contained in this press release regarding matters that are not
historical facts are forward-looking statements within the meaning of applicable
securities laws, including, but not limited to, the quotations from Xencor’s
president and chief executive officer and any expectations relating to Xencor’s
financial expectations and business, the timing and success of clinical trials,
future product candidates, Xencor’s research and development programs,
partnering efforts and capital requirements. Such statements involve known and
unknown risks, uncertainties and other factors that may cause actual results,
performance or achievements and the timing of events to be materially different
from those implied by such statements, and therefore these statements should not
be read as guarantees of future performance or results. Such risks include,
without limitation, the risks associated with the process of discovering,
developing, manufacturing and commercializing drugs that are safe and effective
for use as human therapeutics and other risks described in Xencor’s public
securities filings. For a discussion of these and other factors, please refer to
Xencor’s annual report on Form 10-K for the year ended December 31, 2017 as well
as Xencor’s subsequent filings with the Securities and Exchange Commission. All
forward-looking statements are based on Xencor’s current information and belief
as well as assumptions made by Xencor. You are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date
hereof. This caution is made under the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995. All forward-looking statements are
qualified in their entirety by this cautionary statement and Xencor undertakes
no obligation to revise or update this press release to reflect events or
circumstances after the date hereof, except as required by law.

 

Contacts



105

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

For Xencor: Charles Liles, Tel: 626-737-8118, cliles@xencor.com; Media Contact:
Jason I. Spark, Canale Communications, Tel: 619-849-6005, jason@canalecomm.com 



106

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit F

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



107

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





108

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

Exhibit G

Excluded Patents

[***]

 

 



109

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit H

Xencor Manufacturing Technology

 

[***]

 



110

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit  I

Program Materials and Technology

[***]

 





111

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

 

[***]

 

 





112

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit  J

EXPEDITED DISPUTE RESOLUTION PROCEDURE

 

[***]

 

 

 





113

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

Exhibit  K

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[***]



[***]





114

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit L

Excluded Targets

 

[***]

 

 





115

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

 

Exhibit M

 

Non-targeted Collaboration Constructs

 





116

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 

 

 





117

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





118

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





119

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





120

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





121

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





122

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





123

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





124

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

Exhibit N

 

Targeted Collaboration Constructs

 

[***]

 





125

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





126

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





127

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





128

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





129

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





130

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





131

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





132

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 





133

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIALEXECUTION COPY

 

 

[***]

 

 

134

 

 

--------------------------------------------------------------------------------